Exhibit 10.2
Annex I to Ninth Amendment to
Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



Published CUSIP Numbers:
Deal: 87815KAF4
Revolver: 87815KAG2
Term Loan: 87815KAM9
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of July 7, 2015
among
TEAM, INC.,
as the Borrower,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swingline Lender and
L/C Issuer,
CITIBANK, N.A.,
as Syndication Agent,
and
THE LENDERS PARTY HERETO
BOFA SECURITIES, INC.
CITIBANK, N.A.,
as Joint Lead Arrangers and Joint Bookrunners
(Conformed to include First Amendment to Credit Agreement, dated as of December
2, 2015, Second Amendment and Commitment Increase to Credit Agreement, dated as
of February 29, 2016, Third Amendment to Credit Agreement dated as of August 17,
2016, Fourth Amendment and Limited Waiver to Credit Agreement, dated as of
December 19, 2016, Fifth Amendment to Credit Agreement, dated as of May 5, 2017,
Sixth Amendment to Credit Agreement, dated as of July 21, 2017 (but effective as
of June 30, 2017), Seventh Amendment to Credit Agreement, dated as of March 8,
2018 and Eighth Amendment to Third Amended and Restated Credit Agreement dated
as of August 30, 2019 and that certain Ninth Amendment to Third Amended and
Restated Credit Agreement dated as of June 17, 2020)





--------------------------------------------------------------------------------









--------------------------------------------------------------------------------





--------------------------------------------------------------------------------







--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
Page
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
1
 
Section 1.01
Defined Terms
1
 
Section 1.02
Other Interpretive Provisions
46
 
Section 1.03
Accounting Terms
47
 
Section 1.04
Rounding
48
 
Section 1.05
Times of Day
48
 
Section 1.06
Letter of Credit Amounts
48
 
Section 1.07
UCC Terms
48
 
Section 1.08
Exchange Rates; Currency Equivalents
49
 
Section 1.09
Additional Alternative Currencies
49
 
Section 1.10
Change of Currency
50
ARTICLE II. COMMITMENTS AND CREDIT EXTENSIONS
51
 
Section 2.01
Loans
51
 
Section 2.02
Borrowings, Conversions and Continuations of Loans
51
 
Section 2.03
Letters of Credit
53
 
Section 2.04
Swingline Loans
63
 
Section 2.05
Prepayments
66
 
Section 2.06
Termination or Reduction of Commitments
70
 
Section 2.07
Repayment of Loans
70
 
Section 2.08
Interest and Default Rate
71
 
Section 2.09
Fees
72
 
Section 2.10
Computation of Interest and Fees; Computation of Interest and Fees
73
 
Section 2.11
Evidence of Debt
74
 
Section 2.12
Payments Generally; Administrative Agent’s Clawback
74
 
Section 2.13
Sharing of Payments by Lenders
76
 
Section 2.14
Cash Collateral
77
 
Section 2.15
Defaulting Lenders
79
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
81
 
Section 3.01
Taxes
81
 
Section 3.02
Illegality
86
 
Section 3.03
Inability to Determine Rates
86
 
Section 3.04
Increased Costs; Reserves on Eurocurrency Rate Loans
89
 
Section 3.05
Compensation for Losses
91
 
Section 3.06
Mitigation Obligations; Replacement of Lenders
92
 
Section 3.07
Survival
92
ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
93
 
Section 4.01
Conditions of Initial Credit Extension
93
 
Section 4.02
Conditions to all Credit Extensions
95
ARTICLE V. REPRESENTATIONS AND WARRANTIES
96
 
Section 5.01
Existence, Qualification and Power
96
 
Section 5.02
Authorization; No Contravention
97



i

--------------------------------------------------------------------------------




 
Section 5.03
Governmental Authorization; Other Consents
97
 
Section 5.04
Binding Effect
97
 
Section 5.05
Financial Statements; No Material Adverse Effect
98
 
Section 5.06
Litigation
98
 
Section 5.07
No Default
98
 
Section 5.08
Ownership of Property; Liens
98
 
Section 5.09
Environmental Compliance
99
 
Section 5.10
Insurance
100
 
Section 5.11
Taxes
100
 
Section 5.12
ERISA Compliance
100
 
Section 5.13
Subsidiaries
101
 
Section 5.14
Margin Regulations; Investment Company Act
101
 
Section 5.15
Disclosure
101
 
Section 5.16
Compliance with Laws
102
 
Section 5.17
Intellectual Property; Licenses, Etc
102
 
Section 5.18
Businesses
102
 
Section 5.19
Common Enterprise
102
 
Section 5.20
Solvent
103
 
Section 5.21
Casualty, Etc
103
 
Section 5.22
Taxpayer Identification Number
103
 
Section 5.23
Sanctions Concerns and Anti-Corruption Laws
103
 
Section 5.24
Regulation H
103
 
Section 5.25
Labor Matters
104
 
Section 5.26
Mortgaged Property
104
 
Section 5.27
Covered Entities
104
 
Section 5.28
Collateral Representations
104
 
Section 5.29
Designation as Senior Indebtedness
104
 
Section 5.30
EEA Financial Institution
104
 
Section 5.31
Beneficial Ownership Certification
104
 
Section 5.32
Responsible Officers
104
ARTICLE VI. AFFIRMATIVE COVENANTS
105
 
Section 6.01
Financial Statements
105
 
Section 6.02
Certificates; Other Information
106
 
Section 6.03
Notices
109
 
Section 6.04
Payment of Obligations
109
 
Section 6.05
Preservation of Existence, Etc
110
 
Section 6.06
Maintenance of Properties
110
 
Section 6.07
Maintenance of Insurance
110
 
Section 6.08
Compliance with Laws
111
 
Section 6.09
Books and Records
111
 
Section 6.10
Inspection Rights
111
 
Section 6.11
Compliance with ERISA
112
 
Section 6.12
Use of Proceeds
112
 
Section 6.13
Further Assurances
112
 
Section 6.14
Subsidiaries
112
 
Section 6.15
Ninth Amendment Effective Date Post-Closing Deliveries
113



ii

--------------------------------------------------------------------------------




 
Section 6.16
Anti-Corruption Laws; Sanctions
113
 
Section 6.17
Engagement of Investment Bank and Field Exam
113
ARTICLE VII. NEGATIVE COVENANTS
113
 
Section 7.01
Liens
114
 
Section 7.02
Investments
116
 
Section 7.03
Indebtedness
118
 
Section 7.04
Fundamental Changes
120
 
Section 7.05
Dispositions
121
 
Section 7.06
Restricted Payments
121
 
Section 7.07
ERISA
122
 
Section 7.08
Change in Nature of Business
123
 
Section 7.09
Transactions with Affiliates
123
 
Section 7.10
Burdensome Agreements
123
 
Section 7.11
Use of Proceeds
123
 
Section 7.12
Prepayment of Indebtedness
123
 
Section 7.13
Financial Covenants
124
 
Section 7.14
Amendments of Organization Documents; Fiscal Year; Accounting Methods;
Amendments of Other Indebtdness
125
 
Section 7.15
Sanctions
125
 
Section 7.16
Anti-Corruption Laws
125
 
Section 7.17
Anti-Cash Hoarding
125
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
126
 
Section 8.01
Events of Default
126
 
Section 8.02
Remedies upon Event of Default
128
 
Section 8.03
Application of Funds
129
ARTICLE IX. ADMINISTRATIVE AGENT
130
 
Section 9.01
Appointment and Authority
130
 
Section 9.02
Rights as a Lender
131
 
Section 9.03
Exculpatory Provisions
131
 
Section 9.04
Reliance by Administrative Agent
132
 
Section 9.05
Delegation of Duties
133
 
Section 9.06
Resignation of Administrative Agent
133
 
Section 9.07
Non-Reliance on Administrative Agent and Other Lenders
135
 
Section 9.08
No Other Duties, Etc
136
 
Section 9.09
Administrative Agent May File Proofs of Claim; Credit Bidding
136
 
Section 9.10
Collateral and Guaranty Matters
137
 
Section 9.11
Secured Cash Management Agreements and Secured Hedge Agreements
138
 
Section 9.12
Certain ERISA Matters
138
ARTICLE X. CONTINUING GUARANTY
140
 
Section 10.01
Guaranty
140
 
Section 10.02
Rights of Lenders
140
 
Section 10.03
Certain Waivers
140
 
Section 10.04
Obligations Independent
141
 
Section 10.05
Subrogation
141
 
Section 10.06
Termination; Reinstatement
141



iii

--------------------------------------------------------------------------------




 
Section 10.07
Stay of Acceleration
142
 
Section 10.08
Condition of Borrower
142
 
Section 10.09
Appointment of Borrower
142
 
Section 10.10
Right of Contribution
142
 
Section 10.11
Keepwell
142
ARTICLE XI. MISCELLANEOUS
143
 
Section 11.01
Amendments, Etc
143
 
Section 11.02
Notices; Effectiveness; Electronic Communications
145
 
Section 11.03
No Waiver; Cumulative Remedies; Enforcement
148
 
Section 11.04
Expenses; Indemnity; Damage Waiver
148
 
Section 11.05
Payments Set Aside
150
 
Section 11.06
Successors and Assigns
151
 
Section 11.07
Treatment of Certain Information; Confidentiality
156
 
Section 11.08
Right of Setoff
157
 
Section 11.09
Interest Rate Limitation
158
 
Section 11.10
Counterparts; Integration; Effectiveness
158
 
Section 11.11
Survival of Representations and Warranties
158
 
Section 11.12
Severability
158
 
Section 11.13
Replacement of Lenders
159
 
Section 11.14
Governing Law; Jurisdiction; Etc
160
 
Section 11.15
Waiver of Jury Trial
161
 
Section 11.16
Subordination
161
 
Section 11.17
No Advisory or Fiduciary Responsibility
162
 
Section 11.18
Electronic Execution; Electronic Records
162
 
Section 11.19
USA PATRIOT Act Notice
164
 
Section 11.20
Amendment and Restatement of Existing Credit Agreement
164
 
Section 11.21
Judgment Currency
164
 
Section 11.22
ENTIRE AGREEMENT
165
 
Section 11.23
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
165
 
Section 11.24
Acknowledgement Regarding Any Supported QFCs
165











iv

--------------------------------------------------------------------------------





BORROWER PREPARED SCHEDULES
Schedule 5.03            Authorizations and Consents
Schedule 5.06            Existing Litigation
Schedule 5.09            Environmental Compliance
Schedule 5.13             Subsidiaries and Other Equity Investments
Schedule 5.26            Mortgaged Properties
Schedule 5.27            Qualspec Consents and Approvals
Schedule 5.32            Responsible Officers
Schedule 7.01            Existing Liens
Schedule 7.02            Existing Investments
Schedule 7.03            Existing Indebtedness
Schedule 7.03(g)        Scheduled Intercompany Debt




ADMINISTRATIVE AGENT PREPARED SCHEDULES
Schedule 1.01(a)        Certain Addresses for Notices
Schedule 1.01(b)        Commitments and Applicable Percentages
Schedule 1.01(c)        Existing Letters of Credit
Schedule 1.01(e)        Mortgaged Property Support Documentation
Schedule 2.09            Other Fees
Schedule 6.15            Ninth Amendment Post-Closing Deliveries
EXHIBITS
Exhibit A            Form of Assignment and Assumption
Exhibit B            Form of Compliance Certificate
Exhibit C            Form of Joinder Agreement
Exhibit D            Form of Loan Notice
Exhibit E            Form of Revolving Note
Exhibit F            Form of Secured Party Designation Notice
Exhibit G            Form of Security Agreement
Exhibit H            Form of Solvency Certificate
Exhibit I            Form of Swingline Loan Notice
Exhibit J             Form of Swingline Note
Exhibit K            Form of Term Note
Exhibit L            Form of Officer’s Certificate
Exhibit M            Forms of U.S. Tax Compliance Certificates
Exhibit N            Form of Notice of Loan Prepayment
Exhibit O            Form of Funding Indemnity Letter
Exhibit P            Form of Available Borrowing Assets Report
Exhibit Q            Form of Authorization to Share Insurance Information
Exhibit R            Form of Cash Flow Certificate




i

--------------------------------------------------------------------------------






THIRD AMENDED AND RESTATED CREDIT AGREEMENT
This THIRD AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of July 7,
2015, among TEAM, INC., a Delaware corporation (the “Borrower”), the Guarantors
(defined herein), the Lenders (defined herein), and BANK OF AMERICA, N.A., as
Administrative Agent, Swingline Lender and L/C Issuer.
BACKGROUND
The Borrower, certain of the Lenders and the Administrative Agent are parties to
that certain Second Amended and Restated Credit Agreement, dated as of July 22,
2011 (as heretofore amended, supplemented and modified, the “Existing Credit
Agreement”).
The parties hereto wish to amend and restate the Existing Credit Agreement,
which amendment and restatement is not an extinguishment or novation of the
indebtedness outstanding under the Existing Credit Agreement.
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree that the Existing Credit
Agreement is hereby amended and restated as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
“2017 Senior Convertible Notes” means the 5.00% Convertible Senior Notes due
2023 issued by the Borrower.
“Accounts” has the meaning given to such term in Section 9.102 of the UCC.
“Acquired Companies” has the meaning specified in the definition of “Qualspec
Acquisition” referenced in this Section 1.01.
“Acquired Company Group” means, collectively, Qualspec Group, LLC, a Delaware
limited liability company, Qualspec Inc., a Delaware corporation, Qualspec
Holdings, LLC, a Delaware limited liability company, Qualspec LLC, a Delaware
limited liability company, and their respective Subsidiaries (other than
Quantapoint).
“Acquired Company Group Financial Statements” means, collectively, (i) the
consolidated audited balance sheet of the Acquired Company Group as at
December 31, 2012 and the related audited statements of income, retained
earnings and cash flows for the twelve (12)-month period then ended, together
with the report therein by the Acquired Company Group’s independent certified
public accountants and related notes and schedules thereto, (ii) the
consolidated audited balance sheet of the Acquired Company Group as at
December 31, 2013 and the related audited statements of income, retained
earnings and cash flows for the twelve (12)-month period then ended, together


1

--------------------------------------------------------------------------------




with the report therein by the Acquired Company Group’s independent certified
public accountants and related notes and schedules thereto, (iii) the
consolidated audited balance sheet of the Acquired Company Group as at
December 31, 2014 and the related audited statements of income, retained
earnings and cash flows for the twelve (12)-month period then ended, together
with the report therein by the Acquired Company Group’s independent certified
public accountants and related notes and schedules thereto, and (iv) the
consolidated unaudited balance sheet of the Acquired Company Group as at
March 31, 2015, and the related unaudited statements of income and cash flows of
the Acquired Company Group for the three-month period then ended (the “Interim
Acquired Company Group Statements”).
“Additional Secured Obligations” means (a) all obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, expenses and fees that accrue after the commencement by
or against any Loan Party or any Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest, expenses and fees are allowed claims in
such proceeding; provided that Additional Secured Obligations of a Guarantor
shall exclude any Excluded Swap Obligations with respect to such Guarantor.
“Adjustment” has the meaning specified in Section 3.03(c).
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 1.01(a) with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Parties” has the meaning specified in Section 11.02(c).
“Aggregate Commitments” means the Commitments of all the Lenders.
“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders.


2

--------------------------------------------------------------------------------




“Agreement” means this Third Amended and Restated Credit Agreement. including
all schedules, exhibits and annexes hereto.
“Agreement Currency” has the meaning specified in Section 11.21.
“Alternative Currency” means Euro, Canadian Dollars and each other currency
(other than Dollars) that is approved in accordance with Section 1.09, provided
that for each Alternative Currency, such requested currency is an Eligible
Currency.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, by reference to Bloomberg (or such other publicly
available service for displaying exchange rates), to be the exchange rate for
the purchase of such Alternative Currency with Dollars at approximately 11:00
a.m. on the date two (2) Business Days prior to the date as of which the foreign
exchange computation is made; provided, however, that if no such rate is
available, the “Alternative Currency Equivalent” shall be determined by the
Administrative Agent or the L/C Issuer, as the case may be, using any reasonable
method of determination they deem appropriate in their sole discretion (and such
determination shall be conclusive absent manifest error).
“Alternative Currency Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $100,000,000. The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.
“Applicable Law” means (a) in respect of any Person, all provisions of Laws
applicable to such Person, and all orders and decrees of all courts and
determinations of arbitrators applicable to such Person and (b) in respect of
contracts made or performed in the State of Texas, “Applicable Law” shall also
mean the laws of the United States of America, including, without limitation in
addition to the foregoing, 12 USC Sections 85 and 86, as amended to the date
hereof and as the same may be amended at any time and from time to time
hereafter, and any other statute of the United States of America now or at any
time hereafter prescribing the maximum rates of interest on loans and extensions
of credit, and the laws of the State of Texas.
“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) on the Eighth Amendment Effective
Date, such Term Lender’s Term Commitment at such time and (ii) thereafter, the
outstanding principal amount of such Term Lender’s Term Loans at such time, and
(b) in respect of the Revolving Facility, with respect to any Revolving Lender
at any time, the percentage (carried out to the ninth decimal place) of the
Revolving Facility represented by such Revolving Lender’s Revolving Commitment
at such time, subject to adjustment as provided in Section 2.15. If the
Commitment of all of the Revolving Lenders to make Revolving Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, or if the Revolving Commitments have expired, then the
Applicable Percentage of each Revolving Lender in respect of the Revolving
Facility shall be determined based on the Applicable Percentage of such
Revolving Lender in respect of such Facility most recently in effect, giving
effect to any subsequent assignments and to any Lender’s status as a Defaulting
Lender at the time of determination. The Applicable Percentage of each Lender in
respect of each Facility is


3

--------------------------------------------------------------------------------




set forth opposite the name of such Lender on Schedule 1.01(b) or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto
or in an amendment hereto, as applicable.
“Applicable Rate” means the following percentages per annum, based upon the Net
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(b):


Pricing Level
 

Net Leverage Ratio
Commitment Fee
Eurocurrency Rate for Loans and Letters of Credit
Base Rate for Loans
I
Less than 3.00 to 1.00
0.350
2.750
1.750
II
Greater than or equal to 3.00 to 1.00 but less than 4.00 to 1.00
0.400
3.250
2.250
III
Greater than or equal to 4.00 to 1.00 but less than 5.00 to 1.00
0.450
3.750
2.750
IV
Greater than or equal to 5.00 to 1.00
0.550
4.250
3.2500

Any increase or decrease in the Applicable Rate resulting from a change in the
Net Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered for any
Fiscal Quarter pursuant to Section 6.02(b); provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section 6.02(b), then Pricing Level IV shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the first Business Day immediately
following the date such Compliance Certificate is actually delivered to the
Administrative Agent. Notwithstanding anything to the contrary contained in this
definition (i) the determination of the Applicable Rate for any period shall be
subject to the provisions of Section 2.10(b) and (ii) the Applicable Rate from
and after the Ninth Amendment Effective Date shall be set forth in Pricing Level
IV until the first Business Day immediately following the date a Compliance
Certificate is delivered pursuant to Section 6.02(b) for the Fiscal Quarter
ending June 30, 2020. Any adjustment of the Applicable Rate shall be applicable
to all Credit Extensions then existing or subsequently made or issued.
“Applicable Revolving Percentage” means with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility at such time.
“Applicable Time” means, with respect to any Borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been


4

--------------------------------------------------------------------------------




issued pursuant to Section 2.03, the Revolving Lenders and (c) with respect to
the Swingline Sublimit, (i) the Swingline Lender and (ii) if any Swingline Loans
are outstanding pursuant to Section 2.04(a), the Revolving Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means BofA Securities, Inc. and Citibank, N.A. in their capacities
as joint lead arrangers and joint bookrunners.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form (including an electronic
documentation form generated by use of an electronic platform) approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease or similar payments under the relevant lease or other
applicable agreement or instrument that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease or other
agreement or instrument were accounted for as a Capital Lease.
“Audited Financial Statements” means the audited Consolidated balance sheet of
the Borrower and its Subsidiaries for the Fiscal Year ended December 31, 2018,
and the related Consolidated statements of income or operations, shareholders’
equity and cash flows for such Fiscal Year of the Borrower and its Subsidiaries,
including the notes thereto.
“Authorization to Share Insurance Information” means a certificate,
substantially in the form of Exhibit Q, appropriately completed and certified by
a Responsible Officer of the Borrower.
“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(ii).
“Autoborrow Agreement” has the meaning specified in Section 2.04(b)(ii).
“Availability Period” means, in respect of the Revolving Facility, the period
from and including the Closing Date to the earliest of (i) the Maturity Date for
the Revolving Facility, (ii) the date of termination of the Revolving
Commitments pursuant to Section 2.06, and (iii) the date of termination of the
Commitment of each Revolving Lender to make Revolving Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02.
“Available Borrowing Assets” means, as of any date of determination, the sum of
(a) 80% of Eligible Accounts, plus (b) 25% of Inventory, plus (c) 40% of the net
book value of property, plant and equipment of the Borrower and its Subsidiaries
on a Consolidated basis, in each case as of such date minus (d) all Reserves.
The Administrative Agent may, in its Permitted Discretion, adjust Reserves used
in computing the Available Borrowing Assets.


5

--------------------------------------------------------------------------------




“Available Borrowing Assets Report” means a certificate, substantially in the
form of Exhibit P, prepared and certified by a Responsible Officer of the
Borrower.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurocurrency Rate plus 1.00%, subject
to the interest rate floors set forth herein; provided that if the Base Rate
determined as provided above shall be less than 1.00%, such rate shall be deemed
1.00% for purposes of this Agreement. The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change. If the Base Rate is being used as an alternate rate
of interest pursuant to Section 3.03 hereof, then the Base Rate shall be the
greater of clauses (a) and (b) above and shall be determined without reference
to clause (c) above.
“Base Rate Loan” means a Revolving Loan or a Term Loan that bears interest based
on the Base Rate. All Base Rate Loans shall be denominated in Dollars.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


6

--------------------------------------------------------------------------------




“BofA Securities” means BofA Securities, Inc.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Revolving Borrowing, a Swingline Borrowing or a Term
Borrowing, as the context may require.
“Borrowing Availability” means, the excess, if any, of the amount by which
(a) the Available Borrowing Assets as set forth in the most recent Available
Borrowing Assets Report delivered pursuant to Section 6.02(f) exceed (b) the
Total Outstandings.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located;
provided that:
(a)    if such day relates to any interest rate settings as to a Eurocurrency
Rate denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Loan, means any such day that is also a London Banking
Day;
(b)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Loan, means a Business Day that is also a TARGET Day;
(c)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and
(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.
“Canadian Dollar” and “CAD” means the lawful currency of Canada.
“Capital Expenditures” means, for any period of four consecutive Fiscal
Quarters, for the Borrower and its Subsidiaries on a consolidated basis,
Consolidated expenditures during such period that are required to be included in
or are reflected by the Consolidated property, plant, or equipment


7

--------------------------------------------------------------------------------




accounts of the Borrower or any of its Subsidiaries, or any similar fixed asset
or long term capitalized asset accounts, on the consolidated balance sheet of
the Borrower in conformity with GAAP.
“Capital Lease” means, as of any date, any lease of property, real or personal,
the obligations of the lessee in respect of which are required in accordance
with GAAP (as modified in respect to leases as described in Section 1.03) to be
capitalized on the balance sheet of the lessee.
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or
Swingline Lender (as applicable) or the Lenders, as Collateral for L/C
Obligations, the Obligations in respect of Swingline Loans, or obligations of
the Revolving Lenders to fund participations in respect of L/C Obligations or
Swingline Loans (as the context may require), (a) cash or deposit account
balances, (b) backstop letters of credit entered into on terms, from issuers and
in amounts reasonably satisfactory to the Administrative Agent and the
applicable L/C Issuer, and/or (c) if the Administrative Agent and the applicable
L/C Issuer or Swingline Lender shall agree, in their sole discretion, other
credit support, in each case, in Dollars and pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and such L/C
Issuer or Swingline Lender (as applicable). “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Flow Certificate” means a certificate, duly executed by a Responsible
Officer of the Borrower, appropriately completed and substantially in the form
of Exhibit R.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Permitted Liens):
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than three hundred sixty-five days (365) days from the
date of acquisition thereof; provided that the full faith and credit of the
United States is pledged in support thereof;
(b)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or an Affiliate of
a Lender or (B) is organized under the laws of the United States, any state
thereof or the District of Columbia or is the principal banking subsidiary of a
bank holding company organized under the laws of the United States, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $500,000,000, in each case with maturities of not more than
three hundred sixty-five days (365) days from the date of acquisition thereof;
(c)    commercial paper issued by any Person organized under the laws of any
state of the United States and rated at least “Prime-1” (or the then equivalent
grade) by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in
each case with maturities of not more than two hundred seventy (270) days from
the date of acquisition thereof;


8

--------------------------------------------------------------------------------




(d)    repurchase obligations of any Lender or of any commercial bank satisfying
the requirements of clause (b) of this definition, having a term of not more
than 30 days, for securities of the types described in clause (a) above; and
(e)    Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b), (c) and (d)
of this definition.
“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.
“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that, (a) at the time it enters into a Cash Management
Agreement with a Loan Party or any Subsidiary, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Cash Management Agreement with a Loan Party or any Subsidiary, in each case in
its capacity as a party to such Cash Management Agreement (even if such Person
ceases to be a Lender or such Person’s Affiliate ceased to be a Lender);
provided, however, that for any of the foregoing to be included as a “Secured
Cash Management Agreement” on any date of determination by the Administrative
Agent, the applicable Cash Management Bank (other than the Administrative Agent
or an Affiliate of the Administrative Agent) must have delivered a Secured Party
Designation Notice to the Administrative Agent prior to such date of
determination.
“Casualty Events” means any event not constituting a Disposition that gives rise
to the receipt by a Loan Party or any of its Material Domestic Subsidiaries of
any insurance proceeds or condemnation awards in respect of any equipment, fixed
assets or real property (including any improvements thereon) to replace or
repair such equipment, fixed assets or real property.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
“Change in Law” means the occurrence, after the Closing Date or, with respect to
any Lender which becomes a Lender after the Closing Date, such date on which
such Lender becomes a party to this Agreement, of any of the following: (a) the
adoption or taking effect of any law, rule, regulation or treaty, (b) any change
in any law, rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules,


9

--------------------------------------------------------------------------------




guidelines or directives thereunder or issued in connection therewith or in the
implementation thereof and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.
“Change of Control” means, with respect to any Person, an event or series of
events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 40% or more of the Voting Equity Interests of such Person (and
taking into account all such securities that such person or group has the right
to acquire pursuant to any option right); or
(b)    during any period of 24 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of such Person ceases
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was nominated, appointed
or approved by individuals referred to in clause (i) above constituting at the
time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was nominated, appointed or approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body; or
(c)    any Person or two or more Persons acting in concert shall have acquired
by contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Borrower, or control over the equity securities of
the Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Borrower on a fully-diluted basis (and taking
into account all such securities that such Person or group has the right to
acquire pursuant to any option right) representing 40% or more of the combined
voting power of such securities.
“Closing Date” means the date hereof.
“Code” means the Internal Revenue Code of 1986.


10

--------------------------------------------------------------------------------




“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.
“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, any related Mortgaged Property Support Documents, each Joinder
Agreement, each of the mortgages, collateral assignments, security agreements,
pledge agreements, account control agreements or other similar agreements
delivered to the Administrative Agent pursuant to Section 6.14, and each of the
other agreements, instruments or documents that creates or purports to create a
Lien in favor of the Administrative Agent for the benefit of the Secured
Parties.
“Commitment” means a Term Commitment or a Revolving Commitment, as the context
may require.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit B and which shall include a calculation of the Net Leverage Ratio.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated” means, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.
“Consolidated Cash Balance” means, on any date, (a) the aggregate amount of cash
and Cash Equivalents of the Borrower and its Subsidiaries less (b) the sum of
(i) any restricted cash or Cash Equivalents set aside to pay, in the ordinary
course of business, payroll, payroll taxes, other taxes, employee wage and
benefit payments and trust and fiduciary obligations or other obligations of the
Borrower and its Subsidiaries then due and owing to unaffiliated third parties
and for which the Borrower or such Subsidiary has issued checks or has initiated
wires or ACH transfers (or will issue checks or initiate wires or ACH transfers
within one (1) Business Day) in order to pay such obligations, (ii) while and to
the extent refundable, any cash of the Borrower and its Subsidiaries
constituting purchase price deposits held in escrow pursuant to a binding and
enforceable purchase and sale agreement with an unaffiliated third party
containing customary provisions regarding the payment and refunding of such
deposits and (iii) any cash or Cash Equivalents held in payroll and deferred
compensation accounts, employee benefit accounts, escrow, customs or other
fiduciary accounts or tax withholding accounts.
“Consolidated Debt Service” means, as of the date of any determination, for the
Borrower and its Subsidiaries on a consolidated basis, the sum of all (a) all
scheduled principal payments on Consolidated Funded Indebtedness and (b)
Consolidated Interest Charges paid in cash, in each case for the most recently
completed four Fiscal Quarters.


11

--------------------------------------------------------------------------------




“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a Consolidated basis, without duplication, an amount equal to
the sum of (a) Consolidated Net Income, (b) Consolidated Interest Charges, (c)
the amount of taxes, based on or measured by income (including state franchise
and margin taxes based upon income), deducted in determining such Consolidated
Net Income, (d) the amount of depreciation and amortization expense (including
amortization of goodwill and debt issuance costs) deducted in determining such
Consolidated Net Income, (e) any net loss reducing Consolidated Net Income in
connection with any disposition of assets, (f) to the extent deducted in
determining Consolidated Net Income, non-cash adjustments for currency exchanges
in accordance with GAAP, (g) to the extent deducted in determining Consolidated
Net Income, financing fees, financial and other advisory fees, accounting fees,
legal fees (and similar advisory and consulting fees), and related costs and
expenses incurred by the Borrower or any Subsidiary in connection with Permitted
Acquisitions and permitted asset sales (whether or not consummated) in an
aggregate amount not to exceed $2,000,000 in any Fiscal Year, (h) to the extent
deducted in determining Consolidated Net Income, the amount of any unusual,
extraordinary or non-recurring charges, costs, and expenses including, without
limitation, (I) such charges, costs, and expenses for (1) the restructuring,
integration or reorganization of the Borrower or any Subsidiary, (2) goodwill,
fixed asset or intangible asset impairment in accordance with GAAP, (3) the
settlement of litigation or other claims against the Borrower or any Subsidiary
and (4) the severance of employees of the Borrower or any Subsidiary and (II)
non-routine legal costs, non-routine executive transition costs, and non-routine
professional fees, (i) to the extent deducted in determining Consolidated Net
Income, ERP system implementation expenses; provided that the aggregate amount
for any cash fees, cash expenses, cash charges and cash costs that are included
in clauses (h) and (i) with respect to any period of four consecutive Fiscal
Quarters, shall not exceed $20,000,000 for such period, in each case as approved
by the Administrative Agent in writing, (j) non-cash losses of the Borrower and
its Subsidiaries from foreign exchange conversions and mark-to-market
adjustments to foreign exchange hedge agreements (or other derivatives) reducing
such Consolidated Net Income, (k) other non-recurring expenses of the Borrower
and its Subsidiaries reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period, and, without
duplication, (l) non-cash expenses of the Borrower and its Subsidiaries
associated with stock-based compensation reducing such Consolidated Net Income
which do not represent a cash item in such period or any future period,
provided, further, for the avoidance of doubt, fees, costs, expenses or charges
shall not be added back to Consolidated EBITDA pursuant to clauses (g), (h),
(i), (k) and (l) above to the extent such costs or fees were incurred more than
four Fiscal Quarters prior to the date of determination of Consolidated EBITDA,
(m) all other non-cash items reducing Consolidated Net Income for such period
but excluding, in any event, any non-cash item to the extent it represents an
accrual or reserve for a cash expenditure or payment for a future period and (n)
to the extent deducted in determining Consolidated Net Income, all fees and
expenses incurred in connection with this Agreement and the other Loan Documents
(and any amendment thereto), in each case as approved by the Administrative
Agent in writing,
minus
the following to the extent included in calculating such Consolidated Net
Income; (i) Federal, state, local and foreign income tax credits of the Borrower
and its Subsidiaries for such period, (ii) all non-cash items increasing
Consolidated Net Income for such period, (iii) non-cash gains of the Borrower
and its Subsidiaries from foreign exchange conversions and mark-to-market
adjustments


12

--------------------------------------------------------------------------------




to foreign exchange hedge agreements (or other derivatives), and (iv) any net
gain increasing such Consolidated Net Income in connection with any disposition
of assets.
For purposes of calculating the Debt Service Coverage Ratio, the Net Leverage
Ratio and the Senior Secured Leverage Ratio as at any date, Consolidated EBITDA
shall be calculated on a pro forma basis (as certified by the Borrower to the
Administrative Agent) assuming that all acquisitions made, and all Dispositions
completed, during the four consecutive Fiscal Quarters then most recently ended
had been made on the first day of such period (but without any adjustment for
projected cost savings or other synergies unless otherwise approved by the
Administrative Agent).
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a Consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, other than amounts owed pursuant to insurance premium financings,
(b) all purchase money Indebtedness, (c) all direct obligations arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, (d) all obligations in respect
of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business and not past due for more
than ninety (90) days after the date on which such trade account was created),
(e) Attributable Indebtedness in respect of Capital Leases and Synthetic Lease
Obligations and all Synthetic Debt, (f) all obligations to purchase, redeem,
retire, defease or otherwise make any payment prior to the Maturity Date in
respect of any Equity Interests of such Person or any other Person or any
warrant, right or option to acquire such Equity Interest, valued, in the case of
a redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; (g) without
duplication, all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (f) above of Persons other than the
Borrower or any Subsidiary, and (h) all Indebtedness of the types referred to in
clauses (a) through (g) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which the Borrower or a Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the Borrower or such
Subsidiary.
“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a Consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest, but excluding (i) non-cash interest charges with respect to
convertible debt (for the avoidance of doubt, to also exclude non-cash debt
discount impacts established in the initial accounting of convertible debt) and
(ii) non-recurring non-cash fees and expenses resulting from the early
retirement of outstanding deferred financing fees previously paid in connection
with this Agreement) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
and (b) the portion of rent expense of the Borrower and its Subsidiaries with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP.


13

--------------------------------------------------------------------------------




“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a Consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period, determined in accordance with GAAP.
“Consolidated Tangible Assets” means, as of any date of determination,
Consolidated total assets of the Borrower and its Subsidiaries as of that date,
determined in accordance with GAAP minus the Intangible Assets of the Borrower
and its Subsidiaries on that date.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote thirty-five percent (35%) or more of the securities
having ordinary voting power for the election of directors, managing general
partners or the equivalent.
“Covenant Change Date” means the date, if any, that the Net Leverage Ratio is
less than 4.00 to 1.00 for at least two consecutive Fiscal Quarters of the
Borrower.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debt Issuance” means the issuance by any Loan Party or any Material Subsidiary
of any Indebtedness other than Indebtedness permitted under clauses (a) through
(l), (o) and (p) of Section 7.03.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Debt Service Coverage Ratio” means, as of the date of any determination, for
the Borrower and its Subsidiaries on a consolidated basis, the ratio of (a) the
sum of (i) Consolidated EBITDA less (ii) Taxes paid in cash (net of any cash Tax
refunds actually received) but in no event less than zero less (iii) Capital
Expenditures, in each case for the period of four consecutive Fiscal Quarters
ending on such date to (b) Consolidated Debt Service for the period of four
consecutive Fiscal Quarters ending on such date.


14

--------------------------------------------------------------------------------




“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Revolving Loans that are Base Rate Loans plus two
percent (2%), in each case, to the fullest extent permitted by Applicable Law.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor


15

--------------------------------------------------------------------------------




by the Administrative Agent in a written notice of such determination, which
shall be delivered by the Administrative Agent to the Borrower, the L/C Issuer,
the Swingline Lender and each other Lender promptly following such
determination.
“Designated Jurisdiction” means any country, territory or region that is, or
whose government is, the subject of any Sanction.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Loan Party or Material Subsidiary (or the granting of any option or other
right to do any of the foregoing), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.
“Disqualifying Event” has the meaning specified in the definition of “Eligible
Currency” referenced in this Section 1.01.
“Dividend” means any dividend or other distribution (whether in cash, securities
or other property) with respect to any Equity Interest of the Borrower or any
Subsidiary.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in an Alternative Currency, the equivalent of such amount in Dollars
determined by using the rate of exchange for the purchase of dollars with the
Alternative Currency last provided (either by publication or otherwise provided
to the Administrative Agent or the L/C Issuer, as applicable) by the applicable
Bloomberg source (or such other publicly available source for displaying
exchange rates) on date that is two (2) Business Days immediately preceding the
date of determination (or if such service ceases to be available or ceases to
provide such rate of exchange, the equivalent of such amount in dollars as
determined by the Administrative Agent or the L/C Issuer, as applicable using
any method of determination it deems appropriate in its sole discretion) and (c)
if such amount is denominated in any other currency, the equivalent of such
amount in dollars as determined by the Administrative Agent or the L/C Issuer,
as applicable, using any method of determination it deems appropriate in its
sole discretion. Any determination by the Administrative Agent or the L/C Issuer
pursuant to clauses (b) or (c) above shall be conclusive absent manifest error.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


16

--------------------------------------------------------------------------------




“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eighth Amendment” means that certain Eighth Amendment to Credit Agreement,
dated as of August 30, 2019, among the Borrower, the Lenders and the
Administrative Agent.
“Eighth Amendment Effective Date” means the date that all of the conditions of
effectiveness set forth in Section 5 of the Eighth Amendment are satisfied.
“Eighth Amendment Fee Letter” means the letter agreement, dated June 18, 2019,
between the Borrower, the Administrative Agent and BofA Securities.
“Eligible Accounts” means all Accounts of the Borrower and its Subsidiaries on a
Consolidated basis created in the ordinary course of business that are
reasonably acceptable to the Administrative Agent and satisfy the following
conditions:
(a)    The Borrower or the applicable Subsidiary has good and indefeasible title
to the Account and the Account is not subject to any Lien except Liens in favor
of the Administrative Agent;
(b)    The account debtor is not insolvent or currently the subject of any
Debtor Relief Law, and has not made an assignment for the benefit of creditors,
suspended normal business operations, dissolved, liquidated, terminated its
existence, ceased generally to pay its debts as they become due, or suffered a
receiver or trustee to be appointed for any of its assets or affairs; and
(c)    The Account is not owed by an Affiliate, employee, officer, director or
shareholder of the Borrower or any of its Subsidiaries.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06 (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).
“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the Lenders in such market and as to which a
Dollar Equivalent may be readily calculated. If, after the designation by the
Lenders of any currency as an Alternative Currency, any change in currency
controls or exchange regulations or any change in the national or international
financial, political or economic conditions are imposed in the country in which
such currency is issued, result in, in the reasonable opinion of the
Administrative Agent and Required Lenders (in the case of any Loans to be
denominated in an Alternative Currency) or the L/C Issuer (in the case of any
Letter of Credit to be denominated in an Alternative Currency), (a) such
currency no longer being readily available, freely transferable and convertible
into Dollars, (b) a Dollar Equivalent is no longer readily calculable with
respect to such currency, (c) providing such currency is impracticable for the
Lenders


17

--------------------------------------------------------------------------------




or (d) no longer a currency in which the Required Lenders are willing to make
such Credit Extensions (each of clauses (a), (b), (c), and (d) a “Disqualifying
Event”), then the Administrative Agent shall promptly notify the Lenders and the
Borrower, and such country’s currency shall no longer be an Alternative Currency
until such time as the Disqualifying Event(s) no longer exist. Within five (5)
Business Days after receipt of such notice from the Administrative Agent, the
Borrowers shall repay all Loans in such currency to which the Disqualifying
Event applies or convert such Loans into the Dollar Equivalent of Loans in
Dollars, subject to the other terms contained herein.
“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetland, flora and fauna.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws (including common law), regulations, standards, ordinances,
rules, judgments, interpretations, orders, decrees, permits, agreements or
governmental restrictions relating to pollution or the protection of the
Environment or human health (to the extent related to exposure to hazardous
materials), including those relating to the manufacture, generation, handling,
transport, storage, treatment, Release or threat of Release of Hazardous
Materials, air emissions and discharges to waste or public systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute or common law, directly or
indirectly relating to (a) any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Environmental Permit” means any permit, certification, registration, approval,
identification number, license or other authorization required under any
Environmental Law.
“Equity Interest Repurchase” means any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such capital stock or other Equity Interest or on account of any return
of capital to the Borrower’s stockholders, partners or members (or the
equivalent Person thereof).
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests (other than a net
profits based bonus program) in) such Person, all of the warrants, options or
other rights for the purchase or acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the securities convertible into or exchangeable for shares of capital stock of
(or other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and all of the other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of


18

--------------------------------------------------------------------------------




determination, but excluding in all cases any debt securities convertible into
or referencing any of the foregoing, including, to the extent applicable, the
2017 Senior Convertible Notes.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Sections 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate or (i) a failure
by the Borrower or any ERISA Affiliate to meet all applicable requirements under
the Pension Funding Rules in respect of a Pension Plan, whether or not waived,
or the failure by the Borrower or any ERISA Affiliate to make any required
contribution to a Multiemployer Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” and “€” mean the single currency of the Participating Member States.
“Eurocurrency Rate” means:
(a)    for any Interest Period, with respect to any Credit Extension:
(i)    denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate for U.S.
Dollars for a period equal in length to such Interest Period) (“LIBOR”), as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at or
about 11:00 a.m. (London time) on the Rate Determination Date, for deposits in
the relevant currency, with a term equivalent to such Interest Period;


19

--------------------------------------------------------------------------------




(ii)    denominated in Canadian Dollars, the rate per annum equal to the
Canadian Dollar Offered Rate (“CDOR”), or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) (in such case, the “CDOR Rate”) at or about 10:00 a.m. (Toronto, Ontario
time) on the Rate Determination Date with a term equivalent to such Interest
Period;
(iii)    with respect to any Credit Extension denominated in any other Non-LIBOR
Quoted Currency, the rate per annum as designated with respect to such
Alternative Currency at the time such Alternative Currency is approved by the
Administrative Agent and the relevant Lenders pursuant to Section 1.09(a); and
(b)    for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m. (London
time) determined two (2) Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for deposits in Dollars with a
term of one (1) month commencing that day;
provided that, (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent and (ii) if the Eurocurrency Rate shall be less than 1.00%,
such rate shall be deemed 1.00% for purposes of this Agreement.
“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate Loans may
be denominated in Dollars or in an Alternative Currency. All Loans denominated
in an Alternative Currency must be Eurocurrency Rate Loans.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 10.11 and any other “keepwell, support or other agreement” for
the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such
Guarantor, or grant by such Guarantor of a Lien, becomes effective with respect
to such Swap Obligation. If a Swap Obligation arises under a Master Agreement
governing more than one Swap Contract, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swap Contracts for which
such Guaranty or Lien is or becomes excluded in accordance with the first
sentence of this definition.


20

--------------------------------------------------------------------------------




“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(b) or (d),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(f) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.
“Existing Credit Agreement” has the meaning specified in the first background
paragraph.
“Existing Guarantors” means all Persons that are Guarantors immediately prior to
the Eighth Amendment Effective Date.
“Existing Letters of Credit” means the letters of credit set forth on
Schedule 1.01(c).
“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings and proceeds of a Casualty Event), indemnity payments and any
purchase price adjustments; provided, however, that an Extraordinary Receipt
shall not include (x) cash receipts from proceeds of insurance or indemnity
payments to the extent that such proceeds, awards or payments are received by
any Person in respect of any third party claim against such Person and applied
to pay (or to reimburse such Person for its prior payment of) such claim and the
costs and expenses of such Person with respect thereto or (y) without limiting
the foregoing, any such cash to the extent such cash is otherwise included in
the determination of Net Cash Proceeds with respect to any Casualty Event.
“Facility” means the Term Facility or the Revolving Facility, as the context may
require.
“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than contingent indemnification
obligations), and (c) all Letters of Credit have terminated or expired (other
than Letters of Credit as to which other arrangements with respect thereto
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made).
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.


21

--------------------------------------------------------------------------------




“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement.
“Fee Letter” means the letter agreement, dated June 3, 2015, between the
Borrower, the Administrative Agent and Merrill Lynch, Pierce, Fenner & Smith
Incorporated.
“Financial Covenants” means the financial covenants set forth in Section 7.13.
“Fiscal Quarter” means the three-calendar-month periods ending on March 31,
June 30, September 30 and December 31 of each calendar year.
“Fiscal Year” means the twelve-calendar-month period beginning January 1 of each
year and ending December 31 of each year.
“Flood Hazard Property” means any Mortgaged Property that is in an area
designated by the Federal Emergency Management Agency as having special flood or
mudslide hazards.
“Flood Insurance Laws” means, collectively, (a) National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (b) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and (c) the
Biggert–Waters Flood Insurance Reform Act of 2012 as now or hereafter in effect
or any successor statute thereto.
“Foreign Lender” means a Lender that is not a U.S. Person. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the L/C Issuer, such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof, and (b) with respect to the Swingline Lender, such
Defaulting


22

--------------------------------------------------------------------------------




Lender’s Applicable Percentage of Swingline Loans other than Swingline Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Revolving Lenders or Cash Collateralized in accordance with the terms
hereof.
“FSHCO” means a Domestic Subsidiary substantially all of the assets of which
consist of Equity Interests in one or more CFCs.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funding Indemnity Letter” means a funding indemnity letter, substantially in
the form of Exhibit O.
“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, consistently applied and subject to Section 1.03.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, any supra-national bodies such as the European Union or the
European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of the kind described in clauses (a) through (g)
of the definition thereof or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the obligee in respect of such
Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness of the kind
described in clauses (a) through (g) of the definition thereof or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed or expressly undertaken by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated


23

--------------------------------------------------------------------------------




or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guaranteed Obligations” has the meaning set forth in Section 10.01.
“Guarantors” means, collectively, (a) the Existing Guarantors, (b) the Material
Domestic Subsidiaries of the Borrower as are or may from time to time become
parties to this Agreement pursuant to Section 6.14 or Section 6.15, and (c) with
respect to Additional Secured Obligations owing by any Loan Party or any of its
Subsidiaries and any Swap Obligation of a Specified Loan Party (determined
before giving effect to Sections 10.01 and 10.11) under the Guaranty, the
Borrower.
“Guaranty” means, collectively, the Guarantee made by the Guarantors under
Article X in favor of the Secured Parties, together with each other guaranty
delivered pursuant to Section 6.14.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.
“Hedge Bank” means any Person in its capacity as a party to a Swap Contract
that, (a) at the time it enters into a Swap Contract not prohibited under
Articles VI or VII, is a Lender or an Affiliate of a Lender, or (c) at the time
it (or its Affiliate) becomes a Lender, is a party to a Swap Contract not
prohibited under Articles VI or VII, in each case, in its capacity as a party to
such Swap Contract (even if such Person ceases to be a Lender or such Person’s
Affiliate ceased to be a Lender); provided, in the case of a Secured Hedge
Agreement with a Person who is no longer a Lender (or Affiliate of a Lender),
such Person shall be considered a Hedge Bank only through the stated termination
date (without extension or renewal) of such Secured Hedge Agreement and provided
further that for any of the foregoing to be included as a “Secured Hedge
Agreement” on any date of determination by the Administrative Agent, the
applicable Hedge Bank (other than the Administrative Agent or an Affiliate of
the Administrative Agent) must have delivered a Secured Party Designation Notice
to the Administrative Agent prior to such date of determination.
“Highest Lawful Rate” means at the particular time in question the maximum rate
of non‑usurious interest which, under Applicable Law, any Lender is then
permitted to charge on the Obligations. If the maximum rate of non‑usurious
interest which, under Applicable Law, any Lender is permitted to charge on the
Obligations shall change after the date hereof, the Highest Lawful Rate shall be
automatically increased or decreased, as the case may be, from time to time as
of the effective time of each change in the Highest Lawful Rate without notice
to the Borrower. For purposes of determining the Highest Lawful Rate under
Applicable Law, the indicated rate ceiling shall be the lesser of (a)(i) the
“weekly ceiling”, as that expression is defined in Section 303.003 of the Texas
Finance Code, as amended, or (ii) if available in accordance with the terms
thereof and at the Administrative Agent’s option after notice to the Borrower
and otherwise in accordance with


24

--------------------------------------------------------------------------------




the terms of Section 303.103 of the Texas Finance Code, as amended, the
“annualized ceiling” and (b)(i) if the amount outstanding under this Agreement
is less than $250,000, twenty-four percent (24%), or (ii) if the amount under
this Agreement is equal to or greater than $250,000, twenty-eight percent (28%)
per annum.
“HMT” has the meaning specified in the definition of “Sanctions” referenced in
this Section 1.01.
“Impacted Loans” has the meaning specified in Section 3.03(a).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and not past due for more than ninety (90) days after the date on
which such trade account was created);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    all Attributable Indebtedness in respect of Capital Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.


25

--------------------------------------------------------------------------------




“Indemnified Taxes” means all (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.
“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.
“Intercompany Debt” means loans and advances by the Borrower or any Guarantor to
a Subsidiary that is not a Guarantor.
“Intercompany Note” means any promissory note or loan agreement evidencing
Intercompany Debt.
“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurocurrency Rate Loan exceeds three (3) months, the respective
dates that fall every three (3) months after the beginning of such Interest
Period shall also be Interest Payment Dates; and (b) as to any Base Rate Loan or
Swingline Loan, the first Business Day of each January, April, July and October
and the Maturity Date of the Facility under which such Loan was made (with
Swingline Loans being deemed made under the Revolving Facility for purposes of
this definition).
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one (1), two
(2), three (3) or six (6) months thereafter (in each case, subject to
availability for the interest rate applicable to the relevant currency), as
selected by the Borrower in its Loan Notice; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.
“Inventory” has the meaning given to such term in Section 9.102 of the UCC.


26

--------------------------------------------------------------------------------




“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person (including
any partnership or joint venture interest in such other Person and any
arrangement pursuant to which the investor guaranties Indebtedness of such other
Person), or (c) the purchase or other acquisition (in one transaction or a
series of related transactions) of assets of another Person which constitute all
or substantially all of the assets of such Person or of a division, line of
business or other business unit of such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“Investment Bank” has the meaning specified in Section 6.17(a).
“IP Rights” has the meaning specified in Section 5.17.
“IRS” means the United States Internal Revenue Service.
“ISP” means the International Standby Practices, International Chamber of
Commerce Publication No. 590 (or such later version thereof as may be in effect
at the applicable time).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit C executed and delivered in accordance with the provisions of
Section 6.14.
“Judgment Currency” has the meaning specified in Section 11.21.
“knowledge” means, with respect to any Person, the actual knowledge of a
Responsible Officer of such Person.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Percentage. All L/C Advances shall be denominated in
Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing. All L/C Borrowings shall be denominated in
Dollars.


27

--------------------------------------------------------------------------------




“L/C Commitment” means, with respect to the L/C Issuer, the commitment of the
L/C Issuer to issue Letters of Credit hereunder. The initial amount of the L/C
Issuer’s Letter of Credit Commitment is set forth on Schedule 1.01(b). The
Letter of Credit Commitment of the L/C Issuer may be modified from time to time
by agreement between the L/C Issuer and the Borrower, and notified to the
Administrative Agent.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Disbursement” means a payment made by the L/C Issuer pursuant to a Letter
of Credit.
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts (including all L/C Borrowings). For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and, their successors and assigns and, unless the context requires
otherwise, includes the Swingline Lender.
“Lending Office” means, as to the Administrative Agent, the L/C Issuer or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Borrower and the Administrative Agent; which office
may include any Affiliate of such Person or any domestic or foreign branch of
such Person or such Affiliate.
“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit. Letters of Credit may be issued in
Dollars or in an Alternative Currency.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect for the Revolving Facility (or, if such day is
not a Business Day, the next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(m).
“Letter of Credit Sublimit” means, as of any date of determination, an amount
equal to the lesser of (a) $50,000,000 and (b) the Revolving Facility. The
Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Facility.


28

--------------------------------------------------------------------------------




“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.
“LIBOR Quoted Currency” means Dollars and Euro, in each case as long as there is
a published LIBOR rate with respect thereto.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Eurocurrency Rate, Interest Period, LIBOR Quoted Currency, timing and frequency
of determining rates and making payments of interest and other technical,
administrative or operational matters as may be appropriate, in the discretion
of the Administrative Agent, to reflect the adoption and implementation of such
LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines is reasonably necessary in
connection with the administration of this Agreement).
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).
“Liquidity” means, at any time of determination, the sum of (a) unrestricted
cash and Cash Equivalents of Borrower and its Subsidiaries at such time
(including, for the avoidance of doubt, any cash or Cash Equivalents subject to
a Lien in favor of the Administrative Agent for the benefit of the Secured
Parties, but excluding any cash and Cash Equivalents pledged or deposited with
the Administrative Agent as Cash Collateral for L/C Obligations, Obligations in
respect of Swingline Loans, or obligations of the Lenders to fund participations
in respect of either of thereof) and (b) the amount by which the Aggregate
Revolving Commitments exceed the Total Revolving Outstandings at such time.
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Loan or a Swingline Loan.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Fee Letter, (f) the Eighth
Amendment Fee Letter, (g) the Ninth Amendment Fee Letter, (h) each Issuer
Document, (i) each Joinder Agreement, (j) any agreement creating or perfecting
rights in Cash Collateral pursuant to the provisions of Section 2.14, (k) the
Autoborrow Agreement and (l) all other certificates, agreements, documents and
instruments


29

--------------------------------------------------------------------------------




executed and delivered, in each case, by or on behalf of any Loan Party pursuant
to the foregoing (but specifically excluding term sheets, commitment letters and
any Secured Hedge Agreement or any Secured Cash Management Agreement) and any
amendments, modifications or supplements thereto or to any other Loan Document
or waivers hereof or to any other Loan Document; provided, however, that for
purposes of Section 11.01, “Loan Documents” shall mean this Agreement, the
Guaranty and the Collateral Documents.
“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurocurrency Rate Loans,
pursuant to Section 2.02(a), which shall be substantially in the form of
Exhibit D or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Mandatory Cost” means any amount incurred periodically by any Lender during the
term of this Agreement which constitutes fees, costs or charges imposed on
lenders generally in the jurisdiction in which such Lender is domiciled, subject
to regulation, or has its Lending Office by any Governmental Authority.
“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or financial condition of the Borrower and its Subsidiaries
taken as a whole; (b) (i) a material impairment of the rights and remedies of
the Administrative Agent and the Lenders under any Loan Document, or (ii) an
impairment of the ability of any Loan Party to perform its payment or other
material obligations under any Loan Document to which it is a party; (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party; or (d) a material adverse effect upon any Lien granted in any material
portion of any Collateral.
“Material Domestic Subsidiary” means any Domestic Subsidiary which is a Material
Subsidiary.
“Material Foreign Subsidiary” means any Foreign Subsidiary which is a Material
Subsidiary.
“Material Real Property” means any fee-owned real property located in the United
States that is owned by any Loan Party with a fair market value in excess of
$10,000,000 (at the Closing Date or, with respect to fee-owned real property
located in the United States acquired after the Closing Date, at the time of
acquisition, in each case, as reasonably estimated by the Borrower in good
faith). Notwithstanding the forgoing, from and after January 15, 2021, Material
Real Property shall mean any fee-owned real property located in the United
States that is owned by any Loan


30

--------------------------------------------------------------------------------




Party with a fair market value in excess of $2,500,000 (as of January 15, 2021
or, with respect to fee-owned real property located in the United States
acquired after January 15, 2021, at the time of acquisition, in each case, as
reasonably estimated by the Borrower in good faith).
“Material Subsidiary” means any Subsidiary (a) the Consolidated assets of which
equal 5% or more of the Consolidated assets of Borrower and Subsidiaries as of
the Closing Date and, thereafter, as of the last day of the most recent Fiscal
Year for which financial statements have been delivered pursuant to
Section 6.01(a), or (b) the Consolidated revenues of which equal 5% or more of
the Consolidated revenues of Borrower and Subsidiaries for the most recent
period of four Fiscal Quarters for which financial statements have been
delivered pursuant to Section 6.01(a), provided that if (i) at the end of any
Fiscal Year, the Consolidated assets of all Subsidiaries that under clause (a)
would not constitute Material Subsidiaries shall have exceeded 10% of the
Consolidated assets of Borrower and Subsidiaries or (ii) for any Fiscal Year,
the Consolidated revenues of all Subsidiaries that under clause (b) would not
constitute Material Subsidiaries shall have exceeded 10% of the Consolidated
revenues of Borrower and Subsidiaries, then one or more of such excluded
Subsidiaries shall for all purposes of this Agreement automatically be deemed to
be Material Subsidiaries, in descending order based on the amounts of such
Subsidiaries’ Consolidated revenues until such excess shall have been
eliminated. In addition, upon consummation of any Permitted Acquisition,
Borrower shall determine whether any Subsidiaries of Borrower formed or acquired
in connection with such Permitted Acquisition or the Subsidiary consummating
such Permitted Acquisition (if not already a Material Subsidiary) would qualify
as a Material Subsidiary pursuant to the criteria set forth above, based upon
(y) a calculation of the Consolidated assets of Borrower and Subsidiaries as of
the last day of the most recent Fiscal Quarter or Fiscal Year for which
financial statements have been delivered pursuant to Section 6.01(b) or (a),
respectively, and (z) a calculation of the Consolidated revenues of Borrower and
Subsidiaries for the most recent period of four Fiscal Quarters for which
financial statements have been delivered pursuant to Section 6.02(b) or (a),
respectively, in each case calculated on a pro forma basis after giving effect
to such Permitted Acquisition as though such Permitted Acquisition had been
consummated on the first day of such Fiscal Quarter or period of four Fiscal
Quarters, as the case may be. If any of such Subsidiaries so qualifies as a
Material Subsidiary, it shall be deemed to be a Material Subsidiary as of the
date of consummation of such Permitted Acquisition. Notwithstanding the
foregoing, (w) all Existing Guarantors shall be deemed to be Material
Subsidiaries, (y) from and after January 15, 2021, any Subsidiary (i) the
Consolidated assets of which equal 2.5% or more of the Consolidated assets of
Borrower and Subsidiaries as of such date and, thereafter, as of the last day of
the most recent Fiscal Year for which financial statements have been delivered
pursuant to Section 6.01(a) or, if elected by the Borrower in its sole
discretion with respect to the determination made on January 15, 2021, as of the
last day of the most recent Fiscal Quarter for which financial statements have
been delivered pursuant to Section 6.01(b), or (ii) the Consolidated revenues of
which equal 2.5% or more of the Consolidated revenues of Borrower and
Subsidiaries as of such date and, thereafter, as of the last day of the most
recent Fiscal Year for which financial statements have been delivered pursuant
to Section 6.01(a) or, if elected by the Borrower in its sole discretion with
respect to the determination made on January 15, 2021, as of the last day of the
most recent Fiscal Quarter for which financial statements have been delivered
pursuant to Section 6.01(b), shall be deemed to be Material Subsidiaries and (z)
if on January 15, 2021 and at the end of any Fiscal Year thereafter (in each
case based on the applicable reference financial statements), (i) the
Consolidated assets of all Subsidiaries that would not constitute Material
Subsidiaries shall exceed 7.5% of the Consolidated assets of


31

--------------------------------------------------------------------------------




Borrower and Subsidiaries or (ii) the Consolidated revenues of all Subsidiaries
that would not constitute Material Subsidiaries shall have exceeded 7.5% of the
Consolidated revenues of Borrower and Subsidiaries, then one or more of such
excluded Subsidiaries shall for all purposes of this Agreement automatically be
deemed to be Material Subsidiaries, in descending order based on the amounts of
such Subsidiaries’ Consolidated revenues until such excess shall have been
eliminated.
“Maturity Date” means (a) with respect to the Revolving Facility, January 15,
2022 and (b) with respect to the Term Facility, January 15, 2022; provided,
however, that, in each case, if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Lender constitutes a
Defaulting Lender, an amount equal to 103% of the Fronting Exposure of the L/C
Issuer with respect to Letters of Credit issued and outstanding at such time,
and (b) otherwise, an amount determined by the Administrative Agent and the L/C
Issuer in their sole but reasonable discretion.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” or “Mortgages” means, individually and collectively, as the context
requires, each of the fee mortgages, deeds of trust, deeds and other similar
security documents executed by a Loan Party that purport to grant a Lien to the
Administrative Agent (or a trustee for the benefit of the Administrative Agent)
for the benefit of the Secured Parties in any Mortgaged Properties, in form and
substance reasonably satisfactory to the Administrative Agent.
“Mortgaged Property” means any owned Material Real Property listed on
Schedule 5.26 and, thereafter, shall include each other Material Real Property
with respect to which a Mortgage is granted pursuant to Section 6.14(b).
“Mortgaged Property Support Documents” means with respect to any real property
subject to a Mortgage, the deliveries and documents described on Schedule
1.01(e) attached hereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Net Cash Proceeds” means:
(a)    with respect to any Disposition by any Loan Party or any of its Material
Domestic Subsidiaries, or any Casualty Event, the excess, if any, of (i) the sum
of cash and Cash Equivalents received in connection with such transaction
(including any cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note


32

--------------------------------------------------------------------------------




receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) the principal amount of any Indebtedness that is secured by the applicable
asset and that is required to be repaid in connection with such transaction
(other than Indebtedness under the Loan Documents), (B) the reasonable and
customary out-of-pocket expenses incurred by such Loan Party or such Subsidiary
in connection with such transaction and (C) income taxes reasonably estimated to
be actually payable within two years of the date of the relevant transaction as
a result of any gain recognized in connection therewith; provided that, if the
amount of estimate taxes pursuant to clause (C) exceeds the amount of taxes
actually required to be paid in cash in respect of such transaction, the
aggregate amount of such excess shall constitute Net Cash Proceeds; and
(b)    with respect to any Debt Issuance, the excess of (i) the sum of the cash
and Cash Equivalents received by the Borrower or any Material Subsidiary in
connection with such issuance over (ii) reasonable underwriting discounts and
commissions, and other reasonable and customary out-of-pocket expenses, incurred
by the Borrower or such Subsidiary in connection therewith.
“Net Leverage Ratio” means, as of any date of determination, for the Borrower
and its Subsidiaries on a consolidated basis, the ratio of (a) Consolidated
Funded Indebtedness as of such date minus domestic unrestricted cash of the
Borrower and its Subsidiaries in an aggregate amount up to $15,000,000 (provided
such domestic unrestricted cash (i) is free and clear of all Liens, other than
Liens permitted under Sections 7.01(a) and (k) and (ii) is not held as Cash
Collateral) to (b) Consolidated EBITDA for the period of four consecutive Fiscal
Quarters ending on such date.
“Ninth Amendment” means that certain Ninth Amendment to Credit Agreement, dated
as of June 17, 2020, among the Borrower, the Lenders party thereto and the
Administrative Agent.
“Ninth Amendment Effective Date” means the date that all of the conditions of
effectiveness set forth in Section 4 of the Ninth Amendment are satisfied.
“Ninth Amendment Fee Letter” means the letter agreement, dated May 30, 2020,
between the Borrower, the Administrative Agent and BofA Securities.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders, or all Lenders or all affected Lenders in a Facility, in
accordance with the terms of Section 11.01 and (b) has been approved by the
Required Lenders or the Required Revolving Lenders, as applicable.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(ii).
“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.
“Note” means a Term Note, a Revolving Note or the Swingline Note, as the context
may require.


33

--------------------------------------------------------------------------------




“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit N or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.
“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, or Letter of Credit and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, expenses and fees that accrue after the commencement by
or against any Loan Party or any Affiliate thereof pursuant to any proceeding
under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest, expenses and fees are allowed
claims in such proceeding; provided that, without limiting the foregoing,
Obligations of a Guarantor shall exclude any Excluded Swap Obligations with
respect to such Guarantor.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Officer’s Certificate” means a certificate substantially the form of Exhibit L
or any other form approved by the Administrative Agent.
“Organization Documents” means, (a) with respect to any corporation, the charter
or certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction) and (d) with respect to all
entities, any agreement, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest


34

--------------------------------------------------------------------------------




under, or otherwise with respect to, any Loan Document, except any such Taxes
that are Other Connection Taxes imposed with respect to an assignment (other
than an assignment made pursuant to Section 3.06).
“Outstanding Amount” means (a) with respect to Term Loans, Revolving Loans and
Swingline Loans on any date, the Dollar Equivalent amount of the aggregate
outstanding principal amount thereof after giving effect to any Borrowings and
prepayments or repayments of Term Loans, Revolving Loans and Swingline Loans, as
the case may be, occurring on such date; and (b) with respect to any L/C
Obligations on any date, the Dollar Equivalent amount of the aggregate
outstanding amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swingline Lender,
as the case may be, in accordance with banking industry rules on interbank
compensation, and (b) with respect to any amount denominated in an Alternative
Currency, an overnight rate determined by the Administrative Agent or the L/C
Issuer, as the case may be, in accordance with banking industry rules on
interbank compensation.
“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(d).
“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
funding standards with respect to Pension Plans and set forth in Sections 412,
430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate or with respect to which the Borrower or
any ERISA Affiliate has any liability and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.
“Permitted Acquisition” has the meaning specified in Section 7.02(n).
“Permitted Discretion” means a determination made in good faith and in the
exercise of commercially reasonable business judgment (from the perspective of a
secured lender).
“Permitted Lien” has the meaning specified in Section 7.01.


35

--------------------------------------------------------------------------------




“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.02.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning specified in Section 11.24.
“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualspec Acquisition” means the acquisition by Team Newco of (a) all of the
Equity Interests of Qualspec Group LLC, a Delaware limited liability company
from its members, (b) all of the Equity Interests of Clearview Qualspec
Holdings, Inc., a Delaware corporation, whose sole asset is its interest in
Qualspec Holdings LLC, from Clearview Capital Fund II (Parallel), L.P., (c)
75.98% of the Equity Interests of Northstar ATI/IESCO GP, a Minnesota general
partnership (the “Northstar GP”), whose sole asset is such interest in Qualspec
Holdings LLC, from Northstar Mezzanine Partners V L.P. and (d) all of the Equity
Interests of ATI/IESCO Investment Holdings Company, a Minnesota corporation,
whose sole asset is 24.02% of the Equity Interests in the Northstar GP from
Northstar Mezzanine Partners V L.P. (all such companies to be acquired, herein
collectively, the “Acquired Companies”).
“Qualspec Acquisition Agreement” means that certain Purchase and Sale Agreement
dated as of June 30, 2015 among Team Newco, the sellers party thereto and Verify
Representative LLC, as amended, modified or supplemented prior to the Closing
Date.
“Qualspec Acquisition Documents” means the Qualspec Acquisition Agreement, and
all other documents, agreements and instruments related thereto, as amended,
modified or supplemented prior to the Closing Date.
“Quantapoint” means Quantapoint, Inc., a Delaware corporation acquired by
Qualspec, Inc. on July 2, 2015.


36

--------------------------------------------------------------------------------




“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, then “Rate Determination
Date” means such other day as otherwise reasonably determined by the
Administrative Agent).
“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
“Register” has the meaning specified in Section 11.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, consultants, service providers and
representatives of such Person and of such Person’s Affiliates.
“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rage to replace LIBOR in loan agreements
similar to this Agreement.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swingline Loan at any time an Autoborrow Agreement is not in
effect, a Swingline Loan Notice.
“Required Lenders” means, at any time, at least three (3) Lenders having Total
Credit Exposures representing more than 50% of the Total Credit Exposures of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time; provided that, the amount of any
participation in any Swingline Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swingline Lender or L/C Issuer, as the case may be, in making such
determination.
“Required Revolving Lenders” means, at any time, at least three (3) Revolving
Lenders having Total Revolving Credit Exposures representing more than 50% of
the Total Revolving Credit Exposures of all Revolving Lenders. The Total
Revolving Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Revolving Lenders at any time; provided that, the amount of
any participation in any Swingline Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be


37

--------------------------------------------------------------------------------




deemed to be held by the Revolving Lender that is the Swingline Lender or L/C
Issuer, as the case may be, in making such determination.
“Required Term Lenders” means, at any time, at least three (3) Term Lenders
having Total Term Credit Exposures representing more than 50% of the Total Term
Credit Exposures of all Term Lenders. The Total Term Credit Exposure of any
Defaulting Lender shall be disregarded in determining Required Term Lenders at
any time.
“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves for accrued and unpaid interest on the Secured Obligations,
reserves for rent at locations leased by any Loan Party and for consignee's,
warehousemen’s and bailee’s charges, and reserves for taxes, fees, assessments,
and other governmental charges) with respect to the Collateral or any Loan
Party.
“Resignation Effective Date” has the meaning set forth in Section 9.06.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial institution, a UK Resolution Authority.
“Responsible Officer” means (a) the chief executive officer, chief legal officer
or chief financial officer of a Loan Party, (b) solely for purposes of the
delivery of certificates and reports required hereunder or under any Loan
Document (including, Compliance Certificates and Available Borrowing Asset
Reports), persons listed in clause (a) above and the controller, treasurer or
assistant treasurer of a Loan Party, (c) solely for purposes of the delivery of
incumbency certificates pursuant to Section 4.01, persons listed in clause (a)
above and the secretary or any assistant secretary of a Loan Party and (d)
solely for purposes of notices given or delivered hereunder or under any Loan
Document (including Loan Notices and other notices given pursuant to Article II)
and the execution and delivery of Issuer Documents, persons listed in clause (a)
above and the controller, treasurer, president, senior vice president or
assistant treasurer of a Loan Party, and any other officer or employee of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent or any other officer or employee of the applicable
Loan Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party. To the extent
requested by the Administrative Agent, each Responsible Officer will provide an
incumbency certificate and to the extent requested by the Administrative Agent,
appropriate authorization documentation, in form and substance reasonably
satisfactory to the Administrative Agent.
“Restricted Payment” means (a) any Dividend or (b) any Equity Interest
Repurchase.
“Revaluation Date” means (a) with respect to any Revolving Loan, each of the
following: (i) each date of a Borrowing of a Eurocurrency Rate Loan denominated
in an Alternative Currency, (ii) each date of a continuation of a Eurocurrency
Rate Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the


38

--------------------------------------------------------------------------------




following: (i) each date of issuance, amendment and/or extension of a Letter of
Credit denominated in an Alternative Currency, (ii) each date of any payment by
the L/C Issuer under any Letter of Credit denominated in an Alternative
Currency, (iii) in the case of all Existing Letters of Credit denominated in
Alternative Currencies, the Closing Date, and (iv) such additional dates as the
Administrative Agent or the L/C Issuer shall determine or the Required Lenders
shall require.
“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01(b).
“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swingline
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 1.01(b)
under the caption “Revolving Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto
or in any amendment hereto, as applicable, as such amount may be adjusted from
time to time in accordance with this Agreement. The Revolving Commitment of all
of the Revolving Lenders as of the Ninth Amendment Effective Date shall be
$200,000,000.
“Revolving Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swingline Loans at such time.
“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time.
“Revolving Lender” means, at any time, (a) so long as any Revolving Commitment
is in effect, any Lender that has a Revolving Commitment at such time or (b) if
the Revolving Commitments have terminated or expired, any Lender that has a
Revolving Loan or a participation in L/C Obligations or Swingline Loans at such
time.
“Revolving Loan” has the meaning specified in Section 2.01(b).
“Revolving Note” means a promissory note made by the Borrower in favor of a
Revolving Lender evidencing Revolving Loans made by such Revolving Lender,
substantially in the form of Exhibit E.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.
“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.


39

--------------------------------------------------------------------------------




“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.
“Scheduled Intercompany Debt” means the Intercompany Debt set forth on
Schedule 7.03(g) in an aggregate principal balance not to exceed $15,290,000
which is equal to the outstanding principal balance thereof as of the Eighth
Amendment Effective Date; provided such Intercompany Debt shall, from and after
the Ninth Amendment Effective Date, be evidenced by Intercompany Notes in which
the Administrative Agent shall have a perfected, first priority Lien to secure
the Secured Obligations.
“Scheduled Unavailability Date” has the meaning specified in Section
3.03(c)(ii).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” means any Cash Management Agreement between
the any Loan Party and any of its Subsidiaries and any Cash Management Bank.
“Secured Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract required by or not prohibited under Article VI or VII
between any Loan Party and any of its Subsidiaries and any Hedge Bank.
“Secured Obligations” means all Obligations and all Additional Secured
Obligations.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, the Indemnitees and
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05.
“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit F.
“Security Agreement” means any Security Agreement executed by one or more of the
Loan Parties, substantially in the form of Exhibit G, granting a first priority
Lien to the Administrative Agent for the ratable benefit of the Secured Parties
on substantially all of the personal property owned by the Borrower and each
Material Domestic Subsidiary (other than “Excluded Collateral” as such term is
defined in the applicable Security Agreement).
“Senior Secured Debt” means, as of any date of determination, for the Borrower
and its Subsidiaries on a consolidated basis determined in accordance with GAAP,
the remainder of (a) Consolidated Funded Indebtedness as of such date of
determination which is secured by a Lien


40

--------------------------------------------------------------------------------




minus (b) to the extent included in the foregoing clause (a), Subordinated Debt
as of such date of determination which is secured by a Lien.
“Senior Secured Leverage Ratio” means, as of the date of any determination, for
the Borrower and its Subsidiaries on a consolidated basis, the ratio of
(a) Senior Secured Debt as of such date to (b) Consolidated EBITDA for the
period of four consecutive Fiscal Quarters ending on such date.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.
“SOFR-Based Rate” means SOFR or Term SOFR.
“Solvency Certificate” means a solvency certificate in substantially in the form
of Exhibit H.
“Solvent” and “Solvency” means, with respect to any Person, as of any date of
determination, that the fair value of the assets of such Person (at fair
valuation) is, on the date of determination, greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person
as of such date, that the present fair saleable value of the assets of such
Person will, as of such date, be greater than the amount that will be required
to pay the probable liability of such Person on its debts as such debts become
absolute and matured, and that, as of such date, such Person will be able to pay
all liabilities of such Person as such liabilities mature and such Person does
not have unreasonably small capital with which to carry on its business. In
computing the amount of contingent or unliquidated liabilities at any time, such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability discounted to present value
at rates believed to be reasonable by such Person.
“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 10.11).
“Subordinated Debt” means all Consolidated Funded Indebtedness of the Borrower
or any Subsidiary which shall be subordinated, on terms satisfactory to the
Required Lenders, to the Obligations.
“Subordinated Debt Documents” means all agreements (including without limitation
intercreditor agreements, subordination agreements, instruments and other
documents) pursuant to which Subordinated Debt has been or will be issued or
otherwise setting forth the terms of any Subordinated Debt.


41

--------------------------------------------------------------------------------




“Subordinated Provisions” has the meaning specified in Section 8.01(l).
“Subordinating Loan Party” has the meaning specified in Section 11.16.
“Subordinating Loan Party Obligations” has the meaning specified in
Section 11.16.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Equity Interests (other than securities or interests having
such power only by reason of the happening of a contingency) is at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.
“Supported QFC” has the meaning specified in Section 11.24.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.04.


42

--------------------------------------------------------------------------------




“Swingline Commitment” means, as to any Lender (a) the amount set forth opposite
such Lender’s name on Schedule 1.01(b) hereof or (b) if such Lender has entered
into an Assignment and Assumption or has otherwise assumed a Swingline
Commitment after the Closing Date, the amount set forth for such Lender as its
Swingline Commitment in the Register maintained by the Administrative Agent
pursuant to Section 11.06(c).
“Swingline Lender” means Bank of America in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder.
“Swingline Loan” has the meaning specified in Section 2.04(a).
“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit I or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.
“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing Swingline Loans made by the Swingline Lender,
substantially in the form of Exhibit J.
“Swingline Sublimit” means an amount equal to the lesser of (a) $35,000,000 and
(b) the Revolving Facility. The Swingline Sublimit is part of, and not in
addition to, the Revolving Facility.
“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the Consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.
“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.


43

--------------------------------------------------------------------------------




“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Team Newco” means Rocket Acquisition, Inc., a Delaware corporation, a
wholly-owned Subsidiary of the Borrower formed for the sole purpose of acquiring
the Acquired Companies.
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).
“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 1.01(b) under the caption “Term Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The Term
Commitment of all of the Term Lenders on the Eighth Amendment Effective Date
shall be $50,000,000.
“Term Facility” means, at any time, (a) on or prior to the Eighth Amendment
Effective Date, the aggregate amount of the Term Commitments at such time and
(b) thereafter, the aggregate principal amount of the Term Loans of all Term
Lenders outstanding at such time.
“Term Lender” means, at any time (a) on or prior to the Eighth Amendment
Effective Date, any Lender that has a Term Commitment at such time and (b) on or
after the Eighth Amendment Effective Date, any Lender that holds Term Loans at
such time.
“Term Loan” means an advance made by any Term Lender under the Term Facility.
“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit K.
“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Exposure and Outstanding Amount of all Term Loans of such
Lender at such time.
“Total Outstandings” means the aggregate Outstanding Amount of all Revolving
Loans, Term Loans, Swingline Loans and L/C Obligations.
“Total Revolving Credit Exposure” means, as to any Revolving Lender at any time,
the unused Revolving Commitments and Revolving Exposure of such Revolving Lender
at such time.


44

--------------------------------------------------------------------------------




“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swingline Loans and L/C Obligations.
“Total Term Credit Exposure” means, as to any Term Lender at any time, the
Outstanding Amount of all Term Loans of such Term Lender at such time.
“Transactions” means, collectively, (a) the Qualspec Acquisition, (b) the
funding of the Loans on the Closing Date, (c) the refinancing of all existing
Indebtedness for borrowed money of the Borrower and its Subsidiaries (other than
Indebtedness permitted to existing pursuant to Section 7.02 on the Closing
Date), (d) the consummation of any other transactions in connection with the
foregoing and (e) the payment of the fees and expenses incurred in connection
with any of the foregoing.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of Texas;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
Texas, “UCC” means the Uniform Commercial Code as in effect from time to time in
such other jurisdiction for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection or priority.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
applicable time).
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(f).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Special Resolution Regimes” has the meaning specified in Section 11.24.
“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(f)(ii)(B)(3).


45

--------------------------------------------------------------------------------




“Voting Equity Interests” of any Person means Equity Interests of any class or
classes having ordinary voting power for the election of at least a majority of
the members of the board of directors, managing general partners or the
equivalent governing body of such Person, irrespective of whether, at the time,
Equity Interests of any other class or classes or such entity shall have or
might have voting power by reason of the happening of any contingency.
“Withholding Agent” means the Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.


Section 1.02    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, modified, extended, restated,
replaced or supplemented from time to time (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words


46

--------------------------------------------------------------------------------




“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)    Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person. Any division of a limited
liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).
Section 1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, (i) Indebtedness of the Borrower
and its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470‑20 on
financial liabilities shall be disregarded (ii) all liability amounts shall be
determined excluding any liability relating to any operating lease, all asset
amounts shall be determined excluding any right-of-use assets relating to any
operating lease, all amortization amounts shall be determined excluding any
amortization of a right-of-use asset relating to any operating lease, and all
interest amounts shall be determined excluding any deemed interest comprising a
portion of fixed rent payable under any operating lease, in each case to the
extent that such liability, asset, amortization or interest pertains to an
operating lease under which the covenantor or a member of its consolidated group
is the lessee and would not have been accounted for as such under GAAP as in
effect on December 31, 2015, and (iii) all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made, without giving effect to any election
under FASB ASC Topic 825 “Financial Instruments” (or any other financial
accounting standard having a similar result or effect) to value any Indebtedness
of the Borrower or any Subsidiary at “fair value”, as defined therein. For
purposes of determining the amount of any outstanding Indebtedness, no effect
shall be given to (x) any election by the Borrower


47

--------------------------------------------------------------------------------




to measure an item of Indebtedness using fair value (as permitted by Financial
Accounting Standards Board Accounting Standards Codification 825–10–25 (formerly
known as FASB 159) or any similar accounting standard) or (y) any change in
accounting for leases pursuant to GAAP resulting from the implementation of
Financial Accounting Standards Board ASU No. 2016–02, Leases (Topic 842), to the
extent such adoption would require recognition of a lease liability where such
lease (or similar arrangement) would not have required a lease liability under
GAAP as in effect on December 31, 2015.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.
Section 1.04    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
Section 1.05    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Central time (daylight or standard, as
applicable).
Section 1.06    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.
Section 1.07    UCC Terms. Terms defined in the UCC in effect on the Closing
Date and not otherwise defined herein shall, unless the context otherwise
indicates, have the meanings provided by those definitions. Subject to the
foregoing, the term “UCC” refers, as of any date of determination, to the UCC
then in effect.


48

--------------------------------------------------------------------------------




Section 1.08    Exchange Rates; Currency Equivalents.
(a)    The Administrative Agent or the L/C Issuer, as applicable, shall
determine the Dollar Equivalent amounts of Credit Extensions and Outstanding
Amounts denominated in Alternative Currencies. Such Dollar Equivalent shall
become effective as of such Revaluation Date and shall be the Dollar Equivalent
of such amounts until the next Revaluation Date to occur. Except for purposes of
financial statements delivered by Loan Parties hereunder or calculating
financial covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent or the L/C Issuer, as applicable.
(b)    Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the L/C Issuer, as the case may be.
(c)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any rate that is an
alternative or replacement for or successor to any of such rates (including,
without limitation, any LIBOR Successor Rate) or the effect of any of the
foregoing, or of any LIBOR Successor Rate Conforming Changes.
Section 1.09    Additional Alternative Currencies.
(a)    The Borrower may from time to time request that Eurocurrency Rate Loans
be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided that
(i) such requested currency is an Eligible Currency and (ii) such requested
currency shall only be treated as a “LIBOR Quoted Currency” to the extent that
there is published LIBOR rate for such currency. In the case of any such request
with respect to the making of Eurocurrency Rate Loans, such request shall be
subject to the approval of the Administrative Agent and each Lender with a
Commitment under which such currency is requested to be made available; and in
the case of any such request with respect to the issuance of Letters of Credit,
such request shall be subject to the approval of the Administrative Agent and
the L/C Issuer.
(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., twenty (20) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
L/C Issuer, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Lender thereof; and in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall promptly notify the L/C Issuer
thereof. Each Lender (in the case of any such request pertaining to Eurocurrency
Rate Loans) or the L/C Issuer (in the case of a request pertaining to Letters of
Credit) shall notify the Administrative Agent, not later than 11:00 a.m., ten
(10) Business Days after


49

--------------------------------------------------------------------------------




receipt of such request whether it consents, in its sole discretion, to the
making of Eurocurrency Rate Loans or the issuance of Letters of Credit, as the
case may be, in such requested currency.
(c)    Any failure by a Lender or the L/C Issuer, as the case may be, to respond
to such request within the time period specified in the preceding sentence shall
be deemed to be a refusal by such Lender or the L/C Issuer, as the case may be,
to permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued
in such requested currency. If the Administrative Agent and all the Lenders
consent to making Eurocurrency Rate Loans in such requested currency and the
Administrative Agent and such Lenders reasonably determine that an appropriate
interest rate is available to be used for such requested currency, the
Administrative Agent shall so notify the Borrower and (i) the Administrative
Agent and such Lenders may amend the definition of Eurocurrency Rate for any
Non-LIBOR Quoted Currency to the extent necessary to add the applicable
Eurocurrency Rate for such currency and (ii) to the extent the definition of
Eurocurrency Rate reflects the appropriate interest rate for such currency or
has been amended to reflect the appropriate rate for such currency, such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency for purposes of any Borrowings of Eurocurrency Rate Loans. If the
Administrative Agent and the L/C Issuer consent to the issuance of Letters of
Credit in such requested currency, the Administrative Agent shall so notify the
Borrower and (A) the Administrative Agent and the L/C Issuer may amend the
definition of Eurocurrency Rate for any Non-LIBOR Quoted Currency to the extent
necessary to add the applicable Eurocurrency Rate for such currency and (B) to
the extent the definition of Eurocurrency Rate reflects the appropriate interest
rate for such currency or has been amended to reflect the appropriate rate for
such currency, such currency shall thereupon be deemed for all purposes to be an
Alternative Currency, for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.09, the Administrative Agent shall
promptly so notify the Borrower.
Section 1.10    Change of Currency.
(a)    Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to


50

--------------------------------------------------------------------------------




reflect a change in currency of any other country and any relevant market
conventions or practices relating to the change in currency.
ARTICLE II.    
COMMITMENTS AND CREDIT EXTENSIONS
Section 2.01    Loans.
(a)    Term Borrowing. Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make a single loan to the Borrower, in
Dollars, on the Eighth Amendment Effective Date in an amount not to exceed such
Term Lender’s Applicable Percentage of the Term Facility, so long as after
giving effect to such Term Borrowing, the Borrowing Availability shall not be
less than zero. The Term Borrowing shall consist of Term Loans made
simultaneously by the Term Lenders in accordance with their respective
Applicable Percentages of the Term Facility. Term Borrowings repaid or prepaid
may not be reborrowed. Term Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein.
(b)    Revolving Borrowings. Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrower, in Dollars or in one or more Alternative
Currencies, from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Revolving Commitment; provided, however, that after giving
effect to any Revolving Borrowing, (i) the Total Revolving Outstandings shall
not exceed the Revolving Facility, (ii) the Revolving Exposure of any Lender
shall not exceed such Revolving Lender’s Revolving Commitment, (iii) the
aggregate Outstanding Amount of all Loans denominated in Alternative Currencies
shall not exceed the Alternative Currency Sublimit, and (iv) until such time as
a Compliance Certificate is delivered pursuant to Section 6.02(b) that indicates
that the Net Leverage Ratio is less than or equal to 4.00 to 1.00, the Borrowing
Availability shall not be less than zero. Within the limits of each Revolving
Lender’s Revolving Commitment, and subject to the other terms and conditions
hereof, the Borrower may borrow Revolving Loans, prepay under Section 2.05, and
reborrow under this Section 2.01. Revolving Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein; provided, however, any
Revolving Borrowings made on the Closing Date or any of the three (3) Business
Days following the Closing Date shall be made as Base Rate Loans unless the
Borrower delivers a Funding Indemnity Letter not less than three (3) Business
Days prior to the date of such Revolving Borrowing.
Section 2.02    Borrowings, Conversions and Continuations of Loans.
(a)    Notice of Borrowing. Each Borrowing, each conversion of Loans from one
Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by: (A) telephone or (B) a Loan Notice; provided that any
telephonic notice must be confirmed promptly by delivery to the Administrative
Agent of a Loan Notice. Each such Loan Notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three (3) Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans, (ii) four (4)
Business Days (or five (5) Business Days in the case of a Special Notice
Currency)


51

--------------------------------------------------------------------------------




prior to the requested date of any Borrowing or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies, and (iii) on the requested
date of any Borrowing of Base Rate Loans. Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of the
Dollar Equivalent of $1,000,000 or a whole multiple of the Dollar Equivalent of
$500,000 in excess thereof (or, in connection with any conversion or
continuation of a Term Loan, if less, the entire principal thereof then
outstanding). Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing
of or conversion to Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof (or, in connection with any
conversion or continuation of a Term Loan, if less, the entire principal thereof
then outstanding). Each Loan Notice and each telephonic notice shall specify
(A) the applicable Facility and whether the Borrower is requesting a Borrowing,
a conversion of Loans from one Type to the other, or a continuation of Loans, as
the case may be, under such Facility, (B) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(C) the principal amount of Loans to be borrowed, converted or continued,
(D) the Type of Loans to be borrowed or to which existing Loans are to be
converted, (E) if applicable, the duration of the Interest Period with respect
thereto, and (F) the currency of the Loans to be borrowed. If the Borrower fails
to specify a currency in a Loan Notice requesting a Borrowing, then the Loans so
requested shall be made in Dollars. If the Borrower fails to specify a Type of
Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans; provided, however, that in the case of a
failure to timely request a continuation of Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurocurrency Rate Loans in their
original currency with an Interest Period of one (1) month. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurocurrency Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
(1) month. Notwithstanding anything to the contrary herein, a Swingline Loan may
not be converted to a Eurocurrency Rate Loan. Except as provided pursuant to
Section 2.12(a), no Loan may be converted into or continued as a Loan
denominated in a different currency, but instead must be repaid in the original
currency of such Loan and reborrowed in the other currency.
(b)    Advances. Following receipt of a Loan Notice for a Facility, the
Administrative Agent shall promptly notify each Appropriate Lender of the amount
(and currency) of its Applicable Percentage under such Facility of the Loans,
and if no timely notice of a conversion or continuation is provided by the
Borrower, the Administrative Agent shall notify each Appropriate Lender of the
details of any automatic conversion to Base Rate Loans or continuation of Loans
denominated in a currency other than Dollars, in each case as described in
Section 2.02(a). In the case of a Borrowing, each Appropriate Lender shall make
the amount of its Loan available to the Administrative Agent in Same Day Funds
at the Administrative Agent’s Office for the applicable currency not later than
1:00 p.m., in the case of any Loan denominated in Dollars, and not later than
the Applicable Time specified by the Administrative Agent in the case of any
Loan in an Alternative Currency, in each case on the Business Day specified in
the applicable Loan Notice. Upon satisfaction of the applicable conditions set
forth in Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the


52

--------------------------------------------------------------------------------




Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower; provided, however, that if, on the date a Loan Notice with respect to
a Revolving Borrowing denominated in Dollars is given by the Borrower, there are
L/C Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and second, shall be
made available to the Borrower as provided above.
(c)    Eurocurrency Rate Loans. Except as otherwise provided herein, a
Eurocurrency Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Rate Loan. During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurocurrency
Rate Loans without the consent of the Required Lenders, and the Required Lenders
may demand that any or all of the outstanding Eurocurrency Rate Loans
denominated in Dollars be converted immediately to Base Rate Loans and any or
all of the then outstanding Eurocurrency Rate Loans denominated in an
Alternative Currency be prepaid, or redenominated into Dollars in the amount of
the Dollar Equivalent thereof, on the last day of the then current Interest
Period with respect thereto.
(d)    Notice of Interest Rates. The Administrative Agent shall promptly notify
the Borrower and the Lenders of the interest rate applicable to any Interest
Period for Eurocurrency Rate Loans upon determination of such interest rate. The
determination of the Eurocurrency Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.
(e)    Interest Periods. After giving effect to all Borrowings, all conversions
of Loans from one Type to the other and all continuations of Loans as the same
Type, there shall not be more than ten (10) Interest Periods in effect.
(f)    Cashless Settlement Mechanism. Notwithstanding anything to the contrary
in this Agreement, any Lender may exchange, continue or rollover all or the
portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrower, the
Administrative Agent and such Lender.
Section 2.03    Letters of Credit.
(a)    The Letter of Credit Commitment. Subject to the terms and conditions set
forth herein, in addition to the Loans provided for in Section 2.01, the
Borrower may request that the L/C Issuer, in reliance on the agreements of the
Revolving Lenders set forth in this Section 2.03, issue, at any time and from
time to time during the Availability Period, Letters of Credit denominated in
Dollars or in one or more Alternative Currencies for its own account or the
account of any of its Subsidiaries in such form as is acceptable to the
Administrative Agent and the L/C Issuer in its reasonable determination. Letters
of Credit issued hereunder shall constitute utilization of the Revolving
Commitments.


53

--------------------------------------------------------------------------------




(b)    Notice of Issuance, Amendment, Extension or Reinstatement.
(i)    To request the issuance of a Letter of Credit (or the amendment of the
terms and conditions, extension of the terms and conditions, extension of the
expiration date, or reinstatement of amounts paid, or renewal of an outstanding
Letter of Credit), the Borrower shall deliver (or transmit by electronic
communication, if arrangements for doing so have been approved by the L/C
Issuer) to the L/C Issuer and to the Administrative Agent not later than 11:00
a.m. at least two (2) Business Days (or such later date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be, a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, extended, reinstated or renewed,
and specifying the date of issuance, amendment, extension, reinstatement or
renewal (which shall be a Business Day), the date on which such Letter of Credit
is to expire (which shall comply with clause (d) of this Section 2.03), the
amount of such Letter of Credit, the name and address of the beneficiary
thereof, the purpose and nature of the requested Letter of Credit and such other
information as shall be necessary to prepare, amend, extend, reinstate or renew
such Letter of Credit. If requested by the L/C Issuer, the Borrower also shall
submit a letter of credit application and reimbursement agreement on the L/C
Issuer’s standard form in connection with any request for a Letter of Credit. In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application and reimbursement agreement or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the L/C Issuer relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
(ii)    If the Borrower so requests in any applicable Letter of Credit
Application (or the amendment of an outstanding Letter of Credit), the L/C
Issuer may, in its sole discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit shall permit the L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon by the Borrower
and the L/C Issuer at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiration date not later
than the date permitted pursuant to Section 2.03(d); provided, that the L/C
Issuer shall not (A) permit any such extension if (1) the L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its extended form under the terms hereof
(except that the expiration date may be extended to a date that is no more than
one (1) year from the then-current expiration date) or (2) it has received
notice (which may be in writing or by telephone (if promptly confirmed in
writing)) on or before the day that is seven (7) Business Days before the
Non-Extension Notice Date from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such


54

--------------------------------------------------------------------------------




extension or (B) be obligated to permit such extension if it has received notice
(which may be in writing or by telephone (if promptly confirmed in writing)) on
or before the day that is seven (7) Business Days before the Non-Extension
Notice Date from the Administrative Agent, any Revolving Lender or the Borrower
that one or more of the applicable conditions set forth in Section 4.02 is not
then satisfied, and in each such case directing the L/C Issuer not to permit
such extension.
(c)    Limitations on Amounts, Issuance and Amendment. A Letter of Credit shall
be issued, amended, extended, reinstated or renewed only if (and upon issuance,
amendment, extension, reinstatement or renewal of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, extension, reinstatement or renewal (I) until such
time as a Compliance Certificate is delivered pursuant to Section 6.02(b) that
indicates that the Net Leverage Ratio is less than or equal to 4.00 to 1.00, the
Borrowing Availability shall be greater than zero, (II) the aggregate amount of
the outstanding Letters of Credit issued by the L/C Issuer shall not exceed its
L/C Commitment, (III) the aggregate L/C Obligations shall not exceed the Letter
of Credit Sublimit, (IV) the Revolving Exposure of any Lender shall not exceed
its Revolving Commitment and (V) the Total Revolving Oustandings shall not
exceed the Revolving Facility.
(i)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
(B)    the issuance of the Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, the Letter of Credit is in an initial stated amount less than $250,000;
(D)    any Revolving Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Revolving Lender to eliminate the L/C Issuer’s actual or potential Fronting
Exposure (after giving effect to Section 2.15(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of


55

--------------------------------------------------------------------------------




Credit and all other L/C Obligations as to which the L/C Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion; or
(E)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.
(ii)    The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.
(d)    Expiration Date. Each Letter of Credit shall have a stated expiration
date no later than the earlier of (i) the date twelve (12) months after the date
of the issuance of such Letter of Credit (or, in the case of any extension of
the expiration date thereof, whether automatic or by amendment, twelve months
after the then‑current expiration date of such Letter of Credit) and (ii) the
date that is five (5) Business Days prior to the Maturity Date.
(e)    Participations.
(i)    By the issuance of a Letter of Credit (or an amendment to a Letter of
Credit increasing the amount or extending the expiration date thereof), and
without any further action on the part of the L/C Issuer or the Lenders, the L/C
Issuer hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the L/C Issuer, a participation in such Letter of Credit equal to
such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. Each Revolving Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this clause (e) in
respect of Letters of Credit is absolute, unconditional and irrevocable and
shall not be affected by any circumstance whatsoever, including any amendment,
extension, reinstatement or renewal of any Letter of Credit or the occurrence
and continuance of a Default or reduction or termination of the Revolving
Commitments.
(ii)    In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely, unconditionally and irrevocably agrees to pay to the
Administrative Agent, for account of the L/C Issuer, such Lender’s Applicable
Percentage of each L/C Disbursement made by the L/C Issuer not later than 1:00
p.m. on the Business Day specified in the notice provided by the Administrative
Agent to the Revolving Lenders pursuant to Section 2.03(f) until such L/C
Disbursement is reimbursed by the Borrower or at any time after any
reimbursement payment is required to be refunded to the Borrower for any reason,
including after the Maturity Date. Such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. Each such payment shall
be made in the same manner as provided in Section 2.02 with respect to Loans
made by such Lender (and Section 2.02 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders pursuant to this Section 2.03), and
the Administrative Agent shall promptly pay to the L/C Issuer the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to Section
2.03(f), the Administrative Agent shall distribute such payment to the L/C
Issuer or, to the extent that the Revolving Lenders have made payments pursuant
to this clause (e) to reimburse the L/


56

--------------------------------------------------------------------------------




C Issuer, then to such Lenders and the L/C Issuer as their interests may appear.
Any payment made by a Lender pursuant to this clause (e) to reimburse the L/C
Issuer for any L/C Disbursement shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such L/C Disbursement.
(iii)    Each Revolving Lender further acknowledges and agrees that its
participation in each Letter of Credit will be automatically adjusted to reflect
such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit at each time such Lender’s Commitment is
amended pursuant to the operation of Sections 2.15, as a result of an assignment
in accordance with Section 11.06 or otherwise pursuant to this Agreement.
(iv)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(e), then,
without limiting the other provisions of this Agreement, the L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the applicable
Overnight Rate and a rate determined by the L/C Issuer in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Revolving Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be. A certificate of the L/C Issuer
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (e)(iv) shall be conclusive
absent manifest error.
(f)    Reimbursement. If the L/C Issuer shall make any L/C Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse the L/C Issuer in
respect of such L/C Disbursement by paying to the Administrative Agent an amount
equal to such L/C Disbursement not later than 12:00 noon on (i) the Business Day
that the Borrower receives notice of such L/C Disbursement, if such notice is
received prior to 10:00 a.m. or (ii) the Business Day immediately following the
day that the Borrower receives such notice, if such notice is not received prior
to such time, provided that, if such L/C Disbursement is not less than
$1,000,000, the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.02 or Section 2.04 that such
payment be financed with a Borrowing of Base Rate Loans or Swingline Loan in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting Borrowing of
Base Rate Loans or Swingline Loan. If the Borrower fails to make such payment
when due, the Administrative Agent shall notify each Revolving Lender of the
applicable L/C Disbursement, the payment then due from the Borrower in respect
thereof (the “Unreimbursed Amount”) and such Lender’s Applicable Percentage
thereof. Promptly upon receipt of such notice, each Revolving Lender shall pay
to the Administrative Agent its Applicable Percentage of the Unreimbursed Amount
pursuant to Section 2.03(e)(ii), subject to the amount of the unutilized portion
of the Aggregate Revolving Commitments. Any notice given


57

--------------------------------------------------------------------------------




by the L/C Issuer or the Administrative Agent pursuant to this Section 2.03(f)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.
(g)    Obligations Absolute. The Borrower’s obligation to reimburse L/C
Disbursements as provided in clause (f) of this Section 2.03 shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of:
(i)    any lack of validity or enforceability of this Agreement, any other Loan
Document or any Letter of Credit, or any term or provision herein or therein;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement in such draft or other document being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;
(iv)    waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit required that demand be in the form of a draft;
(vi)    any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;
(vii)    payment by the L/C Issuer under a Letter of Credit against presentation
of a draft or other document that does not comply strictly with the terms of
such Letter of Credit; or any payment made by the L/C Issuer under such Letter
of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(viii)    any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section 2.03,
constitute a legal or


58

--------------------------------------------------------------------------------




equitable discharge of, or provide a right of setoff against, the Borrower’s
obligations hereunder; or
(ix)    any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally.
(h)    Examination. The Borrower shall promptly examine a copy of each Letter of
Credit and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with the Borrower’s instructions or other
irregularity, the Borrower will immediately notify the L/C Issuer. The Borrower
shall be conclusively deemed to have waived any such claim against the L/C
Issuer and its correspondents unless such notice is given as aforesaid.
(i)    Liability. None of the Administrative Agent, the Lenders, the L/C Issuer,
or any of their Related Parties shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
by the L/C Issuer or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms, any error in translation or any
consequence arising from causes beyond the control of the L/C Issuer; provided
that the foregoing shall not be construed to excuse the L/C Issuer from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by Applicable Law) suffered by the Borrower
that are caused by the L/C Issuer’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the L/C Issuer (as
finally determined by a court of competent jurisdiction), the L/C Issuer shall
be deemed to have exercised care in each such determination, and that:
(i)    the L/C Issuer may replace a purportedly lost, stolen, or destroyed
original Letter of Credit or missing amendment thereto with a certified true
copy marked as such or waive a requirement for its presentation;
(ii)    the L/C Issuer may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit and without regard to any non-documentary condition in such
Letter of Credit;
(iii)    the L/C Issuer shall have the right, in its sole discretion, to decline
to accept such documents and to make such payment if such documents are not in
strict compliance with the terms of such Letter of Credit; and
(iv)    this sentence shall establish the standard of care to be exercised by
the L/C Issuer when determining whether drafts and other documents presented
under a Letter of


59

--------------------------------------------------------------------------------




Credit comply with the terms thereof (and the parties hereto hereby waive, to
the extent permitted by Applicable Law, any standard of care inconsistent with
the foregoing).
Without limiting the foregoing, none of the Administrative Agent, the Lenders,
the L/C Issuer, or any of their Related Parties shall have any liability or
responsibility by reason of (A) any presentation that includes forged or
fraudulent documents or that is otherwise affected by the fraudulent, bad faith,
or illegal conduct of the beneficiary or other Person, (B) the L/C Issuer
declining to take-up documents and make payment, (x) against documents that are
fraudulent, forged, or for other reasons by which that it is entitled not to
honor, (y) following a Borrower’s waiver of discrepancies with respect to such
documents or request for honor of such documents or (C) the L/C Issuer retaining
proceeds of a Letter of Credit based on an apparently applicable attachment
order, blocking regulation, or third-party claim notified to the L/C Issuer.
(j)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued by it (including
any such agreement applicable to an Existing Letter of Credit), the rules of the
ISP shall apply to each standby Letter of Credit. Notwithstanding the foregoing,
the L/C Issuer shall not be responsible to the Borrower for, and the L/C
Issuer’s rights and remedies against the Borrower shall not be impaired by, any
action or inaction of the L/C Issuer required or permitted under any law, order,
or practice that is required or permitted to be applied to any Letter of Credit
or this Agreement, including the Law or any order of a jurisdiction where the
L/C Issuer or the beneficiary is located, the practice stated in the ISP or UCP,
as applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade – International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.
(k)    Benefits. The L/C Issuer shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and the L/C Issuer shall have all of the benefits and immunities (i) provided to
the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and Issuer Documents pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included the L/C Issuer with respect to such acts or omissions, and
(ii) as additionally provided herein with respect to the L/C Issuer.
(l)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Applicable
Revolving Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate for Revolving Loans that are
Eurocurrency Rate Loans times the Dollar Equivalent of the daily amount
available to be drawn under such Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) due and payable on the first Business Day of
each January, April, July and October, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears. If there is any change in the Applicable Rate during any quarter,
the daily amount available to be drawn under each Letter of


60

--------------------------------------------------------------------------------




Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Revolving Lenders, while any Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate.
(m)    Fronting Fee and Documentary and Processing Charges Payable to the L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum equal
to the percentage separately agreed upon between the Borrower and the L/C
Issuer, computed on the Dollar Equivalent of the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears. Such fronting
fee shall be due and payable no later than the tenth Business Day after the end
of each Fiscal Quarter end in the most recently-ended quarterly period (or
portion thereof, in the case of the first payment), commencing with the first
such date to occur after the issuance of such Letter of Credit, on the Maturity
Date and thereafter on demand. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. In addition, the
Borrower shall pay directly to the L/C Issuer for its own account, in Dollars
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.
(n)    Disbursement Procedures. The L/C Issuer for any Letter of Credit shall,
within the time allowed by Applicable Laws or the specific terms of the Letter
of Credit following its receipt thereof, examine all documents purporting to
represent a demand for payment under such Letter of Credit. The L/C Issuer shall
promptly after such examination notify the Administrative Agent and the Borrower
in writing of such demand for payment if the L/C Issuer has made or will make an
L/C Disbursement thereunder; provided that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
the L/C Issuer and the Lenders with respect to any such L/C Disbursement.
(o)    Interim Interest. If the L/C Issuer for any standby Letter of Credit
shall make any L/C Disbursement, then, unless the Borrower shall reimburse such
L/C Disbursement in full on the date such L/C Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such L/C Disbursement is made to but excluding the date that the Borrower
reimburses such L/C Disbursement, at the rate per annum then applicable to Base
Rate Loans; provided that if the Borrower fails to reimburse such L/C
Disbursement when due pursuant to clause (f) of this Section 2.03, then
Section 2.08(b) shall apply. Interest accrued pursuant to this clause (o) shall
be for account of the L/C Issuer, except that interest accrued on and after the
date of payment by any Lender pursuant to clause (f) of this Section 2.03 to
reimburse the L/C Issuer shall be for account of such Lender to the extent of
such payment.
(p)    Replacement of the L/C Issuer. The L/C Issuer may be replaced at any time
by written agreement between the Borrower, the Administrative Agent, the
replaced L/C Issuer and the successor L/C Issuer. The Administrative Agent shall
notify the Lenders of any such replacement of the L/C Issuer. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced L/C Issuer pursuant to Section 2.03(m).
From


61

--------------------------------------------------------------------------------




and after the effective date of any such replacement, (i) the successor L/C
Issuer shall have all the rights and obligations of an L/C Issuer under this
Agreement with respect to Letters of Credit to be issued by it thereafter and
(ii) references herein to the term “L/C Issuer” shall be deemed to include such
successor or any previous L/C Issuer, or such successor and all previous L/C
Issuer, as the context shall require. After the replacement of the L/C Issuer
hereunder, the replaced L/C Issuer shall remain a party hereto and shall
continue to have all the rights and obligations of an L/C Issuer under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
(q)    Cash Collateralization.
(i)    If any Event of Default shall occur and be continuing, on the Business
Day that the Borrower receives notice from the Administrative Agent or the
Required Revolving Lenders (or, if the maturity of the Loans has been
accelerated, Revolving Lenders with L/C Obligations representing at least
66-2/3% of the total L/C Obligations) demanding the deposit of Cash Collateral
pursuant to this clause (q), the Borrower shall immediately deposit into an
account established and maintained on the books and records of the
Administrative Agent (the “Collateral Account”) an amount in cash equal to 105%
of the total L/C Obligations as of such date plus any accrued and unpaid
interest thereon, provided that the obligation to deposit such Cash Collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (f) of
Section 8.01. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. In addition, and without limiting the foregoing or
clause (d) of this Section 2.03, if any L/C Obligations remain outstanding after
the expiration date specified in said clause (d), the Borrower shall immediately
deposit into the Collateral Account an amount in cash equal to 105% of such L/C
Obligations as of such date plus any accrued and unpaid interest thereon.
(ii)    The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over the Collateral Account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in the
Collateral Account. Moneys in the Collateral Account shall be applied by the
Administrative Agent to reimburse the L/C Issuer for L/C Disbursements for which
it has not been reimbursed, together with related fees, costs, and customary
processing charges, and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the L/C
Obligations at such time or, if the maturity of the Loans has been accelerated
(but subject to the consent of Lenders with L/C Obligations representing 66-2/3%
of the total L/C Obligations), be applied to satisfy other obligations of the
Borrower under this Agreement. If the Borrower is required to provide an amount
of Cash Collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three (3) Business Days after all Events of Default have
been cured or waived.


62

--------------------------------------------------------------------------------




(r)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse, indemnify and compensate the L/C Issuer hereunder for any and all
drawings under such Letter of Credit as if such Letter of Credit had been issues
solely for the account of the Borrower. The Borrower irrevocably waives any and
all defenses that might otherwise be available to it as a guarantor or surety of
any or all of the obligations of such Subsidiary in respect of such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.
(s)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
Section 2.04    Swingline Loans.
(a)    The Swingline. Subject to the terms and conditions set forth herein, the
Swingline Lender, in reliance upon the agreements of the other Lenders set forth
in this Section, may in its sole discretion, subject to the terms of any
Autoborrow Agreement, make loans to the Borrower (each such loan, a “Swingline
Loan”). Each such Swingline Loan may be made, subject to the terms and
conditions set forth herein and in the Autoborrow Agreement then in effect, to
the Borrower, in Dollars, from time to time on any Business Day. During the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swingline Sublimit; provided, however, that (i) after giving
effect to any Swingline Loan, (A) the Total Revolving Outstandings shall not
exceed the Revolving Facility at such time, (B) the Revolving Exposure of any
Revolving Lender at such time shall not exceed such Lender’s Revolving
Commitment, (C) until such time as a Compliance Certificate is delivered
pursuant to Section 6.02(b) that indicates that the Net Leverage Ratio is less
than or equal to 4.00 to 1.00, the Borrowing Availability shall be greater than
zero and (D) the aggregate amount of all Swingline Loans outstanding shall not
exceed the Swingline Commitment of the Swingline Lender, (ii) the Borrower shall
not use the proceeds of any Swingline Loan to refinance any outstanding
Swingline Loan, and (iii) the Swingline Lender shall not be under any obligation
to make any Swingline Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such Credit
Extension may have, Fronting Exposure. Within the foregoing limits, and subject
to the other terms and conditions hereof, the Borrower may borrow under this
Section, prepay under Section 2.05, and reborrow under this Section. Each
Swingline Loan shall bear interest only at a rate based on the Base Rate plus
the Applicable Rate; provided however, that if an Autoborrow Agreement is in
effect, the Swingline Lender may, at its discretion, provide for an alternate
rate of interest on Swingline Loans under the Autoborrow Agreement with respect
to any Swingline Loans for which the Swingline Lender has not requested that the
Revolving Lenders fund Revolving Loans to refinance, or to purchase and fund
risk participations in, such Swingline Loans pursuant to Section 2.04(c).
Immediately upon the making of a Swingline Loan, each Revolving Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swingline Lender a risk participation in such Swingline Loan in an amount
equal to the product of such Lender’s Applicable Revolving Percentage times the
amount of such Swingline Loan.


63

--------------------------------------------------------------------------------




(b)    Borrowing Procedures.
(i)    At any time an Autoborrow Agreement is not in effect, each Swingline
Borrowing shall be made upon the Borrower’s irrevocable notice to the Swingline
Lender and the Administrative Agent, which may be given by: (A) telephone or
(B) a Swingline Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Swingline Lender and the Administrative
Agent of a Swingline Loan Notice. Each such Swingline Loan Notice must be
received by the Swingline Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested date
of the Borrowing (which shall be a Business Day). Promptly after receipt by the
Swingline Lender of any Swingline Loan Notice, the Swingline Lender will confirm
with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swingline Loan Notice and, if not,
the Swingline Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swingline Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Revolving Lender) prior to 2:00 p.m. on the date of the
proposed Swingline Borrowing (A) directing the Swingline Lender not to make such
Swingline Loan as a result of the limitations set forth in the first proviso to
the first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swingline Lender will, not later than 3:00 p.m.
on the borrowing date specified in such Swingline Loan Notice, make the amount
of its Swingline Loan available to the Borrower at its office by crediting the
account of the Borrower on the books of the Swingline Lender in immediately
available funds.
(ii)    In order to facilitate the borrowing of Swingline Loans, the Borrower
and the Swingline Lender may mutually agree to, and are hereby authorized to,
enter into an Autoborrow Agreement in form and substance reasonably satisfactory
to the Administrative Agent and the Swingline Lender (the “Autoborrow
Agreement”) providing for the automatic advance by the Swingline Lender of
Swingline Loans under the conditions set forth in such agreement, which shall be
in addition to the conditions set forth herein. At any time an Autoborrow
Agreement is in effect, the requirements for Swingline Borrowings set forth in
the immediately preceding paragraph shall not apply, and all Swingline
Borrowings shall be made in accordance with the Autoborrow Agreement; provided
that any automatic advance made by Bank of America in reliance of the Autoborrow
Agreement shall be deemed a Swingline Loan as of the time such automatic advance
is made notwithstanding any provision in the Autoborrow Agreement to the
contrary. For purposes of determining the Total Revolving Outstandings at any
time during which an Autoborrow Agreement is in effect (other than for purposes
of calculating Commitment Fees), the Outstanding Amount of all Swingline Loans
shall be deemed to be the amount of the Swingline Sublimit. For purposes of any
Swingline Borrowing pursuant to the Autoborrow Agreement, all references to Bank
of America in the Autoborrow Agreement shall be deemed to be a reference to Bank
of America, in its capacity as Swingline Lender hereunder.


64

--------------------------------------------------------------------------------




(c)    Refinancing of Swingline Loans.
(i)    The Swingline Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swingline Lender
to so request on its behalf), that each Revolving Lender make a Base Rate Loan
in an amount equal to such Lender’s Applicable Revolving Percentage of the
amount of Swingline Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Facility and
the conditions set forth in Section 4.02. The Swingline Lender shall furnish the
Borrower with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Lender shall make an amount equal
to its Applicable Revolving Percentage of the amount specified in such Loan
Notice available to the Administrative Agent in Same Day Funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swingline Loan) for the account of the Swingline Lender at the
Administrative Agent’s Office for Dollar-denominated payments not later than
1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swingline Lender.
(ii)    Notwithstanding anything to the contrary in the foregoing, if for any
reason any Swingline Loan cannot be refinanced by such a Revolving Borrowing in
accordance with Section 2.04(c)(i) (including, without limitation, the failure
to satisfy the conditions set forth in Section 4.02), the request for Base Rate
Loans submitted by the Swingline Lender as set forth herein shall be deemed to
be a request by the Swingline Lender that each of the Revolving Lenders fund its
risk participation in the relevant Swingline Loan and each Revolving Lender’s
payment to the Administrative Agent for the account of the Swingline Lender
pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.
(iii)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swingline Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the applicable Overnight Rate from
time to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swingline Lender in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Revolving Loan included in the relevant
Revolving Borrowing or funded participation in the relevant Swingline Loan, as
the case may be. A certificate of the Swingline Lender submitted to any Lender
(through the Administrative Agent) with


65

--------------------------------------------------------------------------------




respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.
(iv)    Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swingline Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided however, that each
Revolving Lender’s obligation to make Revolving Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Borrower of a Loan Notice). No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swingline Loans, together with interest as provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Revolving Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Revolving Lender its Applicable Revolving Percentage thereof in the same funds
as those received by the Swingline Lender.
(ii)    If any payment received by the Swingline Lender in respect of principal
or interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Revolving Lender shall pay to the Swingline Lender its
Applicable Revolving Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swingline
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
(e)    Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline Loans.
Until each Revolving Lender funds its Base Rate Loan or risk participation
pursuant to this Section to refinance such Revolving Lender’s Applicable
Revolving Percentage of any Swingline Loan, interest in respect of such
Applicable Revolving Percentage shall be solely for the account of the Swingline
Lender.
(f)    Payments Directly to Swingline Lender. The Borrower shall make all
payments of principal and interest in respect of the Swingline Loans directly to
the Swingline Lender.
Section 2.05    Prepayments.
(a)    Optional.


66

--------------------------------------------------------------------------------




(i)    The Borrower may, upon notice to the Administrative Agent pursuant to
delivery to the Administrative Agent of a Notice of Loan Prepayment, at any time
or from time to time voluntarily prepay Term Loans and Revolving Loans in whole
or in part without premium or penalty subject to Section 3.05; provided that,
unless otherwise agreed by the Administrative Agent, (A) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (x) three (3)
Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Dollars, (y) five (5) Business Days prior to any date of
prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies, and
(z) on the date of prepayment of Base Rate Loans; (B) any optional prepayment of
Eurocurrency Rate Loans shall be in a principal amount of $2,000,000 or a whole
multiple of $500,000 in excess thereof; and (C) any optional prepayment of Base
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date, the
currency and amount of such optional prepayment and the Type(s) of Loans to be
prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
ratable portion of such prepayment (based on such Lender’s Applicable Percentage
in respect of the relevant Facility). If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
principal shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
optional prepayment of the outstanding Term Loans pursuant to this
Section 2.05(a)(i) shall be applied to the principal repayment installments
thereof in direct order of maturity. Subject to Section 2.15, such prepayments
shall be paid to the Lenders in accordance with their respective Applicable
Percentages in respect of each of the relevant Facilities.
(ii)    At any time the Autoborrow Agreement is not in effect, the Borrower may,
upon notice to the Swingline Lender pursuant to delivery to the Swingline Lender
of a Notice of Loan Prepayment (with a copy to the Administrative Agent), at any
time or from time to time, voluntarily prepay Swingline Loans in whole or in
part without premium or penalty; provided that, unless otherwise agreed by the
Swingline Lender, (A) such notice must be received by the Swingline Lender and
the Administrative Agent not later than 1:00 p.m. on the date of the prepayment,
and (B) any such prepayment shall be in a minimum principal amount of $100,000
or a whole multiple of $100,000 in excess hereof (or, if less, the entire
principal thereof then outstanding). Each such notice shall specify the date and
amount of such prepayment. If such notice is given by the Borrower, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of principal
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05.
(b)    Mandatory.


67

--------------------------------------------------------------------------------




(i)    Dispositions and Casualty Events. The Borrower shall prepay the Loans
and/or Cash Collateralize the L/C Obligations as hereinafter provided in an
aggregate amount equal to 100% of the Net Cash Proceeds received by any Loan
Party or any Material Domestic Subsidiary from all Dispositions (other than
Dispositions permitted by Sections 7.05(a), (b), (c)(i), (c)(ii), (d) or (e)) or
Casualty Events within three (3) Business Days of the receipt of such Net Cash
Proceeds by such Person; provided, however, that so long as no Event of Default
shall have occurred and be continuing, such Net Cash Proceeds shall not be
required to be so applied at the election of the Borrower (as notified by the
Borrower to the Administrative Agent on or prior to the date of such
Disposition) to the extent such Loan Party or such Subsidiary reinvests all or
any portion of such Net Cash Proceeds in operating assets (including the
construction of any such assets or to improve, enlarge, develop, re-construct or
repair the affected asset or any combination of the foregoing), in each case so
long as within 270 days after the receipt of such Net Cash Proceeds, a
definitive agreement relating to such purchase shall have been executed (as
certified by the Borrower in writing to the Administrative Agent) and such
acquisition agreement shall have closed within 120 days thereafter; provided
that, if such Net Cash Proceeds shall have not been so reinvested, such Net Cash
Proceeds shall be immediately applied to prepay the Loans and/or Cash
Collateralize the L/C Obligations; provided further, that, notwithstanding the
foregoing, no such prepayment shall be required if the aggregate Net Cash
Proceeds received in any Fiscal Year from Dispositions and Casualty Events is
less than $2,500,000 (and any prepayment shall only be with respect to Net Cash
Proceeds in excess of $2,500,000 in such Fiscal Year),
(ii)    Debt Issuance. Immediately upon the receipt by the Borrower or any
Material Subsidiary of the Net Cash Proceeds of any Debt Issuance, the Borrower
shall prepay the Loans and/or Cash Collateralize the L/C Obligations as
hereinafter provided in an aggregate amount equal to 100% of such Net Cash
Proceeds.
(iii)    Extraordinary Receipts. No later than three (3) Business Days after
receipt by the Borrower or any Subsidiary of any Extraordinary Receipt received
by or paid to or for the account of any Loan Party or any of its Subsidiaries,
and not otherwise included in clauses (i) or (ii) of this Section 2.05(b), the
Borrower shall prepay the Loans and/or Cash Collateralize the L/C Obligations as
hereinafter provided in an aggregate principal amount equal to 100% of such
Extraordinary Receipt; provided that, notwithstanding the foregoing, no such
prepayment shall be required if the aggregate amount of Extraordinary Receipts
received in any Fiscal Year is less than $2,500,000 (and any prepayment shall
only be with respect to Extraordinary Receipts in aggregate amount in excess of
$2,500,000 in such Fiscal Year),
(iv)    Anti-Cash Hoarding. If on any day the Consolidated Cash Balance of
Borrower and its Subsidiaries is in the aggregate in excess of $45,000,000, then
within the greater of (A) five (5) days and (B) three (3) Business Days,
Borrower shall apply such amounts in excess of $45,000,000 to prepay the
outstanding Revolving Loans under this Agreement, such that the Consolidated
Cash Balance of Borrower and its Subsidiaries shall not exceed $45,000,000 as of
the date of such payment. Each prepayment of Loans pursuant to this clause (iv)
shall be applied in the manner set forth in clause (ix) of this Section 2.05(b).


68

--------------------------------------------------------------------------------




(v)     Application of Payments. Each prepayment of Loans pursuant to the
foregoing provisions of clauses (i) through (iii) of this Section 2.05(b) shall
be applied, first, to the principal repayment installments of the Term Loan in
inverse order of maturity until paid in full and, second, to the Revolving
Facility in the manner set forth in clause (ix) of this Section 2.05(b).
(vi)    Revolving Outstandings. If for any reason the Total Revolving
Outstandings at any time exceed the Revolving Facility at such time, the
Borrower shall immediately prepay Revolving Loans, Swingline Loans and L/C
Borrowings (together with all accrued but unpaid interest thereon) and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(b)(vi) unless, after the
prepayment of the Revolving Loans and Swingline Loans, the Total Revolving
Outstandings exceed the Revolving Facility at such time.
(vii)    Borrowing Availability. Until such time as a Compliance Certificate is
delivered pursuant to Section 6.02(b) that indicates that the Net Leverage Ratio
is less than or equal to 4.00 to 1.00, if for any reason the Total Outstandings
at any time exceed the Available Borrowing Assets, the Borrower shall
immediately prepay the Loans and L/C Borrowings (together with all accrued but
unpaid interest thereon) and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess. Each prepayment of Loans pursuant to this
clause (vii) shall be applied, at the Borrower’s election, to the principal
repayment installments of the Term Loan in inverse order of maturity or to the
Revolving Facility in the manner set forth in clause (ix) of this Section
2.05(b).
(viii)    Alternative Currencies. If the Administrative Agent notifies the
Borrower at any time that the Outstanding Amount of all Loans and L/C
Obligations denominated in Alternative Currencies at such time exceeds an amount
equal to 105% of the Alternative Currency Sublimit then in effect, then, within
two (2) Business Days after receipt of such notice, the Borrower shall prepay
Loans and/or Cash Collateralize Letters of Credit in an aggregate amount
sufficient to reduce such Outstanding Amount as of such date of payment to an
amount not to exceed 100% of the Alternative Currency Sublimit then in effect.
(ix)    Application of Other Payments. Except as otherwise provided in
Section 2.15, prepayments of the Revolving Facility made pursuant to this
Section 2.05, first, shall be applied ratably to the L/C Borrowings and the
Swingline Loans, second, shall be applied to the outstanding Revolving Loans,
and, third, shall be used to Cash Collateralize the remaining L/C Obligations.
Upon the drawing of any Letter of Credit that has been Cash Collateralized, the
funds held as Cash Collateral shall be applied (without any further action by or
notice to or from the Borrower or any other Loan Party or any Defaulting Lender
that has provided Cash Collateral) to reimburse the L/C Issuer or the Revolving
Lenders, as applicable.
Within the parameters of the applications set forth above, prepayments pursuant
to this Section 2.05(b) shall be applied first to Base Rate Loans and then to
Eurocurrency Rate Loans in direct order of Interest Period maturities and shall
not be subject to any notice and minimum payment provisions. All prepayments
under this Section 2.05(b) shall be subject to Section 3.05, but


69

--------------------------------------------------------------------------------




otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.
Section 2.06    Termination or Reduction of Commitments.
(a)    Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Facility, the Letter of Credit Sublimit or the Swingline
Sublimit, or from time to time permanently reduce the Revolving Facility, the
Letter of Credit Sublimit or the Swingline Sublimit; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
five (5) Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $5,000,000 or any
whole multiple of $1,000,000 in excess thereof and (iii) the Borrower shall not
terminate or reduce (A) the Revolving Facility if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Revolving Outstandings
would exceed the Revolving Facility, (B) the Letter of Credit Sublimit if, after
giving effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, or (C) the
Swingline Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swingline Loans would exceed
the Swingline Sublimit.
(b)    Mandatory.
(i)    The aggregate Term Commitments shall be automatically and permanently
reduced to zero on the date of the Term Borrowing made on the Eighth Amendment
Effective Date.
(ii)    If after giving effect to any reduction or termination of the Revolving
Commitments under this Section 2.06, the Letter of Credit Sublimit, the
Alternative Currency Sublimit, or the Swingline Sublimit exceeds the Revolving
Facility at such time, the Letter of Credit Sublimit, the Alternative Currency
Sublimit or the Swingline Sublimit, as the case may be, shall be automatically
reduced by the amount of such excess.
(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swingline Sublimit or the Revolving Facility under
this Section 2.06. Upon any reduction of the Revolving Commitments, the
Revolving Commitment of each Revolving Lender shall be reduced by such Lender’s
Applicable Revolving Percentage of such reduction amount. All fees in respect of
the Revolving Facility accrued until the effective date of any termination of
the Revolving Facility shall be paid on the effective date of such termination.
Section 2.07    Repayment of Loans.
(a)    Term Loans. Subject to adjustment as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.05
solely to the extent of any such amounts applied to the prepayment of Term
Loans, the Term Loans shall be due and payable, and the Borrower shall repay to
the Term Lenders quarterly on the first Business Day of each month of January,
April, July, and October occurring until the Maturity Date with respect to the
Term Facility, commencing with the first such payment date on January 1, 2020,
an amount equal to 2.50% of the aggregate


70

--------------------------------------------------------------------------------




principal amount of all Term Loans made by all Term Lenders under
Section 2.01(a), unless accelerated sooner pursuant to Section 8.02; provided,
however, that (i) the final principal repayment installment of the Term Loans
shall be repaid on the Maturity Date for the Term Facility and in any event
shall be in an amount equal to the aggregate principal amount of all Term Loans
outstanding on such date and (ii) (A) if any principal repayment installment to
be made by the Borrower (other than principal repayment installments on
Eurocurrency Rate Loans) shall come due on a day other than a Business Day, such
principal repayment installment shall be due on the next succeeding Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be and (B) if any principal repayment installment to be
made by the Borrower on a Eurocurrency Rate Loan shall come due on a day other
than a Business Day, such principal repayment installment shall be extended to
the next succeeding Business Day unless the result of such extension would be to
extend such principal repayment installment into another calendar month, in
which event such principal repayment installment shall be due on the immediately
preceding Business Day.
(b)    Revolving Loans. The Borrower shall repay to the Revolving Lenders on the
Maturity Date for the Revolving Facility the aggregate principal amount of all
Revolving Loans outstanding on such date.
(c)    Swingline Loans. At any time the Autoborrow Agreement is in effect, the
Swingline Loans shall be repaid in accordance with the terms of the Autoborrow
Agreement. At any time the Autoborrow Agreement is not in effect, the Borrower
shall repay each Swingline Loan on the earlier to occur of (i) the date demand
is made by the Swingline Lender for repayment of such Loan and (ii) the Maturity
Date for the Revolving Facility.
Section 2.08    Interest and Default Rate.
(a)    Interest. Subject to the provisions of Section 2.08(b), (i) each
Eurocurrency Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period from the applicable borrowing
date at a rate per annum equal to the lesser of (y) the Highest Lawful Rate or
(z) the Eurocurrency Rate for such Interest Period plus the Applicable Rate for
Eurocurrency Rate Loans; (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the lesser of (y) the Highest Lawful Rate or (z)  the
Base Rate plus the Applicable Rate for Base Rate Loans and (iii) each Swingline
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the lesser of (y) the
Highest Lawful Rate or (z) the Base Rate plus the Applicable Rate for Base Rate
Loans, or, if an Autoborrow Agreement is in effect, at a rate per annum provided
by the Swingline Lender. To the extent that any calculation of interest or any
fee required to be paid under this Agreement shall be based on (or result in) a
calculation that is less than zero, such calculation shall be deemed zero for
purposes of this Agreement.
(b)    Default Rate.
(i)    If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times


71

--------------------------------------------------------------------------------




equal to the lesser of (y) the Default Rate and (z) the Highest Lawful Rate to
the fullest extent permitted by Applicable Laws.
(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
lesser of (y) the Default Rate and (z) the Highest Lawful Rate, to the fullest
extent permitted by Applicable Laws.
(iii)    Upon the occurrence of any Event of Default under Section 8.01(f), all
outstanding Obligations (including Letter of Credit Fees) shall automatically
accrue at a fluctuating interest rate per annum equal to the lesser of (y) the
Default Rate and (z) the Highest Lawful Rate, to the fullest extent permitted by
Applicable Laws.
(iv)    Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses (b)(i), (b)(ii) and (b)(iii) above),
all outstanding Obligations (including Letter of Credit Fees) may accrue at a
fluctuating interest rate per annum at all times equal to the lesser of (y) the
Default Rate and (z) the Highest Lawful Rate, to the fullest extent permitted by
Applicable Laws.
(v)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest Payments. Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.
Section 2.09    Fees. In addition to certain fees described in subsections (l)
and (m) of Section 2.03:
(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Revolving Lender in accordance with its Applicable Revolving
Percentage, a commitment fee in Dollars (the “Commitment Fee”) equal to the
Applicable Rate times the actual daily amount by which the Revolving Facility
exceeds the sum of (i) the Outstanding Amount of Revolving Loans and (ii) the
Outstanding Amount of L/C Obligations, subject to adjustment as provided in
Section 2.15. For the avoidance of doubt, the Outstanding Amount of Swingline
Loans shall not be counted towards or considered usage of the Aggregate
Revolving Commitments for purposes of determining the Commitment Fee. The
Commitment Fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the first
Business Day of each January, April, July and October, commencing with the first
such date to occur after the Closing Date, and on the last day of the
Availability Period. The Commitment Fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any


72

--------------------------------------------------------------------------------




quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.
(b)    Other Fees.
(i)    The Borrower shall pay to the Administrative Agent and BofA Securities
for its own account, in Dollars, fees in the amounts and at the times specified
in the Fee Letter and in the Eighth Amendment Fee Letter. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.
(ii)    The Borrower shall pay to the Lenders, in Dollars, such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.
(iii)    The Borrower shall pay to the Administrative Agent for the account of
each Lender in accordance with its Applicable Percentage in Dollars such fees as
set forth on Schedule 2.09 if and when due and payable.
Section 2.10    Computation of Interest and Fees; Computation of Interest and
Fees.
(a)    Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365 day year), or, in the case of interest in respect
of Loans denominated in Alternative Currencies as to which market practice
differs from the foregoing, in accordance with such market practice. Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid, provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.12(a), bear interest for one (1) day.
Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(b)    Financial Statement Adjustments or Restatements. If, as a result of any
restatement of or other adjustment to the financial statements of the Borrower
and its Subsidiaries or for any other reason, the Borrower, or the Lenders
determine that (i) the Net Leverage Ratio as calculated by the Borrower as of
any applicable date was inaccurate and (ii) a proper calculation of the Net
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This clause (b) shall not limit the rights
of the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under any provision


73

--------------------------------------------------------------------------------




of this Agreement to payment of any Obligations hereunder at the Default Rate or
under Article VIII. The Borrower's obligations under this clause (b) shall
survive the termination of the Aggregate Commitments and the repayment of all
other Obligations hereunder.
Section 2.11    Evidence of Debt.
(a)    Maintenance of Accounts. The Credit Extensions made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender in the
ordinary course of business. The Administrative Agent shall maintain the
Register in accordance with Section 11.06(c). The accounts or records maintained
by each Lender shall be conclusive absent manifest error of the amount of the
Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
Register, the Register shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a
Revolving Loan Note, a Term Note and/or Swingline Note, which shall evidence
such Lender’s Loans in addition to such accounts or records. Each Lender may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto.
(b)    Maintenance of Records. In addition to the accounts and records referred
to in Section 2.11(a), each Lender and the Administrative Agent shall maintain
in accordance with its usual practice accounts or records evidencing the
purchases and sales by such Lender of participations in Letters of Credit and
Swingline Loans. In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.
Section 2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in Same Day
Funds not later than 2:00 p.m. on the date specified herein. Except as otherwise
expressly provided herein, all payments by the Borrower hereunder with respect
to principal and interest on Loans denominated in an Alternative Currency shall
be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at the applicable Administrative Agent’s Office
in such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, any Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, such Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount. The Administrative Agent


74

--------------------------------------------------------------------------------




will promptly distribute to each Lender its Applicable Percentage in respect of
the relevant Facility (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent (i) after 2:00 p.m.,
in the case of payments in Dollars, or (ii) after the Applicable Time specified
by the Administrative Agent, in the case of payments in an Alternative Currency,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. Subject to
Section 2.07(a) and as otherwise specifically provided for in this Agreement, if
any payment to be made by the Borrower shall come due on a day other than a
Business Day, payment shall be made on the succeeding Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.
(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans or in the case of Alternative
Currencies in accordance with such market practice, in each case, as applicable.
If the Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
(i)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has


75

--------------------------------------------------------------------------------




not in fact made such payment, then each of the Appropriate Lenders or the L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Term Loans and Revolving Loans, to fund participations in Letters of
Credit and Swingline Loans and to make payments pursuant to Section 11.04(c) are
several and not joint. The failure of any Lender to make any Loan, to fund any
such participation or to make any payment under Section 11.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 11.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f)    Pro Rata Treatment. Except to the extent otherwise provided herein:
(i) each Borrowing (other than Swingline Borrowings) shall be made from the
Appropriate Lenders, each payment of fees under Section 2.09 and Sections
2.03(l) and (m) shall be made for account of the Appropriate Lenders, and each
termination or reduction of the amount of the Commitments shall be applied to
the respective Commitments of the Lenders, pro rata according to the amounts of
their respective Commitments; (ii) each Borrowing shall be allocated pro rata
among the Lenders according to the amounts of their respective Commitments (in
the case of the making of Revolving Loans) or their respective Loans that are to
be included in such Borrowing (in the case of conversions and continuations of
Loans); (iii) each payment or prepayment of principal of Loans by the Borrower
shall be made for account of the Appropriate Lenders pro rata in accordance with
the respective unpaid principal amounts of the Loans held by them; and (iv) each
payment of interest on Loans by the Borrower shall be made for account of the
Appropriate Lenders pro rata in accordance with the amounts of interest on such
Loans then due and payable to the respective Appropriate Lenders.
Section 2.13    Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of (a) Obligations in respect of any of the Facilities due and payable
to such Lender hereunder and under the other Loan Documents at such time in
excess of its ratable share (according to the proportion of (i) the amount


76

--------------------------------------------------------------------------------




of such Obligations due and payable to such Lender at such time to (ii) the
aggregate amount of the Obligations in respect of the Facilities due and payable
to all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations in respect of the Facilities due and
payable to all Lenders hereunder and under the other Loan Documents at such time
obtained by all the Lenders at such time or (b) Obligations in respect of any of
the Facilities owing (but not due and payable) to such Lender hereunder and
under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing (but
not due and payable) to such Lender at such time to (ii) the aggregate amount of
the Obligations in respect of the Facilities owing (but not due and payable) to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations in respect of the Facilities owing (but
not due and payable) to all Lenders hereunder and under the other Loan Documents
at such time obtained by all of the Lenders at such time, then, in each case
under clauses (a) and (b) above, the Lender receiving such greater proportion
shall (A) notify the Administrative Agent of such fact, and (B) purchase (for
cash at face value) participations in the Loans and subparticipations in L/C
Obligations and Swingline Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations in respect of the Facilities then due and payable to the Lenders
or owing (but not due and payable) to the Lenders, as the case may be, provided
that:
(1)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(2)    the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.14, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swingline Loans to any assignee
or participant, other than an assignment to any Loan Party or any Affiliate
thereof (as to which the provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
Section 2.14    Cash Collateral.
(a)    Obligation to Cash Collateralize. At any time there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent or the L/C Issuer (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize the L/C Issuer’s Fronting Exposure
with respect to such Defaulting Lender (determined after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than


77

--------------------------------------------------------------------------------




the Minimum Collateral Amount. Additionally, if the Administrative Agent
notifies the Borrower at any time that the Outstanding Amount of all L/C
Obligations at such time exceeds 105% of the Letter of Credit Sublimit then in
effect, then within two (2) Business Days after receipt of such notice, the
Borrower shall provide Cash Collateral for the Outstanding Amount of the L/C
Obligations in an amount not less than the amount by which the Outstanding
Amount of all L/C Obligations exceeds the Letter of Credit Sublimit.
(b)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as Collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (determined in
the case of Cash Collateral provided pursuant to Section 2.15(a)(v), after
giving effect to Section 2.15(a)(v) and any Cash Collateral provided by the
Defaulting Lender). All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in one or more
blocked, non-interest bearing deposit accounts at Bank of America. The Borrower
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or
Sections 2.03, 2.05, 2.15 or 8.02 in respect of Letters of Credit shall be held
and applied to the satisfaction of the specific L/C Obligations, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Revolving Lender that is a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may otherwise be provided for
herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Revolving Lender (or, as appropriate,
its assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (A) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (B) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.


78

--------------------------------------------------------------------------------




Section 2.15    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 11.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swingline Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (B) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise as may be required under the Loan Documents in connection
with any Lien conferred thereunder or directed by a court of competent
jurisdiction; provided that if (1) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (2) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect


79

--------------------------------------------------------------------------------




to Section 2.15(a)(v). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    Fees. No Defaulting Lender shall be entitled to receive any Commitment
Fee payable under Section 2.09(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).
(B)    Letter of Credit Fees. Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Revolving
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 2.14.
(C)    Defaulting Lender Fees. With respect to any Commitment Fee payable under
Section 2.09(a) or any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(1) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to the L/C
Issuer and Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such L/C Issuer’s
or Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (3) not
be required to pay the remaining amount of any such fee.
(iv)    Reallocation of Applicable Revolving Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Revolving Percentages
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that such reallocation does not cause the aggregate Revolving
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Commitment. Subject to Section 11.23, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under Applicable Law, (A) first, prepay Swingline Loans in an
amount equal to the Swingline Lender’s


80

--------------------------------------------------------------------------------




Fronting Exposure and (B) second, Cash Collateralize the L/C Issuer’s Fronting
Exposure in accordance with the procedures set forth in Section 2.14.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent,
Swingline Lender and the L/C Issuer agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Revolving Commitments (without giving effect to Section 2.15(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
(c)    New Swingline Loans/Letters of Credit. So long as any Revolving Lender is
a Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the L/C Issuer shall not be
required to issue, extend, increase, reinstate or renew any letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.
Section 2.16    Intentionally Omitted.
ARTICLE III.    
TAXES, YIELD PROTECTION AND ILLEGALITY
Section 3.01    Taxes.
(a)    Defined Terms. For purposes of this Section 3.01, the term “Applicable
Law” includes FATCA and the term “Lender” includes any L/C Issuer.
(b)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by Applicable Laws. If any Applicable Laws (as
determined in the good faith discretion of an applicable Withholding Agent)
require the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under


81

--------------------------------------------------------------------------------




this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
(c)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with Applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
(d)    Tax Indemnifications.
(i)    Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error. Each
of the Loan Parties shall also, and does hereby, jointly and severally indemnify
the Administrative Agent, and shall make payment in respect thereof within ten
(10) days after demand therefor, for any amount which a Lender for any reason
fails to pay indefeasibly to the Administrative Agent as required pursuant to
Section 3.01(d)(ii) below.
(ii)    Each Lender shall, and does hereby, severally indemnify and shall make
payment in respect thereof within ten (10) days after demand therefor, (A) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (B) the Administrative Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 11.06(d) relating to the
maintenance of a Participant Register and (C) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent or a
Loan Party in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this clause
(d)(ii).


82

--------------------------------------------------------------------------------




(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority, as provided in this Section 3.01,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(f)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W–9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with


83

--------------------------------------------------------------------------------




respect to payments of interest under any Loan Document, executed copies of IRS
Form W–8BEN–E (or W–8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W–8BEN–E (or W–8BEN, as applicable) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(2)    executed copies of IRS Form W–8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit M–1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W–8BEN–E (or W–8BEN, as applicable); or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W–8IMY, accompanied by IRS Form W–8ECI, IRS Form W–8BEN–E (or
W–8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit M–2 or Exhibit M–3, IRS Form W–9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit M–4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies (or originals, as required) of any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and


84

--------------------------------------------------------------------------------




(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for the purposes of
this clause (f)(ii)(D) and clause (f)(iv) below, “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(iv)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the Closing Date, the Borrower and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) the
Loans as not qualifying as “grandfathered obligations” within the meaning of
Treasury Regulation Section 1.1471–2(b)(2)(i).
 
(g)    Treatment of Certain Refunds. Unless required by Applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to such Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this Section
3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that each Loan
Party, upon the request of the Recipient, agrees to repay the amount paid over
to such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this clause (g), in no event will the applicable
Recipient be required to pay any amount to such Loan Party pursuant to this
clause (g) the payment of which would place the Recipient in a less favorable


85

--------------------------------------------------------------------------------




net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This clause (g) shall not
be construed to require any Recipient to make available its tax returns (or any
other information relating to its Taxes that it deems confidential) to any Loan
Party or any other Person.
(h)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.
Section 3.02    Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund or
charge interest with respect to any Credit Extension, or to determine or charge
interest rates based upon the Eurocurrency Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars or any Alternative Currency in the
applicable interbank market, then, upon notice thereof by such Lender to the
Borrower (through the Administrative Agent), (i) any obligation of such Lender
to make or continue Eurocurrency Rate Loans in the affected currency or
currencies or, in the case of Eurocurrency Rate Loans in Dollars, to convert
Base Rate Loans to Eurocurrency Rate Loans shall be suspended, and (ii) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurocurrency
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (A) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable
and such Loans are denominated in Dollars, convert all Eurocurrency Rate Loans
of such Lender to Base Rate Loans (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (B) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted, together with any additional amounts required pursuant to
Section 3.05.
Section 3.03    Inability to Determine Rates.


86

--------------------------------------------------------------------------------




(a)    If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan,
(B) (1) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or an Alternative
Currency) or in connection with an existing or proposed Base Rate Loan and (2)
the circumstances described in Section 3.03(c)(i) do not apply or (C) a
fundamental change has occurred in the foreign exchange or interbank markets
with respect to such Alternative Currency (including, without limitation,
changes in national or international financial, political or economic conditions
or currency exchange rates or exchange controls) (in each case with respect to
this clause (i), “Impacted Loans”), or (ii) the Administrative Agent or the
Required Lenders determine that for any reason Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans in the affected currency or currencies shall be suspended (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods), and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (or, in the case of a determination by
the Required Lenders described in clause (ii) of this Section 3.03(a), until the
Administrative Agent upon instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurocurrency Rate Loans in
the affected currency or currencies (to the extent of the affected Eurocurrency
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in
Dollars in the amount specified therein.
(b)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section 3.03, the
Administrative Agent in consultation with the Borrower, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (i) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section 3.03, (ii) the
Administrative Agent or the Required Lenders notify the Administrative Agent and
the Borrower that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans, or (iii) any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and the Borrower written notice thereof.


87

--------------------------------------------------------------------------------




(c)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, but without limiting Sections 3.03(a) and (b) above, if the
Administrative Agent determines (which determination shall be conclusive and
binding upon all parties hereto absent manifest error), or the Borrower or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to the Borrower) that the Borrower or Required Lenders
(as applicable) have determined (which determination likewise shall be
conclusive and binding upon all parties hereto absent manifest error), that:
(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having or purporting to have jurisdiction over the Administrative Agent has made
a public statement identifying a specific date after which LIBOR or the LIBOR
Screen Rate shall no longer be made available, or used for determining the
interest rate of loans in the applicable currency, provided that, at the time of
such statement, there is no successor administrator that is satisfactory to the
Administrative Agent, that will continue to provide LIBOR after such specific
date (such specific date, the “Scheduled Unavailability Date”); or
(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement soley for purpose
of replacing LIBOR in accordance with this Section 3.03 with (x) one or more
SOFR-Based Rates or (y) another alternate benchmark rate, giving due
consideration to any evolving or then existing convention for similar U.S.
dollar dominated syndicated credit facilities for such alternative benchmarks,
and, in each case, including any mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
benchmarks, which adjustment or method for calculating such adjustment shall be
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion and may be periodically updated (the
“Adjustment,” and any such proposed rate, a “LIBOR Successor Rate”), and any
such amendment shall become effective at 5:00 p.m. on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders (A) in the case of an amendment to replace LIBOR with a
rate described in clause (x), object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (y), object to such
amendment; provided that for the avoidance of doubt, in the case of clause (A),
the Required Lenders shall not be entitled to object to any


88

--------------------------------------------------------------------------------




SOFR-Based Rate for U.S. dollar denominated loans contained in any such
amendment. Such LIBOR Successor Rate shall be applied in a manner consistent
with market practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.
(d)    If no LIBOR Successor Rate has been determined and the circumstances
under clause (c)(i) above exist or the Scheduled Unavailability Date has
occurred (as applicable), the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (i) the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans shall be suspended, (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods), and (ii) the Eurocurrency
Rate component shall no longer be utilized in determining the Base Rate. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (ii)) in the
amount specified therein.
(e)    Notwithstanding anything else herein, any definition of LIBOR Successor
Rate shall provide that in no event shall such LIBOR Successor Rate be less than
1.00% for purposes of this Agreement.
(f)    In connection with implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Rate Changes from time to time and, notwithstanding anything to the contrary
herein or in any other Loan Document, any amendments implementing such LIBOR
Successor Rate Conforming Changes will become effective without any further
action or consent of any other party to this Agreement.
Section 3.04    Increased Costs; Reserves on Eurocurrency Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this


89

--------------------------------------------------------------------------------




Agreement or Eurocurrency Rate Loans made by such Lender or any Letter of Credit
or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.
(c)    Mandatory Costs. If any Lender or the L/C Issuer incurs any Mandatory
Costs attributable to the Obligations, then from time to time the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such Mandatory Costs.
Such amount shall be expressed as a percentage rate per annum and shall be
payable on the full amount of the applicable Obligations.
(d)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
clause (a), (b) or (c) of this Section 3.04 and delivered to the Borrower shall
be conclusive absent manifest error. The Borrower shall pay such Lender or the
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.
(e)    Reserves on Eurocurrency Rate Loans. The Borrower shall pay to each
Lender, (i) as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of


90

--------------------------------------------------------------------------------




each Eurocurrency Rate Loan equal to the actual costs of such reserves allocated
to such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive absent manifest error), and (ii) as long as
such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any central banking or financial regulatory authority
imposed in respect of the maintenance of the Commitments or the funding of the
Loans, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least ten (10) days’ prior notice (with a copy to the Administrative Agent) of
such additional interest or costs from such Lender. If a Lender fails to give
notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable ten (10) days from receipt of such
notice.
(f)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine (9) month period referred to above shall be extended to include the period
of retroactive effect thereof).
Section 3.05    Compensation for Losses.
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;
(c)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13; or


91

--------------------------------------------------------------------------------




(d)    any failure by any Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency;
including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.
Section 3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then at the
request of the Borrower, such Lender or the L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or the L/C Issuer, as the case may
be. The Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender or the L/C Issuer in connection with any such designation or
assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 11.13.
Section 3.07    Survival.
All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, resignation of the Administrative Agent and the Facility Termination
Date.


92

--------------------------------------------------------------------------------




ARTICLE IV.    
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
Section 4.01    Conditions of Initial Credit Extension. The obligation of the
L/C Issuer and each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent in form and
substance reasonably satisfactory to the Administrative Agent (except as
otherwise agreed to be delivered on a post-closing basis as provided in
Section 6.15):
(a)    Execution of Credit Agreement; Loan Documents. The Administrative Agent
shall have received (i) counterparts of this Agreement, executed by a
Responsible Officer of each Loan Party and a duly authorized officer of each
Lender, (ii) for the account of each Lender requesting a Note, a Note executed
by a Responsible Officer of the Borrower, (iii) counterparts of the Security
Agreement, and each other Collateral Document, executed by a Responsible Officer
of the applicable Loan Parties and a duly authorized officer of each other
Person party thereto, as applicable, (iv) counterparts of any other Loan
Document, if any, executed by a Responsible Officer of the applicable Loan Party
and a duly authorized officer of each other Person party thereto and (v) a
pledge of 100% of all Equity Interests of each Material Domestic Subsidiary
owned by the Borrower or a Material Domestic Subsidiary, as the case may be, and
65% of all Equity Interests of any Material Foreign Subsidiary and stock powers,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrower.
(b)    Officer’s Certificate. The Administrative Agent shall have received an
Officer’s Certificate dated the Closing Date, certifying as to the Organization
Documents of each Loan Party (which, to the extent filed with a Governmental
Authority, shall be certified as of a recent date by such Governmental
Authority), the resolutions of the governing body of each Loan Party, the good
standing, existence or its equivalent of each Loan Party and of the incumbency
(including specimen signatures) of the Responsible Officers of each Loan Party.
(c)    Legal Opinions of Counsel. The Administrative Agent shall have received
an opinion or opinions of counsel for the Loan Parties, dated the Closing Date
and addressed to the Administrative Agent and the Lenders.
(d)    Financial Statements and Projections. The Administrative Agent and the
Lenders shall have received copies of (i) the financial statements referred to
in Section 5.05, (ii) the Acquired Company Group Financial Statements, (iii) pro
forma financial statements of the Borrower giving effect to the Transactions and
(iv) projections for the Borrower and its Subsidiaries for the five years
following the Closing Date, each in form and substance satisfactory to each of
them.
(e)    Qualspec Acquisition. The Qualspec Acquisition Agreement and each other
material Qualspec Acquisition Document shall be in form and substance reasonably
satisfactory to MLPFS. MLPFS shall have received (i) copies of all material
executed Qualspec Acquisition Documents, and (ii) evidence of all consents and
approvals required pursuant to the terms of the Qualspec Acquisition Agreement.
Contemporaneously with the


93

--------------------------------------------------------------------------------




initial Credit Extension on the Closing Date, the Qualspec Acquisition shall
have been consummated in accordance with the terms and conditions of the
Qualspec Acquisition Agreement without giving effect to any waiver, modification
or consent thereunder that is materially adverse to the interests of the Lenders
(as reasonably determined by MLPFS) unless approved by MLPFS.
(f)    No Material Adverse Change. There shall not have occurred (i) a material
adverse change (x) in the business, assets, properties, liabilities (actual or
contingent), operations or financial condition of the Borrower and its
Subsidiaries (other than the Acquired Companies and their Subsidiaries), taken
as a whole, since May 31, 2014 or (y) in the facts and information regarding
such entities as represented to date or (ii) a material adverse change (x) in
the business, assets, properties, liabilities (actual or contingent), operations
or financial condition of Qualspec Group LLC, Qualspec Inc., Qualspec Holdings
LLC and Qualspec LLC, taken as a whole, since December 31, 2014 or (y) in the
facts and information regarding such entities as represented to date
(g)    Personal Property Collateral. The Administrative Agent shall have
received:
(i)    (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Loan Party, copies of the financing statements
on file in such jurisdictions and evidence that no Liens exist other than
Permitted Liens and (B) tax lien, judgment and bankruptcy searches; and
(ii)    searches of ownership of intellectual property in the appropriate
governmental offices and such patent/trademark/copyright filings as requested by
the Administrative Agent in order to perfect the Administrative Agent’s security
interest in the material intellectual property of the Loan Parties.
(iii)    Insurance. The Administrative Agent shall have received copies of
insurance certificates, and, to the extent requested by the Administrative
Agent, insurance policies, declaration pages, certificates, and endorsements of
insurance or insurance binders evidencing liability, casualty, property,
terrorism and business interruption insurance meeting the requirements set forth
herein or in the Collateral Documents. The Administrative Agent shall be
reasonably satisfied with the amount, types and terms of such insurance.
(iv)    Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate signed by a Responsible Officer of the Borrower as to the
financial condition, solvency and related matters of the Borrower and its
Subsidiaries, after giving effect to the Transactions.
(v)    Loan Notice. The Administrative Agent shall have received a Loan Notice
with respect to the Loans to be made on the Closing Date.
(vi)    Existing Indebtedness of the Loan Parties. All of the existing
Indebtedness for borrowed money of the Borrower and its Subsidiaries (other than
Indebtedness permitted to exist pursuant to Section 7.03) shall be repaid in
full.


94

--------------------------------------------------------------------------------




(vii)    Consents. The Administrative Agent shall have received evidence that
all members, boards of directors, governmental, shareholder and material third
party consents and approvals necessary in connection with the entering into of
this Agreement have been obtained.
(viii)    Fees and Expenses. The Administrative Agent and the Lenders shall have
received all fees and expenses, if any, owing pursuant to the Fee Letter and
Section 2.09.
(ix)    Other Documents. All other documents provided for herein or which the
Administrative Agent or the Required Lenders may reasonably request or require.
(x)    Additional Information. Such additional information and materials which
the Administrative Agent and/or any Lender shall reasonably request or require.
(b)    Without limiting the generality of the provisions of the last paragraph
of Section 9.03, for purposes of determining compliance with the conditions
specified in this Section, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
Section 4.02    Conditions to all Credit Extensions. The obligation of each
Lender and the L/C Issuer to honor any Request for Credit Extension (other than
a Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:
(a)    Representations and Warranties. The representations and warranties of the
Borrower and each other Loan Party contained in Article II, Article V or any
other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall (i) with respect to
representations and warranties that contain a materiality qualification, be true
and correct on and as of the date of such Credit Extension and (ii) with respect
to representations and warranties that do not contain a materiality
qualification, be true and correct in all material respects on and as of the
date of such Credit Extension, and except that for purposes of this
Section 4.02, (x) the representations and warranties contained in
Sections 5.05(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b), respectively, provided that,
notwithstanding anything in Section 5.05(a) or (b) to the contrary, (1) from and
after August 31, 2015, the representations and warranties contained in Sections
5.05(b) shall be deemed to include the Acquired Companies, and (2) from and
after December 31, 2015, the representations and warranties contained in
Sections 5.05(a) shall be deemed to include the Acquired Companies, and (y) any
representation and warranty that by its terms is made only as of an earlier
date, shall remain true and correct in all material respects (or in the case of
such representations and warranties that are subject to a materiality
qualification, in all respects) as of such earlier date.


95

--------------------------------------------------------------------------------




(b)    Default. No Default shall exist, or would result from such proposed
Credit Extension or from the application of the proceeds thereof.
(c)    Request for Credit Extension. The Administrative Agent and, if
applicable, the L/C Issuer or the Swingline Lender, if no Autoborrow Agreement
is then in effect, shall have received a Request for Credit Extension in
accordance with the requirements hereof.
(d)    Alternative Currency. In the case of a Credit Extension to be denominated
in an Alternative Currency, such currency remains an Eligible Currency.
(e)    Borrowing Availability. Until such time as a Compliance Certificate is
delivered pursuant to Section 6.02(b) that indicates that the Net Leverage Ratio
is less than or equal to 4.00 to 1.00, with respect to any request for a
Borrowing or an L/C Credit Extension, after giving effect to such Borrowing or
such L/C Credit Extension, the Borrowing Availability shall not be less than
zero.
(f)    Anti-Cash Hoarding. From and after the Eighth Amendment Effective Date,
before and after giving effect to such Credit Extension, the Consolidated Cash
Balance of the Borrower and its Subsidiaries on a pro forma basis shall not
exceed $45,000,000.
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Borrower and each Swingline Borrowing pursuant to an
Autoborrow Agreement shall be deemed to be a representation and warranty that
the conditions specified in Sections 4.02(a), (b), (e) and (f) have been
satisfied on and as of the date of the applicable Credit Extension.
ARTICLE V.    
REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to the Administrative Agent and the
Lenders, as of the date made or deemed made, that:
Section 5.01    Existence, Qualification and Power. Each Loan Party (a) is a
corporation, partnership or limited liability company duly organized or formed,
validly existing and in good standing (to the extent applicable) under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite material governmental licenses,
authorizations, consents and approvals to (i) own its assets and carry on its
business, except where the failure to obtain any such governmental
authorizations could not reasonably be expected to result in any material
interruption of the business of the Loan Parties and (ii) execute, deliver and
perform its monetary obligations and (except where the failure to obtain any
such governmental authorizations could not reasonably be expected to result in
any material interruption of the business of the Loan Parties) its non-monetary
obligations under the Loan Documents to which it is a party and (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in this clause (c), to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect. The copy of the


96

--------------------------------------------------------------------------------




Organization Documents of each Loan Party provided to the Administrative Agent
pursuant to the terms of this Agreement shall, at the time of delivery, be a
true and correct copy of each such document, each of which, at the time of
delivery, shall be valid and in full force and effect.
Section 5.02    Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than Liens
created under the Loan Documents) under, or require any payment to be made
under, (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject,
except in each case referred to in this clause (b) for such violations, breaches
and defaults that, individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect; or (c) violate any Applicable Law in
any material respect (other than failures to obtain governmental authorizations,
make filings or provide notices, etc. which do not violate Section 5.03 hereof).
Each Loan Party and each Subsidiary thereof is in compliance with all of its
Contractual Obligations referred to in clause (b)(i), except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
Section 5.03    Governmental Authorization; Other Consents. Except as set forth
on Schedule 5.03, no approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person is necessary or required in connection with (a) the execution, delivery
or performance by, or enforcement against, any Loan Party of this Agreement or
any other Loan Document, (b) the grant by any Loan Party of the Liens granted by
it pursuant to the Collateral Documents, (c) the perfection or maintenance of
the Liens created under the Collateral Documents (including the first priority
nature thereof) or (d) the exercise by the Administrative Agent or any Lender of
its rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Collateral Documents, other than (i) authorizations, approvals,
consents, exemptions, actions, notices and filings which have been duly
obtained, (ii) filings and other requisite actions (including, continuations of
filings) to perfect, establish and maintain the Liens (including the priority
thereof) created by the Collateral Documents and (iii) authorizations,
approvals, consents, exemptions, actions, notices and filings which are not
material, provided that the failure to obtain any governmental authorizations or
consents would not result in any material interruption of the business of the
Loan Parties.
Section 5.04    Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, subject as to enforcement to any
Debtor Relief Laws and to general equitable principles (regardless of whether
such enforceability is considered in a proceeding in equity or at law).


97

--------------------------------------------------------------------------------




Section 5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness.
(b)    The unaudited Consolidated balance sheet of the Borrower and its
Subsidiaries dated March 31, 2019, and the related Consolidated statements of
income or operations, shareholders’ equity and cash flows for the Fiscal Quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.
(c)    Intentionally Omitted.
(d)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
Section 5.06    Litigation. Except as set forth on Schedule 5.06, there is no
Litigation pending or, to the knowledge of the Borrower, threatened, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrower or any of its Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect.
Section 5.07    No Default. Neither the Borrower nor any Subsidiary is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
Section 5.08    Ownership of Property; Liens. The Borrower and each Subsidiary
has good and valid title in fee simple to, or valid leasehold interests in, all
real property necessary or used in the ordinary conduct of its business, except
for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Borrower and its Material Subsidiaries are subject to no Liens, other than Liens
permitted by Section 7.01.


98

--------------------------------------------------------------------------------




Section 5.09    Environmental Compliance.
Except as could not, individually or in the aggregate, reasonably be expected to
result in any Material Adverse Effect on any of the Loan Parties or any of their
respective subsidiaries:
(i)    (A) none of the properties currently or formerly owned, leased or
operated by any Loan Party or any of its Subsidiaries is listed or formally
proposed for listing on the NPL or on the CERCLIS or any analogous foreign,
state or local list or is adjacent to any such property; (B) there are no, and
to the knowledge of the Loan Parties and their Subsidiaries never have been any
underground or above-ground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been treated, stored or disposed on any property currently owned, leased or
operated by any Loan Party or any of its Subsidiaries or, to the best of the
knowledge of the Loan Parties, on any property formerly owned, leased or
operated by any Loan Party or any of its Subsidiaries; (C) there is no and never
has been any asbestos or asbestos-containing material on, at or in any property
currently owned, leased or operated by any Loan Party or any of its
Subsidiaries; (D) Hazardous Materials have not been released on, at, under or
from any property currently or formerly owned, leased or operated by any Loan
Party or any of its Subsidiaries or any property by or on behalf, or otherwise
arising from the operations, of any Loan Party or any of its Subsidiaries; and
(E) no Loan Party or any of its Subsidiaries has become subject to any
Environmental Liability or knows of any facts or circumstances that could
reasonably be expected to give rise to any Environmental Liability;
(ii)    (A) neither any Loan Party nor any of its Subsidiaries is undertaking,
and has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened Release of Hazardous Materials at,
on, under, or from any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and (B) all Hazardous Materials generated, used, treated,
handled or stored at, or transported to or from, any property currently or
formerly owned, leased or operated by any Loan Party or any of its Subsidiaries
have been disposed of in a manner which could not reasonably expected to result
in liability to any Loan Party or any of its Subsidiaries; and
(iii)    the Loan Parties and their respective Subsidiaries: (A) are, and within
the period of all applicable statutes of limitation have been, in compliance
with all applicable Environmental Laws; (B) hold all Environmental Permits (each
of which is in full force and effect) required for any of their current or
intended operations or for any property owned, leased, or otherwise operated by
any of them; (C) are, and within the period of all applicable statutes of
limitation have been, in compliance with all of their Environmental Permits; (D)
to the extent within the control of the Loan Parties and their respective
Subsidiaries, will timely renew and comply with each of their Environmental
Permits and any additional Environmental permits that may be required of any of
them without material expense, and timely comply with any current, future or
potential Environmental Law without material expense; and (E) are not aware of
any requirements proposed for adoption or implementation under any Environmental
Law.


99

--------------------------------------------------------------------------------




Section 5.10    Insurance. The properties and businesses of the Borrower and its
Material Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies of similar size
engaged in similar businesses and owning similar properties in localities where
the Borrower or the applicable Subsidiary operates (it being acknowledged and
agreed by the Administrative Agent and the Lenders that the Borrower’s insurance
program existing on the Closing Date and any similar insurance program in effect
after the Closing Date shall be deemed to be customary).
Section 5.11    Taxes. The Borrower and its Material Subsidiaries have filed all
Federal, state and other material tax returns and reports required to be filed,
and have timely paid all Federal, state and other material taxes, assessments,
fees and other material governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. To the Borrower’s knowledge, there is no proposed tax assessment against
the Borrower or any Subsidiary that would, if made, have a Material Adverse
Effect.
Section 5.12    ERISA Compliance.
(a)    Each    Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state laws. Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter or is subject to a favorable
opinion letter from the IRS to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the IRS to be exempt from federal income tax under Section
501(a) of the Code, or an application for such a letter is currently being
processed by the IRS. To the knowledge of the Loan Parties, nothing has occurred
that would prevent or cause the loss of such tax-qualified status.
(b)    There are no pending or, to the knowledge of the Loan Parties, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
(c)    Except where the occurrence or existence could not, individually or in
the aggregate, be reasonably expected to have a Material Adverse Effect, (i) no
ERISA Event has occurred, and no Loan Party nor any ERISA Affiliate is aware of
any fact, event or circumstance that could reasonably be expected to constitute
or result in an ERISA Event with respect to any Pension Plan or Multiemployer
Plan; (ii) as of the most recent valuation date for any Pension Plan, the
funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher and no Loan Party nor any ERISA Affiliate knows of any
facts or circumstances that could reasonably be expected to cause the funding
target attainment percentage for any such plan to drop below 60% as of the most
recent valuation date; (iii) no Loan Party nor any ERISA Affiliate has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due that are unpaid; (iv) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA; and


100

--------------------------------------------------------------------------------




(v) no Pension Plan has been terminated by the plan administrator thereof nor by
the PBGC, and to the Borrower’s knowledge, no event or circumstance has occurred
or exists that could reasonably be expected to cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any Pension Plan.
(d)    Neither the Borrower nor any ERISA Affiliate maintains or contributes to,
or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than (i) on the Closing Date, those
listed on Schedule 5.12 hereto and (ii) thereafter, Pension Plans not otherwise
prohibited by this Agreement.
(e)    The Borrower represents and warrants as of the Eighth Amendment Effective
Date that the Borrower is not and will not be using “plan assets” (within the
meaning of Section 3(42) of ERISA or otherwise) of one or more Benefit Plans
with respect to the Borrower’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments or this
Agreement.
Section 5.13    Subsidiaries. As of the Eighth Amendment Effective Date, the
Borrower has no Subsidiaries other than those specifically disclosed in Part (a)
of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned directly or indirectly by a Loan Party in the amounts specified on
Part (a) of Schedule 5.13 free and clear of all Liens other than Liens permitted
pursuant to Section 7.01(a). As of the Eighth Amendment Effective Date, the
Material Subsidiaries are designated such in Part (a) of Schedule 5.13. As of
the Eighth Amendment Effective Date, the Borrower has no equity investments in
any other corporation or entity other than those specifically disclosed in
Part (b) of Schedule 5.13. All of the outstanding Equity Interests in the
Borrower have been validly issued and are fully paid and nonassessable.
Section 5.14    Margin Regulations; Investment Company Act.
(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
proceeds of each Borrowing or drawing under each Letter of Credit, not more than
twenty-five percent (25%) of the value of the assets (either of the Borrower
only or of the Borrower and its Subsidiaries on a Consolidated basis) subject to
the provisions of Section 7.01 or Section 7.05 or subject to any restriction
contained in any agreement or instrument between the Borrower and any Lender or
any Affiliate of a Lender relating to any Indebtedness and within the scope of
Section 8.01(e) will be margin stock.
(b)    None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
Section 5.15    Disclosure. The Borrower has disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No report, financial statement,


101

--------------------------------------------------------------------------------




certificate or other information furnished (whether in writing or orally) by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading in any material respect; provided that, with respect
to projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time such information was stated or certified.
Section 5.16    Compliance with Laws. Each of the Borrower and each Material
Subsidiary is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
Section 5.17    Intellectual Property; Licenses, Etc. The Borrower and its
Material Subsidiaries own, or possess the right to use, all of the material
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are necessary for the operation of their respective businesses,
without conflict with the rights of any other Person that could reasonably be
expected to result in a Material Adverse Effect. To the Borrower’s knowledge, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by the Borrower
or any Material Subsidiary infringes upon any rights held by any other Person.
No claim or litigation regarding any of the foregoing is pending or, to the
Borrower’s knowledge, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. To
the Borrower’s knowledge, there has been no unauthorized use, access,
interruption, modification, corruption or malfunction of any information
technology assets or systems (or any information or transactions stored or
contained therein or transmitted thereby) owned or used by the any Loan Party or
any of its Subsidiaries, which, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.
Section 5.18    Businesses. The Borrower is presently engaged directly or
through Subsidiaries in the business of providing industrial services to
customers in the petrochemical, refinery, power, pipeline, pulp and paper,
steel, and other industries.
Section 5.19    Common Enterprise. The Borrower and its Subsidiaries are engaged
in the businesses set forth in Section 5.18 as of the Closing Date. These
operations require financing on a basis such that the credit supplied can be
made available from time to time to the Borrower and various of its
Subsidiaries, as required for the continued successful operation of the Borrower
and its Subsidiaries as a whole. The Borrower has requested the Lenders to make
credit available hereunder primarily for the purposes set forth in Section 6.12
and generally for the purposes of financing the operations of the Borrower and
its Subsidiaries. The Borrower and each of its Subsidiaries expects to derive
benefit (and the Board of Directors (or other similar governing body) of the
Borrower and each of its Subsidiaries has determined that such Subsidiary may
reasonably


102

--------------------------------------------------------------------------------




be expected to derive benefit), directly or indirectly, from a portion of the
credit extended by the Lenders hereunder, both in its separate capacity and as a
member of the group of companies, since the successful operation and condition
of the Borrower and each of its Subsidiaries is dependent on the continued
successful performance of the functions of the group as a whole. The Borrower
acknowledges that, but for the agreement by each of the Guarantors to execute
and deliver its Guaranty, the Administrative Agent and the Lenders would not
have made available the credit facilities established hereby on the terms set
forth herein.
Section 5.20    Solvent. The Borrower is, and the Borrower and its Subsidiaries
are on a Consolidated basis, Solvent.
Section 5.21    Casualty, Etc. Neither the businesses nor the properties of any
Loan Party or any of its Subsidiaries are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
Section 5.22    Taxpayer Identification Number. The Borrower’s true and correct
U.S. taxpayer identification number is set forth on Schedule 1.01(a).
Section 5.23    Sanctions Concerns and Anti-Corruption Laws.
(a)    Sanctions Concerns. No Loan Party, nor any Subsidiary, nor, to the
knowledge of the Loan Parties and their Subsidiaries, any director, officer,
employee, agent, Affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by one or more individuals or entities that
are (i) currently the subject or target of any Sanctions, (ii) included on
OFAC’s List of Specially Designated Nationals, HMT’s Consolidated List of
Financial Sanctions Targets and the Investment Ban List, or any similar list
enforced by any other relevant sanctions authority or (iii) located, organized
or resident in a Designated Jurisdiction. The Borrower and its Subsidiaries have
conducted their businesses in compliance in all material respects with all
applicable Sanctions and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such Sanctions.
(b)    Anti-Corruption Laws. The Loan Parties and their Subsidiaries have
conducted their business in compliance in all material respects with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other
similar anti-corruption legislation in other jurisdictions, and have instituted
and maintained policies and procedures designed to promote and achieve
compliance in all material respects with such Laws.
Section 5.24    Regulation H. No Mortgaged Property is a Flood Hazard Property
unless: (a) the applicable Loan Party’s written acknowledgment of receipt of
written notification from the Administrative Agent (i) as to the fact that such
Mortgaged Property is a Flood Hazard Property, (ii) as to whether the community
in which each such Flood Hazard Property is located is participating in the
National Flood Insurance Program and (iii) such other flood hazard determination
forms, notices and confirmations thereof as requested by the Administrative
Agent and (b) copies of insurance policies or certificates of insurance of the
applicable Loan Party evidencing flood insurance reasonably satisfactory to the
Administrative Agent and naming the Administrative Agent


103

--------------------------------------------------------------------------------




as loss payee on behalf of the Lenders. All flood hazard insurance policies
required hereunder have been obtained and remain in full force and effect, and
the premiums thereon have been paid in full.
Section 5.25    Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Borrower or any of its
Material Domestic Subsidiaries as of the Closing Date, and, to the Borrower’s
knowledge, neither the Borrower nor any Material Domestic Subsidiary has
suffered any strikes, walkouts, work stoppages or other material labor
difficulty within (a) the last five (5) years preceding the Closing Date and (b)
the last five (5) years preceding the Eighth Amendment Effective Date.
Section 5.26    Mortgaged Property. Schedule 5.26 sets forth, as of the Eighth
Amendment Effective Date, a list of all Mortgaged Properties, including (a) the
name of the Loan Party owning such Mortgaged Property, (b) the number of
buildings located on such Mortgaged Property, (c) the property address, and
(d) the city, county, state and zip code in which such Mortgaged Property is
located.
Section 5.27    Covered Entities. No Loan Party is a Covered Entity.
Section 5.28    Collateral Representations. The provisions of the Collateral
Documents are effective to create in favor of the Administrative Agent for the
benefit of the Secured Parties a legal, valid and enforceable first priority
Lien (subject to Permitted Liens) on all right, title and interest of the
respective Loan Parties in the Collateral described therein. Except for filings
completed prior to the Closing Date, filings and other actions to be completed
subsequent to the Closing Date in accordance with Section 6.15 and where
perfection is not required pursuant to the terms of this Agreement or the
Collateral Documents, no filing or other action will be necessary to perfect
such Liens.
Section 5.29    Designation as Senior Indebtedness. The Obligations constitute
“Designated Senior Indebtedness” or any similar designation (with respect to
indebtedness that having the maximum rights as “senior debt”) under and as
defined in any agreement governing any Subordinated Debt and the subordination
provisions set forth in each such agreement are legally valid and enforceable
against the parties thereto.
Section 5.30    EEA Financial Institution. No Loan Party is an EEA Financial
Institution.
Section 5.31    Beneficial Ownership Certification. As of the Eighth Amendment
Effective Date in the event a Beneficial Ownership Certification is required to
be delivered on the Eighth Amendment Effective Date and as of the date that any
Beneficial Ownership Certification is delivered pursuant to Section 6.02(k), the
information included in such Beneficial Ownership Certification is true and
correct in all respects.
Section 5.32    Responsible Officers. The individuals set forth on Schedule 5.32
are Responsible Officers, holding the offices indicated next to their respective
names, as of the Eighth Amendment Effective Date, and such Responsible Officers
are, as of the Eighth Amendment Effective Date, duly elected and qualified
officers of the Loan Parties indicated on Schedule 5.32 and are duly authorized
to execute and deliver, on behalf of the respective Loan Party, this Agreement
and the other Loan Documents to which such Loan Party is a party.


104

--------------------------------------------------------------------------------




ARTICLE VI.    
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each
Material Subsidiary to:
Section 6.01    Financial Statements. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
(a)    as soon as available, but in any event within 120 days after the end of
each Fiscal Year of the Borrower (commencing with the Fiscal Year ending
December 31, 2019), a Consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such Fiscal Year, a Consolidated statement of
income or operations, and the related Consolidated shareholders’ equity and cash
flows for such Fiscal Year, setting forth in the case of each Consolidated
statement in comparative form the figures for the previous Fiscal Year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any qualifications or exceptions as to the scope of such audit nor to any
qualifications or exceptions not reasonably acceptable to the Administrative
Agent;
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year of the Borrower
(commencing with the Fiscal Quarter ending June 30, 2019), a Consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such Fiscal
Quarter, and the related Consolidated statements of income or operations and
cash flows for such Fiscal Quarter and for the portion of the Borrower’s Fiscal
Year then ended, setting forth in each case in comparative form the figures for
the corresponding Fiscal Quarter of the previous Fiscal Year and the
corresponding portion of the previous Fiscal Year (it being understood and
agreed that, notwithstanding the foregoing, such comparison shall not be
required for any period occurring prior to the Closing Date), all in reasonable
detail and certified by a Responsible Officer of the Borrower as fairly
presenting the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes;
(c)    until such time, if any, that the Borrower has delivered a Compliance
Certificate pursuant to Section 6.02(b) which indicates that the Net Leverage
Ratio is less than or equal to 4.00 to 1.00, as soon as available, but in any
event within thirty (30) days after the last day of each calendar month
(commencing with the first calendar month ending after the Eighth Amendment
Effective Date), a Consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such month, and the related Consolidated
statements of income or operations and cash flows for such month and for the
portion of the Borrower’s current Fiscal Year then ended, setting forth in each
case in comparative form the figures for the corresponding month of the previous
Fiscal Year and the corresponding portion of


105

--------------------------------------------------------------------------------




the previous Fiscal Year, all in reasonable detail and certified by a
Responsible Officer of the Borrower as fairly presenting the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal period-end audit
adjustments and the absence of footnotes; provided that, statements submitted in
accordance with this Section 6.01(c) at the end of each quarter are to be
considered preliminary and are subject to tax provision and other pre-filing
adjustments, but will be updated pursuant to submission of final financial
statements in accordance Sections 6.01(a) or (b), as applicable; and
(d)    until such time, if any, that the Borrower has delivered a Compliance
Certificate pursuant to Section 6.02(b) which indicates that the Net Leverage
Ratio is less than or equal to 4.00 to 1.00, within fifteen (15) days after the
last day of each calendar month (commencing with the first calendar month ending
after the Ninth Amendment Effective Date), a Cash Flow Certificate attaching (i)
a projected thirteen (13) week cash flow forecast prepared by the Borrower in
good faith covering the immediately following thirteen (13) week period of all
weekly revenues, receipts and disbursements and related financial information,
and (ii) a reasonably detailed report showing any variances from previously
delivered forecasts under clause (i).
As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
Section 6.02    Certificates; Other Information. Deliver to the Administrative
Agent for delivery to the Lenders, in form and detail reasonably satisfactory to
the Administrative Agent and the Required Lenders:
(a)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default or, if any such
Default shall exist, stating the nature and status of such event;
(b)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;
(c)    promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to all members of the board of directors (or all members of the audit
committee of the board of directors) of the Borrower by independent accountants
in connection with the accounts or books of the Borrower or any Material
Subsidiary, or any audit of any of them;
(d)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration


106

--------------------------------------------------------------------------------




statements which the Borrower may file or be required to file with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934 or with any national
securities exchange, and in any case not otherwise required to be delivered to
the Administrative Agent pursuant hereto;
(e)    promptly after the furnishing thereof, copies of any material statement
or report furnished to any holder of any material debt securities of any Loan
Party or of any of its Subsidiaries pursuant to the terms of any indenture, loan
or credit or similar agreement governing such debt securities and not otherwise
required to be furnished to the Lenders pursuant to Section 6.01 or any other
clause of this Section 6.02;
(f)    promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Material Foreign Subsidiary
thereof;
(g)    no later than twenty (20) days after the last day of each calendar month
(commencing with the first calendar month ended after the Eighth Amendment
Effective Date), an Available Borrowing Assets Report until such time, if any,
that the Borrower has delivered a Compliance Certificate pursuant to
Section 6.02(b) which indicates that the Net Leverage Ratio is less than or
equal to 4.00 to 1.00, provided, that if such 20th day is not a Business Day,
the Available Borrowing Assets Report shall be required to be delivered on or
before the succeeding Business Day;
(h)    not later than five (5) Business Days after receipt thereof by any Loan
Party or any Subsidiary thereof, copies of all material notices, requests and
other documents (including amendments, waivers and other modifications) so
received under or pursuant to any instrument, indenture, loan or credit or
similar agreement and, from time to time upon request by the Administrative
Agent, such information and reports regarding such instruments, indentures and
loan and credit and similar agreements as the Administrative Agent may
reasonably request;
(i)    promptly after the assertion or occurrence thereof, notice of any action
or proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that could (i)
reasonably be expected to have a Material Adverse Effect or (ii) reasonably be
expected to cause any property described in the Mortgages to be subject to any
material restrictions on ownership, occupancy, use or transferability under any
Environmental Law.
(j)    promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable "know your customer" and anti-money-laundering rules
and regulations, including, without limitation, the PATRIOT Act;


107

--------------------------------------------------------------------------------




(k)    to the extent any Loan Party qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, an updated Beneficial Ownership
Certification promptly following any change in the information provided in the
Beneficial Ownership Certification delivered to any Lender in relation to such
Loan Party that would result in a change to the list of beneficial owners
identified in such certification; and
(l)    promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Material Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent, at the
request of any Lender, may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 1.01(a); or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify (by fax or e-mail transmission) the
Administrative Agent and each Lender of the posting of any such documents and
provide to the Administrative Agent by e-mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or an
Affiliate thereof may, but shall not be obligated to, make available to the
Lenders and the L/C Issuer materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks, Syndtrak, ClearPar or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Person’s
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to Public Lenders and that (w) all such Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, any Affiliate thereof, the Arrangers, the L/C Issuer and the Lenders to
treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the


108

--------------------------------------------------------------------------------




Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) the Administrative Agent and any Affiliate thereof and the Arrangers shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”
Section 6.03    Notices. Promptly notify the Administrative Agent (and, in any
event, within five (5) Business Days) after any Responsible Officer of the
Borrower knows or has reason to know:
(a)    of the occurrence of any Default;
(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) any breach or non-performance of, or
any default under, a material Contractual Obligation of the Borrower or any
Material Subsidiary; (ii) any action, suit, dispute, litigation, investigation,
proceeding or suspension involving the Borrower or any Material Subsidiary and
any Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Material Subsidiary, including pursuant to any applicable Environmental Laws;
(c)    of the occurrence of any ERISA Event; and
(d)    of any material change in accounting policies or financial reporting
practices by the Borrower or any Material Subsidiary, including any
determination by the Borrower referred to in Section 2.10(b); and
(e)    of any (i) occurrence of any Disposition of property or assets or
Casualty Event for which the Borrower is required to make a mandatory prepayment
pursuant to Section 2.05(b)(i) and (ii) Debt Issuance for which the Borrower is
required to make a mandatory prepayment pursuant to Section 2.05(b)(ii).
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details known to the
Borrower of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
Section 6.04    Payment of Obligations. Pay and discharge as the same shall
become due and payable, all its obligations and liabilities, including (a) all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary, (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property not
permitted by this Agreement, and (c) all Indebtedness, as and when due and
payable, but subject to any applicable grace and/or cure periods and further
subject to any subordination provisions contained in any instrument or agreement


109

--------------------------------------------------------------------------------




evidencing such Indebtedness, except in the case of this clause (c) where the
failure to do so could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
Section 6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except in a transaction permitted by
Section 7.04 or 7.05 or where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect; provided that, nothing herein shall prohibit the Borrower or any
of its Subsidiaries from permitting foreign qualifications to lapse in
jurisdictions in which the applicable entity no longer operates.
Section 6.06    Maintenance of Properties. (a) Maintain, preserve and protect
all of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.
Section 6.07    Maintenance of Insurance.
(a)    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons and all such insurance shall be reasonably satisfactory in
all respects to the Administrative Agent; provided, the Administrative Agent and
the Lenders acknowledge and agree that the Borrower’s insurance program existing
on the Closing Date and any similar insurance program in effect after the
Closing Date shall be deemed to comply with the requirements of this covenant
whether or not such insurance programs are customary for similar companies or
industries.
(b)    Flood Insurance. If any portion of any Mortgaged Property is at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then the Borrower
shall, or shall cause each Loan Party to (v) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent. The Borrower shall promptly
notify the Administrative Agent of any Mortgaged Property that is, or becomes, a
Flood Hazard Property.
(c)    Evidence of Insurance. Cause the Administrative Agent to be named as
lenders’ loss payable, loss payee or mortgagee, as its interest may appear,
and/or additional insured with respect


110

--------------------------------------------------------------------------------




of any such insurance providing liability coverage or coverage in respect of any
Collateral, and cause, unless otherwise agreed to by the Administrative Agent,
each provider of any such insurance to agree, by endorsement upon the policy or
policies issued by it or by independent instruments furnished to the
Administrative Agent that it will give the Administrative Agent thirty (30) days
prior written notice before any such policy or policies shall be terminated or
cancelled (or ten (10) days prior notice in the case of cancellation due to the
nonpayment of premiums). Annually, upon expiration of current insurance
coverage, the Loan Parties shall provide, or cause to be provided, to the
Administrative Agent, such evidence of insurance as required by the
Administrative Agent, including, but not limited to: (i) certified copies of
such insurance policies, (ii) evidence of such insurance policies (including,
without limitation and as applicable, ACORD Form 28 certificates (or similar
form of insurance certificate), and ACORD Form 25 certificates (or similar form
of insurance certificate)), (iii) declaration pages for each insurance policy
and (iv) lender’s loss payable endorsement if the Administrative Agent for the
benefit of the Secured Parties is not on the declarations page for such policy.
As requested by the Administrative Agent, the Loan Parties agree to deliver to
the Administrative Agent an Authorization to Share Insurance Information.
Section 6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or a
bona fide dispute exists with respect thereto; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
Section 6.09    Books and Records. (a) Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be, and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.
Section 6.10    Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and the Lenders to conduct field exams
and inventory appraisals, visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Borrower and all at the Borrower’s
reasonable expense; provided, that, unless an Event of Default has occurred and
is continuing at the time such visit, inspection, appraisal or examination
commences, the Borrower shall not be required to pay expenses relating to more
than one such visit, inspection, appraisal or examination in any six consecutive
month period; provided, further, that when an Event of Default exists and while
the same is continuing the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice and without limit as to number.


111

--------------------------------------------------------------------------------




Section 6.11    Compliance with ERISA. Do, and cause each of its ERISA
Affiliates to do, each of the following: (a) maintain each Plan in compliance in
all material respects with the applicable provisions of ERISA, the Code and
other Federal or state law; (b) cause each Plan which is qualified under
Section 401(a) of the Code to maintain such qualification unless the failure to
maintain such qualification would not violate in any material respect the
applicable provisions of ERISA, the Code and other Federal or state law; and
(c) make all required contributions to any Plan subject to Section 412 of the
Code.
Section 6.12    Use of Proceeds. Use the proceeds of the Credit Extensions
(a) to consummate the Qualspec Acquisition, (b) to refinance and extend all
obligations in respect of the Existing Credit Agreement, (c) to finance the
payment of fees and expenses in connection with the Transactions and (d) for
working capital, capital expenditures to the extent permitted hereunder,
Permitted Acquisitions and for other general corporate purposes not in
contravention of any Law or of any Loan Document.
Section 6.13    Further Assurances. At any time or from time to time upon
reasonable request by the Administrative Agent, the Borrower shall or shall
cause any of the Borrower’s Subsidiaries to execute and deliver such further
documents and do such other acts and things as the Administrative Agent may
reasonably request in order to effect fully the purposes of this Agreement and
the other Loan Documents and to provide for payment of the Obligations in
accordance with the terms of this Agreement and the other Loan Documents.
Section 6.14    Subsidiaries.
(a)    Subject to Section 6.15 of this Agreement, within sixty days (or such
later period as the Administrative Agent may agree in its reasonable discretion)
after the time that any Person becomes a Material Domestic Subsidiary as a
result of the creation of such Subsidiary or a Permitted Acquisition or
otherwise, then, unless such Material Domestic Subsidiary is merged into the
Borrower or a Guarantor (with the Borrower or such Guarantor being the surviving
Person) prior to the expiration of such sixty-day period, (i) such Subsidiary
shall become a Guarantor hereunder by way of execution of a Joinder Agreement
and shall execute a Security Agreement, and if applicable, a Mortgage (to the
extent such Subsidiary owns fee simple title to any real property with a fair
market value of at least $10,000,000 (or $2,500,000 from and after January 15,
2021)) and deliver to the Administrative Agent such related Mortgaged Property
Support Documents as the Administrative Agent may request, and execute any
related collateral documents reasonably required by the Administrative Agent, to
secure the Secured Obligations, (ii) 100% of such Subsidiary’s Equity Interest
shall be pledged to secure the Secured Obligations, and (iii) the Lenders shall
receive such board resolutions, officer’s certificates, Organization Documents
and opinions of counsel as the Administrative Agent shall reasonably request in
connection with the actions described in subsections (i) and (ii) above. Within
ninety days (or such later period as the Administrative Agent may agree in its
reasonable discretion) after the time that any Person becomes a Material Foreign
Subsidiary or FSHCO that is owned directly by the Borrower or a Domestic
Subsidiary as a result of the creation of such Subsidiary or a Permitted
Acquisition or otherwise, (x) 65% of such Subsidiary’s Equity Interest shall be
pledged to secure the Secured Obligations and (y) the Lenders shall receive such
board resolutions, officer’s certificates, corporate and other


112

--------------------------------------------------------------------------------




documents and opinions of counsel as the Administrative Agent shall reasonably
request in connection with such pledge.
(b)    Subject to Section 6.15 of this Agreement, within thirty (30) days (or
such later period as the Administrative Agent may agree in its reasonable
discretion) after any Loan Party acquires after the Closing Date fee simple
title to any real property with a fair market value of at least $10,000,000 (or
$2,500,000 from and after January 15, 2021), such Loan Party shall deliver to
the Administrative Agent (i) a Mortgage executed by such Loan Party and any
other party indicated on such Mortgage as a party for whom execution thereof is
provided and (ii) such Mortgaged Property Support Documents as the
Administrative Agent may request to cause such Material Real Property to be
subject at all times to a first priority, perfected Lien (subject in each case
to Permitted Liens) in favor of the Administrative Agent for the benefit of the
Secured Parties to secure the Secured Obligations pursuant to the terms and
conditions of the Collateral Documents.
Section 6.15    Ninth Amendment Effective Date Post-Closing Deliveries. Without
limiting the generality of Section 6.13 of this Agreement and following the
written request of the Administrative Agent made on or prior to January 15,
2021, the Borrower hereby agrees and covenants to deliver to the Administrative
Agent the items described on Schedule 6.15 on or before the applicable dates set
forth on Schedule 6.15.
Section 6.16    Anti-Corruption Laws; Sanctions. Conduct its business in
compliance in all material respects with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other applicable
anti-corruption legislation in other jurisdictions and with all applicable
Sanctions, and maintain policies and procedures designed to promote and achieve
compliance in all material respects with such Laws and Sanctions.
Section 6.17    Engagement of Investment Bank and Field Exam.
(a)    On or prior to August 15, 2020 and at all times thereafter, engage an
investment bank selected by the Borrower and reasonably acceptable to the
Administrative Agent (the “Investment Bank”) to assist the Borrower in arranging
a transaction to refinance the Obligations in full.
(b)    On or prior to August 15, 2020, commence a field exam with a scope, and
subject to terms, reasonably satisfactory to the Administrative Agent in its
Permitted Discretion.
(c)    Commencing with the month ending October 31, 2020, to the extent
requested by the Administrative Agent, the Borrower shall use commercially
reasonable efforts to cause the Investment Bank to provide the Administrative
Agent and the Lenders with a monthly update call regarding the refinancing
process.
(d)    Authorize any professional hired by the Borrower to conduct a field exam,
on the one hand, and the Administrative Agent and the Lenders, on the other, to
communicate directly with each other regarding the Loan Parties and their
respective Subsidiaries.
ARTICLE VII.    
NEGATIVE COVENANTS


113

--------------------------------------------------------------------------------




So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any
Material Subsidiary to, directly or indirectly:
Section 7.01    Liens. Create, incur, assume or permit to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following (the “Permitted Liens”):
(a)    Liens pursuant to any Loan Document;
(b)    Liens existing as of the Eighth Amendment Effective Date and listed on
Schedule 7.01 and any renewals or extensions thereof, provided that (i) the
property covered thereby is not changed, (ii) the amount secured or benefited
thereby is not increased except as contemplated by Section 7.03(b), (iii) the
direct or any contingent obligor with respect thereto is not changed, and
(iv) any renewal or extension of the obligations secured or benefited thereby is
permitted by Section 7.03(b);
(c)    Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
vendors’, landlords’ or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 30 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves in accordance with GAAP with respect thereto are
maintained on the books of the applicable Person;
(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
(g)    (i) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person and (ii) any other Permitted Encumbrances (as
defined in the Mortgages);
(h)    Liens granted in the ordinary course of business on insurance policies
and the proceeds thereof securing any financing of the premiums with respect
thereto permitted under the terms of this Agreement;


114

--------------------------------------------------------------------------------




(i)    Liens in favor of customs and revenue authorities arising as a matter of
Applicable Law to secure payment of customs duties in connection with the
importation of goods;
(j)    Liens arising by reason of deposits with or giving of any form of
security to any Governmental Authority for any purpose at any time as required
by Applicable Law as a condition to the transaction of any business or the
exercise of any privilege or license;
(k)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Borrower or any of its Subsidiaries with any Lender, in each
case in the ordinary course of business in favor of the bank or banks with which
such accounts are maintained, securing solely the customary amounts owing to
such bank with respect to cash management and operating account arrangements;
provided, that in no case shall any such Liens secure (either directly or
indirectly) the repayment of any Indebtedness;
(l)    Liens arising from precautionary UCC financing statements that do not
secure Indebtedness;
(m)    Liens on any (i) cash earnest money deposits made by the Borrower in
connection with any letter of intent or purchase agreement with respect to a
Permitted Acquisition or (ii) cash in any escrow account maintained in
connection with a Permitted Acquisition; provided, that the aggregate amount of
cash earnest money deposits and cash in any escrow accounts maintained in
connection with Permitted Acquisitions shall not exceed $5,000,000 outstanding
at any time;
(n)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods permitted hereunder entered into by the
Borrower or its Material Subsidiaries in the ordinary course of business;
(o)    any Lien existing on any asset prior to the acquisition thereof by the
Borrower or any Material Subsidiary or existing on any asset of any Person that
becomes a Material Subsidiary (or of any Person not previously a Material
Subsidiary that is merged or consolidated with or into a Material Subsidiary in
a transaction permitted hereunder) after the date hereof prior to the time such
Person becomes a Material Subsidiary (or is so merged or consolidated); provided
that (i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Material Subsidiary (or such merger or
consolidation), (ii) such Lien shall not apply to or cover any other asset or
property of the Borrower or any Material Subsidiary (other than, in the case of
any such merger or consolidation, the assets of any Material Subsidiary that is
a party thereto) and (iii) the Indebtedness secured thereby is permitted under
Section 7.03(k);
(p)    Liens created pursuant to joint venture agreements and related documents
(to the extent requiring a Lien on the Equity Interest owned by the Borrower or
any of its Subsidiaries in the applicable joint venture is required thereunder)
having ordinary and customary terms (including with respect to Liens) and
entered into in the ordinary course of business and securing obligations other
than Indebtedness;


115

--------------------------------------------------------------------------------




(q)    Liens securing judgments for the payment of money in an aggregate amount
not in excess of the $7,500,000 (except to the extent covered by independent
third-party insurance as to which the insurer has acknowledged in writing its
obligation to cover), unless any such judgment remains undischarged for a period
of more than 30 consecutive days during which execution is not effectively
stayed;
(r)    Liens securing Indebtedness permitted under Section 7.03(e); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition;
(s)    Intentionally omitted;
(t)    Cash collateral or other Liens securing letters of credit set forth on
Schedule 7.03; and
(u)    Liens other than those described in subsections (a) through (t) on assets
other than the Collateral; provided that the value (determined as the lesser of
cost or market value) of the property covered thereby does not exceed, as to any
single item of property or all items of property in the aggregate, $2,500,000.
Section 7.02    Investments. Make any Investments, except:
(a)    Investments, other than those permitted by subsections (b) through (k),
existing on the Eighth Amendment Effective Date and listed on Schedule 7.02;
(b)    Investments held by the Borrower or such Subsidiary in the form of cash
or Cash Equivalents;
(c)    advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $1,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
(d)    (i) Investments of any such Subsidiary in the Borrower or a Guarantor,
(ii) Investments by the Borrower or any Material Subsidiary in any Guarantor or
in any Person that will become a Guarantor concurrently with such Investment or
(iii) Investments by any Material Foreign Subsidiary in any other Material
Foreign Subsidiary;
(e)    (i) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the sale or lease of goods
or services or grant of trade credit in the ordinary course of business, and
(ii) Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss or received in connection with the bankruptcy or
reorganization of its account debtors;


116

--------------------------------------------------------------------------------




(f)    deposits of cash made in the ordinary course of business to secure
performance of (i) operating leases and (ii) other contractual obligations that
do not constitute Indebtedness;
(g)    Guarantees permitted by Section 7.03;
(h)    Investments permitted by Section 7.04;
(i)    Investments in the form of (x) Scheduled Intercompany Debt and (y) other
Intercompany Debt evidenced by Intercompany Notes in which the Administrative
Agent shall have a perfected, first priority Lien to secure the Secured
Obligations, provided that the aggregate principal amount of such Investments
pursuant to clause (y), together with all other Investments made pursuant to
Sections 7.02(j), 7.02(k) and 7.02(l), does not exceed $20,000,000 at any time
outstanding;
(j)    Investments in Subsidiaries that are not Guarantors, other than those
permitted by subsection (i) above, provided that the aggregate amount of such
Investments, together with all other Investments made pursuant to
Sections 7.02(i)(y), 7.02(k) and 7.02(l), does not exceed $20,000,000 at any
time outstanding;
(k)    Investments in joint ventures provided that the aggregate amount of such
Investments, together with all other Investments made pursuant to
Sections 7.02(i)(y), 7.02(j) and 7.02(l), does not exceed $20,000,000 at any
time outstanding;
(l)    Investments not otherwise permitted pursuant to this Section 7.02;
provided that (A) prior to the Covenant Change Date, the aggregate amount of
such Investments, together with all other Investments made pursuant to
Sections 7.02(i)(y), 7.02(j) and 7.02(k), does not exceed $20,000,000 at any
time outstanding;
(m)    The Qualspec Acquisition and the other transactions contemplated by the
Qualspec Acquisition Documents; and
(n)    Investments for Permitted Acquisitions.
As used herein, “Permitted Acquisition” shall mean the acquisition, after the
Closing Date, of in excess of 50% of the Equity Interests (including the
purchase of an option, warrant or convertible or similar type security to
acquire such a controlling interest at the time it becomes exercisable by the
holder thereof) or (in one transaction or a series of transactions) the assets
of another Person that constitute a business unit, provided (i) immediately
after giving effect to the proposed acquisition, (x) the Net Leverage Ratio
(calculated on a pro forma basis after giving effect to the proposed acquisition
and any incurrence of Indebtedness in connection therewith) is at least 0.50
less than the maximum Net Leverage Ratio then permitted, and (y) the Net
Leverage Ratio is less than 4.00 to 1.00 for each of the two consecutive Fiscal
Quarters of the Borrower occurring immediately prior to the date of such
proposed acquisition, (ii) such acquisition is not opposed by the board of
directors or similar governing body of any Person being acquired,
(iii) immediately after giving effect to the proposed acquisition, the Aggregate
Revolving Commitments minus the Total Revolving Outstandings shall be no less
than $25,000,000, (iv) immediately before and after


117

--------------------------------------------------------------------------------




giving effect to such proposed acquisition, no Default shall have occurred and
be continuing, (v) if such acquisition results in a Material Domestic
Subsidiary, (A) such Subsidiary shall become a Guarantor hereunder by execution
of a Joinder Agreement and shall execute a Security Agreement, and if
applicable, Mortgages (to the extent such Subsidiary owns fee simple title to
any real property with a fair market value of at least $10,000,000) and deliver
to the Administrative Agent such related Mortgaged Property Support Documents as
the Administrative Agent may request, and execute any related collateral
documents reasonably required by the Administrative Agent, (B) 100% of such
Subsidiary’s Equity Interests owned by the Borrower or a Material Domestic
Subsidiary, as the case may be, shall be pledged to secure the Obligations and
(C) the Administrative Agent, on behalf of the Lenders, shall have received such
board resolutions, officer’s certificates, opinions of counsel and Organization
Documents with respect to such Subsidiary as the Administrative Agent shall
reasonably request in connection with the actions described in clauses (A) and
(B) above, and (vi) if such acquisition results in a Material Foreign Subsidiary
or FSHCO, (A) 100% of such Subsidiary’s Equity Interests owned by the Borrower
or a Domestic Subsidiary, as the case may be, but not to exceed 65% of such
Subsidiary’s Equity Interests shall be pledged to secure the Obligations and
(B) the Administrative Agent, on behalf of the Lenders, shall have received such
board resolutions, officer’s certificates, opinions of counsel and Organization
Documents with respect to such Subsidiary as the Administrative Agent shall
reasonably request in connection with the actions described in clause (A) above.
Section 7.03    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
(a)    Indebtedness under the Loan Documents;
(b)    Indebtedness outstanding as of the Eighth Amendment Effective Date and
listed on Schedule 7.03 and any refinancings, refundings, renewals, replacements
(including, for the avoidance of doubt, any replaced debt or replacement debt)
or extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal, replacement or
extension except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder;
(c)    Guarantees of the Borrower or any such Subsidiary in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any Subsidiary;
(d)    obligations (contingent or otherwise) of the Borrower or any such
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person and not for purposes of speculation or taking a “market view;” and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party other than as a result of offset or similar
rights;


118

--------------------------------------------------------------------------------




(e)    Indebtedness in respect of Capital Leases, Synthetic Lease Obligations
(or other Synthetic Debt) and purchase money obligations for fixed or capital
assets within the limitations set forth in Section 7.01(r); provided, however,
that the aggregate amount of such Indebtedness at any time outstanding shall not
exceed the greater of (i) prior to the Covenant Change Date, (A) $15,000,000 and
(B) an amount equal to 2.5% of Consolidated Tangible Assets and (ii) from and
after the Covenant Change Date, (A) $30,000,000 and (B) an amount equal to 5.0%
of Consolidated Tangible Assets;
(f)    (i) the 2017 Senior Convertible Notes and (ii) so long as there exists no
Default immediately before and after giving effect to such transaction, any
replacements or refinancings of the 2017 Senior Convertible Notes containing
terms and provisions reasonably acceptable to the Administrative Agent;
(g)    (i) the Scheduled Intercompany Debt, (ii) unsecured Intercompany Debt to
the extent corresponding Investments in respect of such Intercompany Debt are
permitted by Section 7.02(i), (iii) unsecured, subordinated loans and advances
by any Subsidiary to the Borrower or any Guarantor and (iv) unsecured,
subordinated loans and advances by any Subsidiary that is not a Guarantor to any
Material Foreign Subsidiary;
(h)    Indebtedness in respect of payment and performance bonds and similar
instruments issued in the ordinary course of business of the Borrower or any
such Subsidiary;
(i)    Indebtedness arising from the endorsement of instruments for collection
in the ordinary course of business;
(j)    Indebtedness relating to premium financing arrangements for property and
casualty insurance plans and health and welfare benefit plans (including health
and workers compensation insurance, employment practices liability insurance and
directors and officers insurance), in each case incurred in the ordinary course
of business;
(k)    Indebtedness of any Person that becomes a Material Subsidiary (or of any
Person not previously a Material Subsidiary that is merged or consolidated with
or into a Material Subsidiary in a transaction permitted hereunder) after the
date hereof, or Indebtedness of any Person that is assumed by any Material
Subsidiary in connection with an acquisition of assets by such Material
Subsidiary in a Permitted Acquisition; provided that (i) such Indebtedness
exists at the time such Person becomes a Material Subsidiary (or is so merged or
consolidated) or such assets are acquired and is not created in contemplation of
or in connection with such Person becoming a Material Subsidiary (or such merger
or consolidation) or such assets being acquired and (ii) neither the Borrower
nor any Material Subsidiary (other than such Person or the Material Subsidiary
with which such Person is merged or consolidated or the Person that so assumes
such Person’s Indebtedness) shall Guarantee or otherwise become liable for the
payment of such Indebtedness, and refinancing Indebtedness in respect of any of
the foregoing; provided that the aggregate principal amount of Indebtedness
permitted by this clause (k) shall not exceed $15,000,000 at any time
outstanding;


119

--------------------------------------------------------------------------------




(l)    Indebtedness of the Borrower or any Material Subsidiary in the form of
purchase price adjustments (including in respect of working capital), earnouts,
deferred compensation, indemnification or other arrangements representing
acquisition consideration or deferred payments of a similar nature incurred in
connection with the Qualspec Acquisition, any Permitted Acquisition or any
Disposition permitted under Section 7.05;
(m)    Subordinated Debt in an aggregate amount not to exceed $15,000,000 at any
time outstanding; provided such Subordinated Debt is subject to a subordination
agreement in form and substance satisfactory to the Required Lenders;
(n)    secured Indebtedness not otherwise permitted in this Section 7.03 in an
aggregate amount not to exceed $7,500,000 at any time outstanding so long as
with respect to any secured Indebtedness incurred pursuant to this clause (n)
the Net Leverage Ratio for each of the two consecutive Fiscal Quarters of the
Borrower occurring after the Eighth Amendment Effective Date but immediately
prior to such incurrence is less than 4.00 to 1.00;
(o)    trade accounts payable in the ordinary course of business but subject to
a good faith dispute and past due for more than ninety (90) days after the date
on which such trade account was created; provided that adequate reserves in
accordance with GAAP are being maintained by the Borrower or such Subsidiary in
connection with such trade accounts; and
(p)    Indebtedness consisting of the acquisition of Equity Interests to the
extent permitted by Section 7.02(n); provided, however, that no Indebtedness may
be incurred solely pursuant to this Section 7.03(p).
Notwithstanding the foregoing, neither the Borrower nor any Subsidiary shall
enter into any document or instrument in connection with Indebtedness otherwise
permitted hereunder which document or instrument contains a covenant or pledge
not to encumber or pledge its assets except in favor of (A) the Administrative
Agent or for the benefit of the Lenders and pursuant to this Agreement and
(B) any holder of Indebtedness permitted under Sections 7.03(e), provided such
covenant or pledge not to encumber relates to the property financed by or the
subject of such Indebtedness.
Section 7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate
with or into, or convey, transfer, lease or otherwise Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:
(a)    any such Subsidiary may merge with or dissolve into (i) the Borrower,
provided that the Borrower shall be the continuing or surviving Person, or
(ii) any one or more Subsidiaries, provided that when any Guarantor is merging
with or dissolving into another Subsidiary, the Guarantor shall be the
continuing or surviving Person;


120

--------------------------------------------------------------------------------




(b)    any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise), to the Borrower or to a Guarantor (or
if such Subsidiary is not a Guarantor to another Subsidiary which is not a
Guarantor) and may thereafter liquidate or dissolve, if applicable; and
(c)    the Borrower and any Subsidiary may change its jurisdiction of
organization, provided (i) such Person provides the Administrative Agent with at
least twenty (20) days prior written notice of change and (ii) no Default exists
at such time.
Section 7.05    Dispositions. Make any Disposition or enter into any agreement
to make any Disposition, except:
(a)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(b)    Dispositions of inventory in the ordinary course of business;
(c)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property, (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property or (iii) the
Board of Directors or senior management of the Borrower or such Subsidiary has
determined in good faith that the failure to replace such property will not be
detrimental to the business of the Borrower or such Subsidiary;
(d)    Dispositions of property by any such Subsidiary to the Borrower or to a
Guarantor;
(e)    Dispositions permitted by Section 7.04 and Section 7.06;
(f)    Dispositions of assets received pursuant to Section 7.02(e)(ii);
(g)    Non-exclusive IP Rights in the ordinary course of business; and
(h)    Dispositions of other assets of the Borrower or any such Subsidiary of
the Borrower provided the aggregate value of assets so disposed of in any period
of four consecutive Fiscal Quarters does not exceed an amount equal to
$5,000,000 as of the end of the Fiscal Quarter ended immediately prior to the
date of such Disposition for which financial statements have been delivered
pursuant to Section 6.01(a) or Section 6.01(b);
provided, however, that any Disposition pursuant to clauses (b), (c), (g) or (h)
shall be for fair market value.
Section 7.06    Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except that:
(a)    each Subsidiary may make Dividends to the Borrower and to Guarantors
(and, in the case of a Restricted Payment by a non-wholly-owned Subsidiary, to
the Borrower


121

--------------------------------------------------------------------------------




and any Guarantor and to each other owner of Equity Interest of such Subsidiary
on a pro rata basis based on their relative ownership interests);
(b)    the Borrower and each Subsidiary may declare and make Dividends payable
solely in the common stock or other common Equity Interests of such Person;
(c)    the Borrower and each Subsidiary may make Equity Interest Repurchases
with the proceeds received from the substantially concurrent issue of new shares
of its common stock;
(d)    to the extent constituting a Restricted Payment or an obligation to
declare or make a Restricted Payment, the Borrower may declare and make
Restricted Payments in respect of, and otherwise perform its obligations under,
the 2017 Senior Convertible Notes or any Equity Interests issued upon the
conversion of the 2017 Senior Convertible Notes, provided that no such
Restricted Payment may be made in cash (other than cash in lieu of fractional
shares) (for the avoidance of doubt, the making of regularly scheduled payments
of interest with respect to the 2017 Senior Convertible Notes does not
constitute a Restricted Payment); provided further that in no event shall this
Section 7.06(d) permit the Borrower to make any prepayment of principal or
interest on account of the 2017 Senior Convertible Notes or make any voluntary
repurchase or redemption thereof;
(e)    intentionally omitted; and
(f)    the Borrower may make other Equity Interest Repurchases and declare or
pay cash Dividends to its stockholders, provided, (i) before and after giving
effect to such proposed action, no Default exists or would result therefrom, and
(ii) after giving pro forma effect to any such proposed action, (A) the Borrower
shall be in compliance with each of the Financial Covenants as of the most
recently ended Fiscal Quarter of the Borrower, (B) Liquidity will be at least
$15,000,000 and (C) the Net Leverage Ratio as of the most recently ended Fiscal
Quarter of the Borrower is less than 2.50 to 1.00; provided, however,
notwithstanding clause (C) immediately preceding, if the Net Leverage Ratio as
of the most recently ended Fiscal Quarter of the Borrower is greater than or
equal to 2.50 to 1.00 and the Net Leverage Ratio on a pro forma basis after
giving effect to the proposed Equity Interest Repurchase and payment of cash
Dividends is less than or equal to 3.50 to 1.00, Equity Interest Repurchases and
declaration and payment of cash Dividends may be made, provided that such Equity
Interest Repurchases and payment of cash Dividends that may be made during all
such times that such conditions are in effect shall not exceed $25,000,000 in
aggregate amount.
Section 7.07    ERISA. At any time engage in a transaction which could be
subject to Section 4069 or 4212(c) of ERISA, or permit any Plan to (a) engage in
any non-exempt “prohibited transaction” (as defined in Section 4975 of the
Code); (b) fail to comply with ERISA or any other Applicable Laws; or (c) incur
any material “accumulated funding deficiency” (as defined in Section 302 of
ERISA), which, with respect to each event listed above, could be reasonably
expected to have a Material Adverse Effect.


122

--------------------------------------------------------------------------------




Section 7.08    Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto.
Section 7.09    Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower (other than a Subsidiary), other than
arm’s-length transactions with Affiliates that are otherwise permitted hereunder
and which are on fair and reasonable terms substantially as favorable to the
Borrower or any Subsidiary as would be obtainable by the Borrower or such
Subsidiary in a comparable arm’s-length transaction with a Person other than an
Affiliate; provided, that the foregoing restriction shall not apply to
(i) transactions between or among the Borrower and any Guarantor;
(ii) employment and severance arrangements (including equity incentive plans and
employee benefit plans and arrangements) with their respective officers and
employees in the ordinary course of business; or (iii) payment of customary fees
and reasonable out of pocket costs to, and indemnities for the benefit of,
directors, officers and employees of the Borrower and its Subsidiaries in the
ordinary course of business.
Section 7.10    Burdensome Agreements. Enter into any Contractual Obligation
(other than this Agreement or any other Loan Document) that (a) limits the
ability of any Subsidiary to make Restricted Payments to the Borrower or to
otherwise transfer property to the Borrower or (b) limits the ability of the
Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person, whether now owned or hereafter acquired, for the
benefit of the Secured Parties with respect to the Secured Obligations or under
the Loan Documents, or any renewals, refinancings, exchanges, refundings or
extension thereof; provided, however, that this clause (b) shall not prohibit
any negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 7.03(e) solely to the extent any such negative pledge
relates to the property financed by or the subject of such Indebtedness; or
(c) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.
Section 7.11    Use of Proceeds. Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the Board) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.
Section 7.12    Prepayment of Indebtedness. Make any prepayment of principal or
interest on account of any Indebtedness for borrowed money or make any
repurchase or redemption thereof other than (a) the Obligations, (b) provided no
Default exists or would result from the prepayment thereof, the Indebtedness
permitted under Section 7.03(e), (c) [intentionally omitted], and (d) to the
extent constituting a prepayment of principal or interest on account of
Indebtedness for borrowed money or a repurchase thereof, payments or deliveries
in shares of common stock (or other securities or property following a merger or
other change of the common stock of the Borrower) and cash in lieu of fractional
shares in accordance with the terms of the 2017 Senior Convertible Notes and
replacements or refinancings thereof permitted under Section 7.03(f); provided
that this Section 7.12 shall not prohibit any refinancing or replacement of the
2017 Convertible Notes permitted under Section 7.03(f)(ii).


123

--------------------------------------------------------------------------------




Section 7.13    Financial Covenants.
(a)    Debt Service Coverage Ratio. Permit the Debt Service Coverage Ratio at
the end of any Fiscal Quarter set forth below to be less than the ratio set
forth below opposite such Fiscal Quarter:
Fiscal Quarter Ending
Minimum
Debt Service Coverage Ratio
September 30, 2020
1.00:1.00
December 31, 2020 and each Fiscal Quarter thereafter
1.25:1.00



(b)    Net Leverage Ratio. Permit the Net Leverage Ratio at the end of any
Fiscal Quarter set forth below to be greater than the ratio set forth below
opposite such Fiscal Quarter:
Fiscal Quarter Ending
Maximum Net Leverage Ratio
March 31, 2021
5.50:1.00
June 30, 2021
4.50:1.00
September 30, 2021 and each Fiscal Quarter thereafter
4.50:1.00



(c)    Senior Secured Leverage Ratio. Permit the Senior Secured Leverage Ratio
at the end of any Fiscal Quarter set forth below to be greater than the ratio
set forth below opposite such Fiscal Quarter:
 
Fiscal Quarter Ending
Maximum Senior Secured Leverage Ratio
June 30, 2020
3.50:1.00
September 30, 2020
3.25:1.00
December 31, 2020
2.75:1.00
March 31, 2021 and each Fiscal Quarter thereafter
2.50:1.00



(d)    Minimum Consolidated EBITDA. Permit the Consolidated EBITDA at the end of
any Fiscal Quarter set forth below to be less than the amount set forth below
opposite such Fiscal Quarter:


124

--------------------------------------------------------------------------------




Fiscal Quarter Ending
Minimum
Consolidated EBITDA
June 30, 2020
$6,500,000
September 30, 2020
$18,500,000
December 31, 2020
$50,500,000



For purposes of calculating Consolidated EBITDA for compliance with this Section
7.13(d), (i) Consolidated EBITDA shall be measured cumulatively beginning with
Consolidated EBITDA generated from and after April 1, 2020 and (ii)
notwithstanding anything set forth in the definition of “Consolidated EBITDA,”
the maximum amount of add-backs to Consolidated EBITDA pursuant to clauses (h)
and (i) of the definition thereof shall not exceed (1) $5,000,000 for the Fiscal
Quarter ending June 30, 2020, (2) $10,000,000 on a cumulative basis for the
Fiscal Quarter ending September 30, 2020 and (3) $15,000,000 on a cumulative
basis for the Fiscal Quarter ending December 31, 2020.


Section 7.14    Amendments of Organization Documents; Fiscal Year; Accounting
Methods; Amendments of Other Indebtedness. (a) Amend any of its Organization
Documents in any manner materially adverse to the rights or interests of the
Lenders; or (b) change its Fiscal Year or its method of accounting other than
(i) immaterial changes in methods, (ii) changes as required by GAAP,
(iii) changes required by Applicable Law and (c) amend, modify or change in any
manner any term or condition of any Indebtedness (other than Indebtedness
arising under the Loan Documents) if such amendment or modification would add or
change any terms in a manner adverse to any Loan Party or any Subsidiary, or
shorten the final maturity or average life to maturity or require any payment to
be made sooner than originally scheduled or increase the interest rate
applicable thereto.
Section 7.15    Sanctions. Directly or indirectly, use any Credit Extension or
the proceeds of any Credit Extension, or lend, contribute or otherwise make
available such Credit Extension or the proceeds of any Credit Extension to any
Person, (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any anti-corruption laws or (ii)(A) to fund any
activities of or business with any Person, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, or (B) in any
other manner that will result in a violation by any Person (including any Person
participating in the transaction, whether as Lender, Arranger, Administrative
Agent, Syndication Agent, L/C Issuer, Swingline Lender, or otherwise) of
Sanctions.
Section 7.16    Anti-Corruption Laws. Directly or indirectly, use any Credit
Extension or the proceeds of any Credit Extension for any purpose which would
breach the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010 and other similar anti-corruption legislation in other jurisdictions.
Section 7.17    Anti-Cash Hoarding. Permit the Consolidated Cash Balance of the
Borrower and its Subsidiaries at any time to exceed $45,000,000 for a period of
longer than the greater of (a) five (5) days and (b) three (3) Business Days.


125

--------------------------------------------------------------------------------




ARTICLE VIII.    
EVENTS OF DEFAULT AND REMEDIES
Section 8.01    Events of Default. Any of the following shall constitute an
Event of Default:
(a)    Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation or deposit as Cash Collateral in respect of L/C Obligations, or
(ii) within three days after the same becomes due, any interest on any Loan or
on any L/C Obligation, or any commitment or other fee due hereunder, or
(iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or
(b)    Specific Covenants. The Borrower, any other Loan Party or any Material
Foreign Subsidiary fails to perform or observe any term, covenant or agreement
contained in any of Section 6.01, 6.02, 6.03, 6.05(a) as to the existence of the
Borrower only, 6.10, 6.12, 6.13, 6.14, 6.15, 6.16 or 6.17(a), 6.17(b) or 6.17(d)
or Article VII required to be performed or observed by it; or
(c)    Other Defaults. The Borrower, any other Loan Party or any Material
Foreign Subsidiary fails to perform or observe any other covenant or agreement
(not specified in subsection (a) or (b) above) contained in any Loan Document on
its part to be performed or observed and such failure continues for 30 days; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
(e)    Cross-Default. (i) The Borrower, any other Loan Party or any Material
Foreign Subsidiary (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$7,500,000, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee described in the foregoing
clause (A) or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from


126

--------------------------------------------------------------------------------




(A) any event of default under such Swap Contract as to which the Borrower or
any Material Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which the Borrower or any Material Subsidiary is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by the Borrower,
such other Loan Party or any Material Foreign Subsidiary as a result thereof is
greater than $7,500,000; provided, that notwithstanding the foregoing, a
conversion of the 2017 Senior Convertible Notes shall not by itself trigger an
Event of Default under this Section 8.01(e); or
(f)    Insolvency Proceedings, Etc. The Borrower, any other Loan Party or any
Material Foreign Subsidiary institutes or consents to the institution of any
proceeding under any Debtor Relief Law in which such Person is the debtor, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) The Borrower, any other Loan
Party or any Material Foreign Subsidiary becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 30 days after its issue or levy;
or
(h)    Judgments. There is entered against the Borrower, any other Loan Party or
any Material Foreign Subsidiary (i) one or more final judgments or orders for
the payment of money in an aggregate amount (for all such judgments or orders)
exceeding $7,500,000 (to the extent not covered by independent third-party
insurance or surety bond as to which the insurer or surety is rated at least “A”
by A.M. Best Company, has been notified on the potential claim and does not
dispute coverage), or (ii) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order or (B) there is a period
of 20 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $7,500,000,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any


127

--------------------------------------------------------------------------------




installment payment in an aggregate amount in excess of $7,500,000 with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan; or
(j)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or under such other Loan Documents or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any Loan Document; or any Loan Party denies that
it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document other than in
accordance with its terms or it is or becomes unlawful for a Loan Party to
perform any of its obligations under the Loan Documents; or
(k)    Collateral Documents. Any Collateral Document after delivery thereof
pursuant to the terms of the Loan Documents shall for any reason cease to create
a valid and perfected first priority Lien (subject to Permitted Liens) on the
Collateral purported to be covered thereby, or any Loan Party shall assert the
invalidity of such Liens; or
(l)    Change of Control. There occurs any Change of Control with respect to the
Borrower; or
(m)    Subordination. (i) Any of the subordination, standstill, payover and
insolvency related provisions of any of the Subordinated Debt Documents (the
“Subordinated Provisions”) shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable against any
holder of the applicable Subordinated Debt; or (ii) the Borrower or any other
Loan Party shall, directly or indirectly, disavow or contest in any manner
(A) the effectiveness, validity or enforceability of any of the Subordinated
Provisions, (B) that the Subordinated Provisions exist for the benefit of the
Administrative Agent and the Secured Parties or (C) that all payments of
principal of or premium and interest on the applicable Subordinated Debt, or
realized from the liquidation of any property of any Loan Party, shall be
subject to any of the Subordinated Provisions.
Without limiting the provisions of Article IX, if a Default shall have occurred
under the Loan Documents, then such Default will continue to exist until it
either is cured (to the extent specifically permitted) in accordance with the
Loan Documents or is otherwise expressly waived by Administrative Agent (with
the approval of requisite Appropriate Lenders (in their sole discretion)) as
determined in accordance with Section 11.01; and once an Event of Default occurs
under the Loan Documents, then such Event of Default will continue to exist
until it is expressly waived by the requisite Appropriate Lenders or by the
Administrative Agent with the approval of the requisite Appropriate Lenders, as
required hereunder in Section 11.01.
Section 8.02    Remedies upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:


128

--------------------------------------------------------------------------------




(a)    declare the Commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, notice of intent to accelerate, acceleration
protest or other notice of any kind, all of which are hereby expressly waived by
the Borrower;
(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and
(d)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or Applicable Law or equity;
provided, however, that upon the occurrence of an event described in Section
8.01(f) with respect to the Borrower, the Commitment of each Lender to make
Loans and any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.
Section 8.03    Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02) or if at any
time insufficient funds are received by and available to the Administrative
Agent to pay fully all Secured Obligations then due hereunder, any amounts
received on account of the Secured Obligations shall, subject to the provisions
of Sections 2.14 and 2.15, be applied by the Administrative Agent in the
following order:
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees and Obligations owing under Secured Cash Management Agreements and
Secured Hedge Agreements) payable to the Lenders and the L/C Issuer (including
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuer) arising under the Loan Documents and amounts payable under Article III,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;


129

--------------------------------------------------------------------------------




Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Secured Obligations arising under the Loan Documents,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, L/C Borrowings and Secured Obligations then owing
under Secured Hedge Agreements and Secured Cash Management Agreements and to the
to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.14, in each case ratably among the
Administrative Agent, the Lenders, the L/C Issuer, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth held by them; and
Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Secured Obligations, if any, in the order set forth above. Excluded
Swap Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or its assets, but appropriate adjustments shall be
made with respect to payments from other Loan Parties to preserve the allocation
to Secured Obligations otherwise set forth above in this Section.
Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received a
Secured Party Designation Notice, together with such supporting documentation as
the Administrative Agent may request, from the applicable Cash Management Bank
or Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.
ARTICLE IX.    
ADMINISTRATIVE AGENT
Section 9.01    Appointment and Authority.
(a)    Appointment. Each of the Lenders and the L/C Issuer hereby irrevocably
appoints, designates and authorizes Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms


130

--------------------------------------------------------------------------------




hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article IX are solely for the benefit
of the Administrative Agent, the Lenders and the L/C Issuer, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.
(b)    Collateral Agent. The Administrative Agent shall also act as the
“collateral agent” under the Loan Documents, and each of the Lenders (including
in its capacities as a potential Hedge Bank, and a potential Cash Management
Bank) and the L/C Issuer hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and the L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article IX and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.
Section 9.02    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of banking, trust, financial, advisory,
underwriting or other business with any Loan Party or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders or to provide notice to
or consent of the Lenders with respect thereto.
Section 9.03    Exculpatory Provisions. The Administrative Agent or the
Arrangers, as applicable, shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent or the Arrangers, as applicable, and its
Related Parties:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;


131

--------------------------------------------------------------------------------




(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not have any duty or responsibility to disclose, and shall not be
liable for the failure to disclose, to any Lender or the L/C Issuer any credit
or other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any of the Loan Parties or
any of their Affiliates that is communicated to, or in the possession of, the
Administrative Agent, Arrangers or any of their Related Parties in any capacity,
except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent herein.
Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary), or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 8.02 or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Borrower, a Lender or the L/C Issuer.
Neither the Administrative Agent nor any of its Related Parties have any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
Section 9.04    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall be fully protected in relying and shall not
incur any liability for


132

--------------------------------------------------------------------------------




relying upon, any notice, request, certificate, communication, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall be fully protected in relying and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts. For
purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objections.
Section 9.05    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of this Agreement as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.
Section 9.06    Resignation of Administrative Agent.
(a)    Notice. The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that in no event shall any successor Administrative Agent be a
Defaulting Lender. Whether or not a successor has been


133

--------------------------------------------------------------------------------




appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
(b)    Defaulting Lender. If the Person serving as Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by Applicable Law, by notice in writing to
the Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days (or such earlier day as shall be agreed by
the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
(c)    Effect of Resignation or Removal. With effect from the Resignation
Effective Date or the Removal Effective Date (as applicable) (i) the retiring or
removed Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) except for any
indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and the L/C Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.01(g) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub‑agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them (A) while the retiring or removed
Administrative Agent was acting as Administrative Agent and (B) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including, without
limitation, (1) acting as collateral agent or otherwise holding any collateral
security on behalf of any of the Secured Parties and (2) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.
(d)    L/C Issuer and Swingline Lender. Any resignation by or removal of Bank of
America as Administrative Agent pursuant to this Section shall also constitute
its resignation as L/C Issuer and Swingline Lender. If Bank of America resigns
as an L/C Issuer, it shall retain all the rights, powers, privileges and duties
of the L/C Issuer hereunder with respect to all Letters of Credit


134

--------------------------------------------------------------------------------




outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c). If Bank of America resigns as Swingline Lender, it
shall retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swingline Loans pursuant
to Section 2.04(c). Upon the appointment by the Borrower of a successor L/C
Issuer or Swingline Lender hereunder (which successor shall in all cases be a
Lender other than a Defaulting Lender), (i) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer or Swingline Lender, as applicable, (ii) the retiring L/C
Issuer and Swingline Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and
(iii) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.
Section 9.07    Non-Reliance on Administrative Agent, the Arrangers and the
Other Lenders. Each Lender and the L/C Issuer expressly acknowledges that none
of the Administrative Agent nor the Arrangers has made any representation or
warranty to it, and that no act by the Administrative Agent or the Arrangers
hereafter taken, including any consent to, and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by the Administrative Agent
or the Arrangers to any Lender or the L/C Issuer as to any matter, including
whether the Administrative Agent or the Arrangers have disclosed material
information in their (or their Related Parties’) possession. Each Lender and the
L/C Issuer represents to the Administrative Agent and the Arrangers that it has,
independently and without reliance upon the Administrative Agent, the Arrangers,
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis of,
appraisal of, and investigation into, the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their Subsidiaries, and all applicable bank or other regulatory Laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Borrower hereunder. Each
Lender and the L/C Issuer also acknowledges that it will, independently and
without reliance upon the Administrative Agent, the Arrangers, any other Lender
or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own credit
analysis, appraisals and decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan
Parties. Each Lender and the L/C Issuer represents and warrants that (i) the
Loan Documents set forth the terms of a commercial lending facility and (ii) it
is engaged in making, acquiring or holding commercial loans in the ordinary
course and is entering into this Agreement as a Lender or L/C Issuer for the
purpose of making, acquiring or holding commercial loans and providing other
facilities set forth herein as may be applicable to such Lender or L/C Issuer,
and not for the purpose of purchasing, acquiring or holding any other type of
financial instrument, and each Lender and the L/C Issuer agrees not


135

--------------------------------------------------------------------------------




to assert a claim in contravention of the foregoing. Each Lender and the L/C
Issuer represents and warrants that it is sophisticated with respect to
decisions to make, acquire and/or hold commercial loans and to provide other
facilities set forth herein, as may be applicable to such Lender or such L/C
Issuer, and either it, or the Person exercising discretion in making its
decision to make, acquire and/or hold such commercial loans or to provide such
other facilities, is experienced in making, acquiring or holding such commercial
loans or providing such other facilities.
Section 9.08    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the titles listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, the Syndication Agent, an Arranger, a Lender or the L/C Issuer hereunder.
Section 9.09    Administrative Agent May File Proofs of Claim; Credit Bidding.
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Secured Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09, 2.10(b) and 11.04) allowed in such
judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09,
2.10(b) and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or the L/C Issuer
to authorize the Administrative Agent to vote in respect of the claim of any
Lender or the L/C Issuer or in any such proceeding.


136

--------------------------------------------------------------------------------




The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Secured Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Secured Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code of the United States, including under Sections 363, 1123 or 1129
of the Bankruptcy Code of the United States, or any similar Laws in any other
jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any Applicable Law. In
connection with any such credit bid and purchase, the Secured Obligations owed
to the Secured Parties shall be entitled to be, and shall be, credit bid on a
ratable basis (with Secured Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Equity Interests or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase).  In connection with any such bid
(i) the Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (j) of Section 11.01 of this Agreement), and (iii) to the extent that
Secured Obligations that are assigned to an acquisition vehicle are not used to
acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Secured Obligations assigned to the acquisition
vehicle exceeds the amount of debt credit bid by the acquisition vehicle or
otherwise), such Secured Obligations shall automatically be reassigned to the
Lenders pro rata and the Equity Interests and/or debt instruments issued by any
acquisition vehicle on account of the Secured Obligations that had been assigned
to the acquisition vehicle shall automatically be cancelled, without the need
for any Secured Party or any acquisition vehicle to take any further action.
Section 9.10    Collateral and Guaranty Matters. Each of the Lenders (including
in its capacities as a potential Cash Management Bank and a potential Hedge
Bank) and the L/C Issuer irrevocably authorize the Administrative Agent, at its
option and in its discretion,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon the Facility Termination
Date, (ii) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted hereunder or under any other Loan Document, or (iii) if approved,
authorized or ratified in writing by the Required Lenders in accordance with
Section 11.01;


137

--------------------------------------------------------------------------------




(b)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and
(c)    to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
Section 9.11    Secured Cash Management Agreements and Secured Hedge Agreements.
Except as otherwise expressly set forth herein or in any Collateral Document, no
Cash Management Bank or Hedge Bank that obtains the benefit of the provisions of
Section 8.03, the Guaranty or any Collateral by virtue of the provisions hereof
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) (or to notice of or to consent to any amendment,
waiver or modification of the provisions hereof or of the Guaranty or any
Collateral Document) other than in its capacity as a Lender and, in such case,
only to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article IX to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Obligations arising under
Secured Cash Management Agreements and Secured Hedge Agreements except to the
extent expressly provided herein and unless the Administrative Agent has
received a Secured Party Designation Notice of such Secured Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be. The Administrative Agent shall not be required to verify the payment of, or
that other satisfactory arrangements have been made with respect to, Secured
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements in the case of a Facility Termination Date.
Section 9.12    Certain ERISA Matters.


138

--------------------------------------------------------------------------------




(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:
(i)    such Lender is not using "plan assets" (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender's entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments, or this agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender's entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a "Qualified
Professional Asset Manager" (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender's entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender's
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).


139

--------------------------------------------------------------------------------




ARTICLE X.    
CONTINUING GUARANTY
Section 10.01    Guaranty. Each Guarantor hereby absolutely and unconditionally,
jointly and severally guarantees, as primary obligor and as a guaranty of
payment and performance and not merely as a guaranty of collection, prompt
payment when due, whether at stated maturity, by required prepayment, upon
acceleration, demand or otherwise, and at all times thereafter, of any and all
Secured Obligations (for each Guarantor, subject to the proviso in this
sentence, its “Guaranteed Obligations”); provided that (a) the Guaranteed
Obligations of a Guarantor shall exclude any Excluded Swap Obligations with
respect to such Guarantor and (b) the liability of each Guarantor individually
with respect to this Guaranty shall be limited to an aggregate amount equal to
the largest amount that would not render its obligations hereunder subject to
avoidance under Section 548 of the Bankruptcy Code of the United States or any
comparable provisions of any applicable state law or other Applicable Law.
Without limiting the generality of the foregoing, the Guaranteed Obligations
shall include any such indebtedness, obligations, and liabilities, or portion
thereof, which may be or hereafter become unenforceable or compromised or shall
be an allowed or disallowed claim under any proceeding or case commenced by or
against any debtor under any Debtor Relief Laws. The Administrative Agent’s
books and records showing the amount of the Obligations shall be admissible in
evidence in any action or proceeding, and shall be binding upon each Guarantor,
and conclusive for the purpose of establishing the amount of the Secured
Obligations absent manifest error. This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Secured Obligations
or any instrument or agreement evidencing any Secured Obligations, or by the
existence, validity, enforceability, perfection, non-perfection or extent of any
collateral therefor, or by any fact or circumstance relating to the Secured
Obligations which might otherwise constitute a defense to the obligations of the
Guarantors, or any of them, under this Guaranty, and each Guarantor hereby
irrevocably waives any defenses it may now have or hereafter acquire in any way
relating to any or all of the foregoing.
Section 10.02    Rights of Lenders. Each Guarantor consents and agrees that the
Secured Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the time for payment or the terms of the Secured Obligations or any part
thereof; (b) take, hold, exchange, enforce, waive, release, fail to perfect,
sell, or otherwise dispose of any security for the payment of this Guaranty or
any Secured Obligations; (c) apply such security and direct the order or manner
of sale thereof as the Administrative Agent, the L/C Issuer and the Lenders in
their sole discretion may determine; and (d) release or substitute one or more
of any endorsers or other guarantors of any of the Secured Obligations. Without
limiting the generality of the foregoing, each Guarantor consents to the taking
of, or failure to take, any action which might in any manner or to any extent
vary the risks of such Guarantor under this Guaranty or which, but for this
provision, might operate as a discharge of such Guarantor.
Section 10.03    Certain Waivers. Each Guarantor waives (a) any defense arising
by reason of any disability or other defense of the Borrower or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of any Secured Party) of the liability of the Borrower or any other
Loan Party; (b) any defense based on any claim that such Guarantor’s obligations


140

--------------------------------------------------------------------------------




exceed or are more burdensome than those of the Borrower or any other Loan
Party; (c) the benefit of any statute of limitations affecting any Guarantor’s
liability hereunder; (d) any right to proceed against the Borrower or any other
Loan Party, proceed against or exhaust any security for the Secured Obligations,
or pursue any other remedy in the power of any Secured Party whatsoever; (e) any
benefit of and any right to participate in any security now or hereafter held by
any Secured Party; and (f) to the fullest extent permitted by law, any and all
other defenses or benefits that may be derived from or afforded by Applicable
Law limiting the liability of or exonerating guarantors or sureties. Each
Guarantor expressly waives all setoffs and counterclaims and all presentments,
demands for payment or performance, notices of non-payment or non-performance,
protests, notices of protest, notices of dishonor and all other notices or
demands of any kind or nature whatsoever with respect to the Secured
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Secured Obligations, including but
not limited to the benefits of Chapter 34 of the Texas Business and Commerce
Code, §17.01 of the Texas Civil Practice and Remedies Code, and Rule 31 of the
Texas Rules of Civil Procedure, or any similar statute.
Section 10.04    Obligations Independent. The obligations of each Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Secured Obligations and the obligations of any other
guarantor, and a separate action may be brought against each Guarantor to
enforce this Guaranty whether or not the Borrower or any other person or entity
is joined as a party.
Section 10.05    Subrogation. No Guarantor shall exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the Secured
Obligations and any amounts payable under this Guaranty have been indefeasibly
paid and performed in full and the Commitments and Facilities are terminated. If
any amounts are paid to a Guarantor in violation of the foregoing limitation,
then such amounts shall be held in trust for the benefit of the Secured Parties
and shall forthwith be paid to the Secured Parties to reduce the amount of the
Secured Obligations, whether matured or unmatured.
Section 10.06    Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Secured Obligations now or hereafter existing and
shall remain in full force and effect until the Facility Termination Date.
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of the
Borrower or a Guarantor is made, or any of the Secured Parties exercises its
right of setoff, in respect of the Secured Obligations and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any of the Secured Parties in their
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Secured Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of each Guarantor under this Section 10.06 shall survive termination
of this Guaranty.


141

--------------------------------------------------------------------------------




Section 10.07    Stay of Acceleration. If acceleration of the time for payment
of any of the Secured Obligations is stayed, in connection with any case
commenced by or against a Guarantor or the Borrower under any Debtor Relief
Laws, or otherwise, all such amounts shall nonetheless be payable by each
Guarantor, jointly and severally, immediately upon demand by the Secured
Parties.
Section 10.08    Condition of Borrower. Each Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from the Borrower and any other guarantor such information concerning the
financial condition, business and operations of the Borrower and any such other
guarantor as such Guarantor requires, and that none of the Secured Parties has
any duty, and such Guarantor is not relying on the Secured Parties at any time,
to disclose to it any information relating to the business, operations or
financial condition of the Borrower or any other guarantor (each Guarantor
waiving any duty on the part of the Secured Parties to disclose such information
and any defense relating to the failure to provide the same).
Section 10.09    Appointment of Borrower. Each of the Loan Parties hereby
appoints the Borrower to act as its agent for all purposes of this Agreement,
the other Loan Documents and all other documents and electronic platforms
entered into in connection herewith and agrees that (a) the Borrower may execute
such documents and provide such authorizations on behalf of such Loan Parties as
the Borrower deems appropriate in its sole discretion and each Loan Party shall
be obligated by all of the terms of any such document and/or authorization
executed on its behalf, (b) any notice or communication delivered by the
Administrative Agent, L/C Issuer or a Lender to the Borrower shall be deemed
delivered to each Loan Party and (c) the Administrative Agent, L/C Issuer or the
Lenders may accept, and be permitted to rely on, any document, authorization,
instrument or agreement executed by the Borrower on behalf of each of the Loan
Parties.
Section 10.10    Right of Contribution. The Guarantors agree among themselves
that, in connection with payments made hereunder, each Guarantor shall have
contribution rights against the other Guarantors as permitted under Applicable
Law.
Section 10.11    Keepwell. Each Loan Party that is a Qualified ECP Guarantor at
the time the Guaranty or the grant of a Lien under the Loan Documents, in each
case, by any Specified Loan Party becomes effective with respect to any Swap
Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under the
Loan Documents in respect of such Swap Obligation (but, in each case, only up to
the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under this
Article X voidable under Applicable Law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the Secured Obligations have been indefeasibly paid
and performed in full. Each Loan Party intends this Section to constitute, and
this Section shall be deemed to constitute, a guarantee of the obligations of,
and a “keepwell, support, or other agreement” for the benefit of, each Specified
Loan Party for all purposes of the Commodity Exchange Act.


142

--------------------------------------------------------------------------------




ARTICLE XI.    
MISCELLANEOUS
Section 11.01    Amendments, Etc. Subject to Section 3.03(c) and the last
paragraph of this Section 11.01, no amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (or by the Administrative Agent with the consent
of the Required Lenders) and the Borrower or the applicable Loan Party, as the
case may be, and acknowledged by the Administrative Agent, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:
(a)    waive any condition set forth in Section 4.01(a) or, in the case of the
initial Credit Extension, Section 4.02, without the written consent of each
Lender;
(b)    without limiting the generality of clause (a) above, waive any condition
set forth in Section 4.02 as to any Credit Extension under a particular Facility
without the written consent of the Required Revolving Lenders or the Required
Term Lenders, as the case may be;
(c)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender (it being understood and agreed that a waiver of any condition
precedent in Section 4.02 or of any Default or a mandatory reduction in
Commitments is not considered an extension or increase in Commitments of any
Lender);
(d)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under such other
Loan Document without the written consent of each Lender entitled to such
payment;
(e)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (v) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;
(f)    change (i) Section 8.03 in a manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender or (ii)
the order of application of any prepayment of Loans among the Facilities from
the application thereof set forth in the applicable provisions of Section
2.05(b), in any manner that materially and adversely affects the Lenders under a
Facility without the written consent of the Required Revolving Lenders or the
Required Term Lenders, as applicable;


143

--------------------------------------------------------------------------------




(g)    change (i) any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or thereunder or make any determination or grant any consent
hereunder (other than the definitions specified in clause (ii) of this clause
(g)), without the written consent of each Lender or (ii) the definitions of
“Required Revolving Lenders” or “Required Term Lenders” as each relates to the
related Facility (or the constituent definition therein relating to such
Facility) without the written consent of each Lender under such Facility;
(h)    release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;
(i)    release all or substantially all of the value of the Guaranty, without
the written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);
(j)    release the Borrower or permit the Borrower to assign or transfer any of
its rights or obligations under this Agreement or the other Loan Documents
without the consent of each Lender; or
(k)    amend Section 1.09 or the definition of “Alternative Currency” without
the written consent of each Lender directly affected thereby;
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) the
Autoborrow Agreement and any fee letters executed in connection therewith may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto and (v) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, (A) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender or all Lenders or each affected
Lender under a Facility, may be effected with the consent of the applicable
Lenders other than Defaulting Lenders), except that (1) the Commitment of any
Defaulting Lender may not be increased or extended without the consent of such
Lender and (2) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender, or all Lenders or each affected Lender
under a Facility, that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender; (B) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan


144

--------------------------------------------------------------------------------




that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein and (C) the Required Lenders shall
determine whether or not to allow a Loan Party to use cash collateral in the
context of a bankruptcy or insolvency proceeding and such determination shall be
binding on all of the Lenders.
Notwithstanding anything to the contrary herein, this Agreement may be amended
and restated without the consent of any Lender (but with the consent of the
Borrower and the Administrative Agent) if, upon giving effect to such amendment
and restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), the Commitments of such Lender shall have terminated,
such Lender shall have no other commitment or other obligation hereunder and
shall have been paid in full all principal, interest and other amounts owing to
it or accrued for its account under this Agreement.
Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Administrative Agent, the L/C Issuer,
the Borrower and the Lenders affected thereby to amend the definition of
“Alternative Currency” or “Eurocurrency Rate” solely to add additional currency
options and the applicable interest rate with respect thereto, in each case
solely to the extent permitted pursuant to Section 1.09.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender or all affected Lenders and that has been approved by the Required
Lenders or the Required Revolving Lenders, as applicable, the Borrower may
replace such Non-Consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).
Notwithstanding any provision herein to the contrary, if the Administrative
Agent and the Borrower acting together identify any ambiguity, omission,
mistake, typographical error or other defect in any provision of this Agreement
or any other Loan Document (including the schedules and exhibits thereto), then
the Administrative Agent and the Borrower shall be permitted to amend, modify or
supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement.
Section 11.02    Notices; Effectiveness; Electronic Communications.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax transmission or e-mail
transmission as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:


145

--------------------------------------------------------------------------------




(i)    if to the Borrower or any other Loan Party, the Administrative Agent, the
L/C Issuer or the Swingline Lender, to the address, fax number, e-mail address
or telephone number specified for such Person on Schedule 1.01(a); and
(ii)    if to any other Lender, to the address, fax number, e-mail address or
telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
This Agreement was prepared by:        Greenberg Traurig, LLP
2200 Ross Avenue
Suite 5200
Dallas, Texas 75201
Attention: XXXXX
Phone: xxx-xxx-xxxx
Email: xxxxx@gtlaw.com


(b)    Electronic Communications. Notices and other communications to the
Administrative Agent, the Lenders, the Swingline Lender and the L/C Issuer
hereunder may be delivered or furnished by electronic communication (including
e-mail, FPML messaging and Internet or intranet websites) pursuant to an
electronic communications agreement (or such other procedures approved by the
Administrative Agent in its sole discretion); provided that the foregoing shall
not apply to notices to any Lender, the Swingline Lender or the L/C Issuer
pursuant to Article II if such Lender, Swingline Lender or the L/C Issuer, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent, the Swingline Lender, the L/C Issuer or the Borrower may
each, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested”


146

--------------------------------------------------------------------------------




function, as available, return e-mail address or other written acknowledgement)
indicating that such notice or communication is available and identifying the
website address therefor; provided that for both clauses (i) and (ii), if such
notice or other communication is not sent during the normal business hours of
the recipient, such notice, email or communication shall be deemed to have been
sent at the opening of business on the next Business Day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet.
(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the L/C Issuer and the Swingline Lender may change its address, fax number or
telephone number or e-mail address for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, fax number or telephone number or e-mail address for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, the L/C Issuer and the Swingline Lender. In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, fax number and e-mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one (1) individual at
or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including, without limitation, telephonic or
electronic notices, Loan Notices, Letter of Credit Applications, Notice of Loan
Prepayment and Swingline Loan Notices) purportedly given by or on behalf of any
Loan Party even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms


147

--------------------------------------------------------------------------------




thereof, as understood by the recipient, varied from any confirmation thereof.
The Loan Parties shall indemnify the Administrative Agent, the L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Loan Party. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.
Section 11.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, the L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder or under any other Loan Document preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swingline Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swingline Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
Section 11.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Loan Parties shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of (x) one
primary counsel for the Administrative Agent and the Arrangers, and, if
reasonably necessary, (y) one local counsel and one regulatory counsel in each
relevant jurisdiction), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be


148

--------------------------------------------------------------------------------




consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section 11.04, or
(B) in connection with Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
(b)    Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
the Borrower or any other Loan Party) arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or Release of Hazardous Materials on or
from any property owned, leased or operated by a Loan Party or any of its
Subsidiaries, or any Environmental Liability related in any way to a Loan Party
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party or any of the Borrower’s or such Loan Party’s
directors, shareholders or creditors, and regardless of whether any Indemnitee
is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE
OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE
INDEMNITEE; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence, bad
faith or willful misconduct of such Indemnitee, (y) result from a claim brought
by the Borrower or any other Loan Party against an Indemnitee for a material
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (z) result from any proceeding that does not arise
from any act or omission of the Borrower or any of its Affiliates and that is
brought by an Indemnitee against any other Indemnitee (other than claims against
any Indemnitee acting in its capacity as an Arranger, Administrative Agent,
Syndication Agent, L/C Issuer or Swingline Lender, in each case in their
respective capacities as such, or any Arranger solely in connection with its
syndication


149

--------------------------------------------------------------------------------




activities). Without limiting the provisions of Section 3.01(c), this
Section 11.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swingline Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swingline
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swingline Lender in connection with such capacity. The obligations
of the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, no Indemnitee or any Loan Party shall have any liability for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby.
(e)    Payments. All amounts due under this Section 11.04 shall be payable not
later than ten (10) Business Days after demand therefor.
(f)    Survival. The agreements in this Section 11.04 and the indemnity
provisions of Section 11.02(e) shall survive the resignation of the
Administrative Agent, the L/C Issuer and the Swingline Lender, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
Section 11.05    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent


150

--------------------------------------------------------------------------------




of such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.
Section 11.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 11.06(b),
(ii) by way of participation in accordance with the provisions of Section
11.06(d), or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of Section 11.06(e) (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 11.06(d) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment(s)
and the Loans (including for purposes of this subsection (b), participations in
L/C Obligations and in Swingline Loans) at the time owing to it); provided that
(in each case with respect to any Facility) any such assignment shall be subject
to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and/or the Loans at the time
owing to it (in each case with respect to any Facility) or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
assignments) that equal at least the amount specified in subsection (b)(i)(B) of
this Section 11.06 in the aggregate or in the case of an assignment to a Lender,
an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section 11.06,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal


151

--------------------------------------------------------------------------------




outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000, in the case of any assignment in respect of the
Revolving Facility, or $5,000,000, in the case of any assignment in respect of
the Term Facility, unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans and/or the Commitment assigned, except that this clause (b)(ii) shall
not apply to the Swingline Lender’s rights and obligations in respect of
Swingline Loans.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section 11.06 and,
in addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any unfunded Term Commitment or any Revolving Commitment if such
assignment is to a Person that is not a Lender with a Commitment in respect of
the applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (2) any Term Loan to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund; and
(C)    the consent of the L/C Issuer and the Swingline Lender shall be required
for any assignment in respect of the Revolving Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting


152

--------------------------------------------------------------------------------




Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), (C) to a natural Person (or a holding company, investment vehicle or
trust for, or owned and operated by or for the primary benefit of one or more
natural persons) or (D) any holder of Subordinated Debt.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
(vii)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 11.06(c), from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05 and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment);
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this clause (b) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.06(d).
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for Tax
purposes), shall maintain at the


153

--------------------------------------------------------------------------------




Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it (or the equivalent thereof in electronic form) and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and interest amounts) of the Loans and L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender (with respect to such
Lender’s interest only), at any reasonable time and from time to time upon
reasonable prior notice.
(d)    Participations.
(i)    Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural Person, or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of one or more natural Persons, a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swingline Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 11.04(c) without regard to the existence of any
participations.
(ii)    Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(e) (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (b) of this Section 11.06; provided that such
Participant (A) shall be subject to the provisions of Sections 3.06 and 11.13 as
if it were an assignee under clause (b) of this Section 11.06 and (B) shall not
be entitled to receive any greater payment under Sections 3.01 or 3.04, with
respect to any participation, than the Lender from whom it acquired the
applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower


154

--------------------------------------------------------------------------------




to effectuate the provisions of Section 3.06 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.13 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and interest
amounts) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note or Notes, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
(f)    Resignation as L/C Issuer or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to clause (b) above, Bank of America may, (i) upon thirty (30) days’ notice to
the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon thirty (30)
days’ notice to the Borrower, resign as Swingline Lender. In the event of any
such resignation as L/C Issuer or Swingline Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swingline
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swingline Lender, as the case may be. If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swingline Lender, it shall
retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swingline Loans pursuant
to Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or
Swingline Lender, (A) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swingline


155

--------------------------------------------------------------------------------




Lender, as the case may be, and (B) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.
Section 11.07    Treatment of Certain Information; Confidentiality.
(a)    Treatment of Certain Information. Each of the Administrative Agent, the
Lenders and the L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its Affiliates, its auditors and its Related Parties (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or (B) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (vii) on a confidential basis
to (A) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder or (B) the provider of
any Platform or other electronic delivery service used by the Administrative
Agent, the L/C Issuer and/or the Swingline Lender to deliver Borrower Materials
or notices to the Lenders or (C) the CUSIP Service Bureau or any similar agency
in connection with the application, issuance, publishing and monitoring of CUSIP
numbers or other market identifiers with respect to the credit facilities
provided hereunder, or (viii) with the consent of the Borrower or to the extent
such Information (1) becomes publicly available other than as a result of a
breach of this Section or (2) becomes available to the Administrative Agent, any
Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower or (3) is
independently discovered or developed by a party hereto without utilizing any
Information received from the Borrower or violating the terms of this Section
11.07. For purposes of this Section 11.07, “Information” means all information
received from the Borrower or any Subsidiary relating to the Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary, provided that, in the case of information received from the Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 11.07 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry


156

--------------------------------------------------------------------------------




and service providers to the Administrative Agent and the Lenders in connection
with the administration of this Agreement, the other Loan Documents and the
Commitments.
(b)    Non-Public Information. Each of the Administrative Agent, the Lenders and
the L/C Issuer acknowledges that (i) the Information may include material
non-public information concerning a Loan Party or a Subsidiary, as the case may
be, (ii) it has developed compliance procedures regarding the use of material
non-public information and (iii) it will handle such material non-public
information in accordance with Applicable Law, including United States federal
and state securities Laws.
(c)    Press Releases. The Loan Parties and their Affiliates agree that they
will not in the future issue any press releases or other public disclosure using
the name of the Administrative Agent or any Lender or their respective
Affiliates or referring to this Agreement or any of the Loan Documents without
the prior written consent of the Administrative Agent, unless (and only to the
extent that) the Loan Parties or such Affiliate is required to do so under law
and then, in any event the Loan Parties or such Affiliate will consult with such
Person before issuing such press release or other public disclosure.
(d)    Customary Advertising Material. The Loan Parties consent to the
publication by the Administrative Agent or any Lender of customary advertising
material relating to the transactions contemplated hereby using the name,
product photographs, logo or trademark of the Loan Parties.
Section 11.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, the L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer or their respective Affiliates, irrespective of whether or not such
Lender, the L/C Issuer or Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower or such Loan Party may be contingent or unmatured, secured or
unsecured, or are owed to a branch, office or Affiliate of such Lender or the
L/C Issuer different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (a) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the L/C Issuer
and the Lenders, and (b) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Secured
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have under Applicable Law. Each Lender and the L/C
Issuer agrees


157

--------------------------------------------------------------------------------




to notify the Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.
Section 11.09    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the Highest Lawful Rate. If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Highest Lawful Rate, the excess interest shall be applied to the
principal of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Highest Lawful
Rate, such Person may, to the extent permitted by Applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
Section 11.10    Counterparts; Integration; Effectiveness. This Agreement and
each of the other Loan Documents may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement, the other Loan Documents, and any separate
letter agreements with respect to fees payable to the Administrative Agent or
the L/C Issuer, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement or any other Loan Document, or
any certificate delivered thereunder, by fax transmission or e-mail transmission
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement or such other Loan Document or certificate.
Without limiting the foregoing, to the extent a manually executed counterpart is
not specifically required to be delivered under the terms of any Loan Document,
upon the request of any party, such fax transmission or e-mail transmission
shall be promptly followed by such manually executed counterpart.
Section 11.11    Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
Section 11.12    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected


158

--------------------------------------------------------------------------------




or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swingline Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.
Section 11.13    Replacement of Lenders.
(a)    If the Borrower is entitled to replace a Lender pursuant to the
provisions of Section 3.06, or if any Lender is a Defaulting Lender or a
Non-Consenting Lender or if any other circumstance exists hereunder that gives
the Borrower the right to replace a Lender as a party hereto, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 11.06(b);
(ii)    such Lender shall have received payment of an amount equal to 100% of
the outstanding principal of its Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with Applicable Laws; and
(v)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
(b)    A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


159

--------------------------------------------------------------------------------




(c)    Each party hereto agrees that (i) an assignment required pursuant to this
Section 11.13 may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Administrative Agent and the assignee and (ii) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to an be bound
by the terms thereof; provided, that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided further that any such documents shall be without
recourse to or warranty by the parties thereto.
(d)    Notwithstanding anything in this Section 11.13 to the contrary, (A) the
Lender that acts as the L/C Issuer may not be replaced hereunder at any time it
has any Letter of Credit outstanding hereunder unless arrangements satisfactory
to such Lender (including the furnishing of a backstop standby letter of credit
in form and substance, and issued by an issuer, reasonably satisfactory to the
L/C Issuer or the depositing of Cash Collateral into a Cash Collateral account
in amounts and pursuant to arrangements reasonably satisfactory to the L/C
Issuer) have been made with respect to such outstanding Letter of Credit and (B)
the Lender that acts as the Administrative Agent may not be replaced hereunder
except in accordance with the terms of Section 9.06.
Section 11.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS, PROVIDED
THAT THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS UNDER
FEDERAL LAW.
(b)    SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
TEXAS SITTING IN DALLAS COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
NORTHERN DISTRICT OF TEXAS (DALLAS DIVISION), AND ANY APPELLATE COURT FROM ANY
THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH TEXAS
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN


160

--------------------------------------------------------------------------------




SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
Section 11.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.15.
Section 11.16    Subordination. Each Loan Party (a “Subordinating Loan Party”)
hereby subordinates the payment of all obligations and indebtedness of any other
Loan Party owing to it (“Subordinating Loan Party Obligations”), whether now
existing or hereafter arising, including but not limited to any obligation of
any such other Loan Party to the Subordinating Loan Party as subrogee of the
Secured Parties or resulting from such Subordinating Loan Party’s performance
under this Guaranty, to the indefeasible payment in full in cash of all
Obligations. If the Secured


161

--------------------------------------------------------------------------------




Parties so request, any such obligation or indebtedness of any such other Loan
Party to the Subordinating Loan Party shall be enforced and performance received
by the Subordinating Loan Party as trustee for the Secured Parties and the
proceeds thereof shall be paid over to the Secured Parties on account of the
Secured Obligations, but without reducing or affecting in any manner the
liability of the Subordinating Loan Party under this Agreement. Without
limitation of the foregoing, so long as no Default has occurred and is
continuing, the Loan Parties may make and receive payments with respect to
Subordinating Loan Party Obligations; provided, that in the event that any Loan
Party receives any payment of any Subordinating Loan Party Obligations at a time
when such payment is prohibited by this Section 11.16, such payment shall be
held by such Loan Party, in trust for the benefit of, and shall be paid
forthwith over and delivered, upon written request, to the Administrative Agent.
Section 11.17    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a) (i) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
each Arranger and the Lenders and their respective Affiliates are arm’s-length
commercial transactions between the Borrower, each other Loan Party and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders and their respective Affiliates, on the other hand,
(ii) each of the Borrower and the other Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iii) the Borrower and each other Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (b) (i) the
Administrative Agent, each Arranger and each Lender and each of their respective
Affiliates each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary, for the Borrower, any
other Loan Party or any of their respective Affiliates, or any other Person and
(ii) neither the Administrative Agent, any Arranger, nor any Lender nor any of
their respective Affiliates has any obligation to the Borrower, any other Loan
Party or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (c) the Administrative Agent, the Arrangers and
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent, any Arranger, nor any Lender nor any of their respective
Affiliates has any obligation to disclose any of such interests to the Borrower,
any other Loan Party or any of their respective Affiliates. To the fullest
extent permitted by law, each of the Borrower and each other Loan Party hereby
waives and releases any claims that it may have against the Administrative
Agent, any Arranger, the Lenders and their respective Affiliates with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transactions contemplated hereby.
Section 11.18    Electronic Execution; Electronic Records.
(a)    The words “delivery,” “execute,” “execution,” “signed,” “signature,” and
words of like import in any Loan Document or any other document executed in
connection herewith shall


162

--------------------------------------------------------------------------------




be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any Applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it; provided further
without limiting the foregoing, upon the request of the Administrative Agent,
any electronic signature shall be promptly followed by such manually executed
counterpart.
(b)    The Borrower hereby acknowledges the receipt of a copy of this Agreement
and all other Loan Documents. The Administrative Agent and each Lender may, on
behalf of the Borrower, create a microfilm or optical disk or other electronic
image of this Agreement and any or all of the other Loan Documents. The
Administrative Agent and each Lender may store the electronic image of this
Agreement and the other Loan Documents in its electronic form and then destroy
the paper original as part of the Administrative Agent's and each Lender's
normal business practices, with the electronic image deemed to be an original
and of the same legal effect, validity and enforceability as the paper
originals.
(c)    This Agreement and any document, amendment, approval, consent,
information, notice, certificate, request, statement, disclosure or
authorization related to this Agreement (each a “Communication”), including
Communications required to be in writing, may be in the form of an Electronic
Record and may be executed using Electronic Signatures. Each of the Loan Parties
agrees that any Electronic Signature on or associated with any Communication
shall be valid and binding on each of the Loan Parties to the same extent as a
manual, original signature, and that any Communication entered into by
Electronic Signature, will constitute the legal, valid and binding obligation of
each of the Loan Parties enforceable against such in accordance with the terms
thereof to the same extent as if a manually executed original signature was
delivered.   Any Communication may be executed in as many counterparts as
necessary or convenient, including both paper and electronic counterparts, but
all such counterparts are one and the same Communication.  For the avoidance of
doubt, the authorization under this paragraph may include, without limitation,
use or acceptance by the Administrative Agent and each of the Secured Parties of
a manually signed paper Communication which has been converted into electronic
form (such as scanned into PDF format), or an electronically signed
Communication converted into another format, for transmission, delivery and/or
retention. The Administrative Agent and each of the Secured Parties may, at its
option, create one or more copies of any Communication in the form of an imaged
Electronic Record (“Electronic Copy”), which shall be deemed created in the
ordinary course of the such Person’s business, and destroy the original paper
document.  All Communications in the form of an Electronic Record, including an
Electronic Copy, shall be considered an original for all purposes, and shall
have the same legal effect, validity and enforceability as a paper record.
Notwithstanding anything contained herein to the contrary, the Administrative
Agent is under no obligation to accept an Electronic Signature in any form or in
any format unless expressly agreed to by the Administrative Agent


163

--------------------------------------------------------------------------------




pursuant to procedures approved by it; provided, further, without limiting the
foregoing, (a) to the extent the Administrative Agent has agreed to accept such
Electronic Signature, the Administrative Agent and each of the Secured Parties
shall be entitled to rely on any such Electronic Signature purportedly given by
or on behalf of any Loan Party without further verification and (b) upon the
request of the Administrative Agent or any Lender, any Electronic Signature
shall be promptly followed by such manually executed counterpart.  For purposes
hereof, “Electronic Record” and “Electronic Signature” shall have the meanings
assigned to them, respectively, by 15 USC §7006, as it may be amended from time
to time.
Section 11.19    USA PATRIOT Act Notice. Each Lender that is subject to the
Patriot Act (as hereinafter defined) and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrower and the other Loan
Parties that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of the Borrower and each
other Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower and each other
Loan Party in accordance with the Patriot Act. The Borrower and each other Loan
Party shall, promptly following a request by the Administrative Agent or any
Lender, provide all such other documentation and information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.
Section 11.20    Amendment and Restatement of Existing Credit Agreement. Upon
satisfaction of each of the conditions set forth in Sections 4.01 and 4.02, this
Agreement shall be deemed to amend and restate the Existing Credit Agreement in
its entirety, at which time the Borrower, the Administrative Agent and the
Lenders hereby agree that (a) the loans and letters of credit outstanding under
the Existing Credit Agreement shall be extended and renewed (but not
extinguished or novated) by the Borrower and (b) in no event shall the Liens
securing the Existing Credit Agreement or the obligations thereunder be deemed
affected thereby (other than (x) Liens on “Excluded Collateral” as such term is
defined in the Collateral Documents and (y) Liens on mortgaged real property
securing the Existing Credit Agreement [which mortgages are being released
simultaneously with the effectiveness of this Agreement]), it being the intent
and agreement of the Loan Parties that the Liens on the Collateral to secure the
obligations of the Loan Parties in connection with the Existing Credit Agreement
shall not be extinguished and shall remain valid, binding and enforceable Liens
securing all debt, liabilities and other obligations under the Existing Credit
Agreement, as amended and restated hereby.
Section 11.21    Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each Loan
Party in respect of any such sum due from it to the Administrative Agent or any
Lender hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the


164

--------------------------------------------------------------------------------




extent that on the Business Day following receipt by the Administrative Agent or
such Lender, as the case may be, of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent or such Lender, as the case may be,
may in accordance with normal banking procedures purchase the Agreement Currency
with the Judgment Currency. If the amount of the Agreement Currency so purchased
is less than the sum originally due to the Administrative Agent or any Lender
from any Loan Party in the Agreement Currency, such Loan Party agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss. If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to such Loan Party (or to any other Person who may be
entitled thereto under Applicable Law).
Section 11.22    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
Section 11.23    Acknowledgment and Consent to Bail-In of Affected Financial
Institutions. Solely to the extent any Lender or L/C Issuer that is an Affected
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an Affected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of the Applicable Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an Affected Financial
Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any Applicable Resolution
Authority.
Section 11.24    Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
any Swap Contract or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each


165

--------------------------------------------------------------------------------




such QFC, a “Supported QFC”), the parties acknowledge and agree as follows with
respect to the resolution power of the Federal Deposit Insurance Corporation
under the Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (together with the regulations
promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of
such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Loan Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United
States or any other state of the United States): In the event a Covered Entity
that is party to a Supported QFC (each, a “Covered Party”) becomes subject to a
proceeding under a U.S. Special Resolution Regime, the transfer of such
Supported QFC and the benefit of such QFC Credit Support (and any interest and
obligation in or under such Supported QFC and such QFC Credit Support, and any
rights in property securing such Supported QFC or such QFC Credit Support) from
such Covered Party will be effective to the same extent as the transfer would be
effective under the U.S. Special Resolution Regime if the Supported QFC and such
QFC Credit Support (and any such interest, obligation and rights in property)
were governed by the laws of the United States or a state of the United States.
In the event a Covered Party or a BHC Act Affiliate of a Covered Party becomes
subject to a proceeding under a U.S. Special Resolution Regime, Default Rights
under the Loan Documents that might otherwise apply to such Supported QFC or any
QFC Credit Support that may be exercised against such Covered Party are
permitted to be exercised to no greater extent than such Default Rights could be
exercised under the U.S. Special Resolution Regime if the Supported QFC and the
Loan Documents were governed by the laws of the United States or a state of the
United States. Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a Defaulting Lender
shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]




166

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORROWER:
TEAM, INC.




By:                
Name:                
Title:                





Signature Page to Credit Agreement

--------------------------------------------------------------------------------






GUARANTORS:
TEAM INDUSTRIAL SERVICES, INC.
TEAM INDUSTRIAL SERVICES INTERNATIONAL, INC.
TQ ACQUISITION, INC.
TEAM QUALSPEC, LLC
QUALSPEC LLC
FURMANITE, LLC
FURMANITE WORLDWIDE, LLC
FURMANITE AMERICA, LLC
FURMANITE OFFSHORE SERVICES, INC.




By:                
Name:                
Title:                
 
 
 


QUEST INTEGRITY GROUP, LLC
QUEST INTEGRITY USA, LLC




By:                
Name:                
Title:                
 
 
 


ROCKET ACQUISITION, LLC




By:                
Name:                
Title:                
 
 
 


TCI SERVICES, LLC
TANK CONSULTANTS, LLC
DK VALVE & SUPPLY, LLC
TCI SERVICES HOLDINGS, LLC


By:                
Name:                
Title:                



Signature Page to Credit Agreement

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,
as Administrative Agent
By:                        
Name:                        
Title:                        


Signature Page to Credit Agreement

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swingline Lender
By:                        
Name:                        
Title:                        


Signature Page to Credit Agreement

--------------------------------------------------------------------------------






LENDERS:                    


JPMORGAN CHASE BANK, N.A.


By:                        
Name:                        
Title:                        


Signature Page to Credit Agreement

--------------------------------------------------------------------------------





BBVA USA f/k/a COMPASS BANK






By:                        
Name:                        
Title:                        


Signature Page to Credit Agreement

--------------------------------------------------------------------------------





TRUIST BANK (formerly known as Branch Banking
and Trust Company and as successor by merger to
SunTrust Bank)




By:                        
Name:                        
Title:                        


Signature Page to Credit Agreement

--------------------------------------------------------------------------------




SUNTRUST BANK






By:                        
Name:                        
Title:                        


Signature Page to Credit Agreement

--------------------------------------------------------------------------------





KEYBANK NATIONAL ASSOCIATION






By:                        
Name:                        
Title:                        


Signature Page to Credit Agreement

--------------------------------------------------------------------------------





BOKF, NA, dba Bank of Texas






By:                        
Name:                        
Title:                        


Signature Page to Credit Agreement

--------------------------------------------------------------------------------




CITIBANK, N.A.






By:                        
Name:                        
Title:                        


Signature Page to Credit Agreement